CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[REDACTED*]”) to denote where omissions have
been made. The confidential material has been filed separately with the
Securities and Exchange Commission.
Exhibit 10.60
 
CREDIT AGREEMENT
dated as of December 28, 2007
among
AXIS, LLC,
as the Borrower
THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders,
and
LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent
 
LASALLE BANK NATIONAL ASSOCIATION,
as Arranger

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page    
SECTION 1. DEFINITIONS
    1  
1.1. Definitions
    1  
1.2. Other Interpretive Provisions
    22  
 
       
SECTION 2. COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF
CREDIT PROCEDURES
    23  
2.1. Commitments
    23  
2.2. Loan Procedures
    24  
2.3. Letter of Credit Procedures
    28  
2.4. Commitments Several
    30  
2.5. Certain Conditions
    30  
 
       
SECTION 3. EVIDENCING OF LOANS
    31  
3.1. Notes
    31  
3.2. Recordkeeping
    31  
 
       
SECTION 4. INTEREST
    31  
4.1. Interest Rates
    31  
4.2. Interest Payment Dates; Capitalization
    32  
4.3. Setting and Notice of LIBOR Rates
    32  
4.4. Computation of Interest
    32  
 
       
SECTION 5. FEES
    32  
5.1. Non-Use Fee
    32  
5.2. Letter of Credit Fees
    33  
5.3. Administrative Agent’s Fees
    33  
5.4. Fee Capitalization
    33  
 
       
SECTION 6. REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS
    33  
6.1. Reduction or Termination of the Revolving Commitment
    33  
6.2. Prepayments
    34  
6.3. Manner of Prepayments
    35  
6.4. Repayments
    35  
 
       
SECTION 7. MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES
    36  
7.1. Making of Payments
    36  
7.2. Application of Certain Payments
    36  
7.3. Due Date Extension
    37  
7.4. Setoff
    37  
7.5. Proration of Payments
    37  
7.6. Taxes
    38  

 

-i-



--------------------------------------------------------------------------------



 



              Page    
SECTION 8. INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS
    40  
8.1. Increased Costs
    40  
8.2. Basis for Determining Interest Rate Inadequate or Unfair
    41  
8.3. Changes in Law Rendering LIBOR Loans Unlawful
    41  
8.4. Funding Losses
    42  
8.5. Right of Lenders to Fund through Other Offices
    42  
8.6. Discretion of Lenders as to Manner of Funding
    42  
8.7. Mitigation of Circumstances; Replacement of Lenders
    42  
8.8. Conclusiveness of Statements; Survival of Provisions
    43  
 
       
SECTION 9. REPRESENTATIONS AND WARRANTIES
    43  
9.1. Organization
    43  
9.2. Authorization; No Conflict
    44  
9.3. Validity and Binding Nature
    44  
9.4. [Reserved]
    44  
9.5. No Material Adverse Change
    44  
9.6. Litigation and Contingent Liabilities
    44  
9.7. Ownership of Properties; Liens
    45  
9.8. Equity Ownership; Subsidiaries
    45  
9.9. Pension Plans
    45  
9.10. Investment Company Act
    45  
9.11. [Reserved]
    45  
9.12. Regulation U
    45  
9.13. Taxes
    46  
9.14. Solvency, etc
    46  
9.15. Environmental Matters
    46  
9.16. Insurance
    47  
9.17. Real Property
    47  
9.18. Information
    47  
9.19. Intellectual Property
    47  
9.20. Burdensome Obligations
    48  
9.21. Labor Matters
    48  
9.22. No Default
    48  
 
       
SECTION 10. AFFIRMATIVE COVENANTS
    48  
10.1. Reports, Certificates and Other Information
    48  
10.2. Books, Records and Inspections
    50  
10.3. Maintenance of Property; Insurance
    51  
10.4. Compliance with Laws; Payment of Taxes and Liabilities
    52  
10.5. Maintenance of Existence, etc
    52  
10.6. Use of Proceeds
    53  
10.7. [Reserved]
    53  
10.8. Environmental Matters
    53  
10.9. Further Assurances
    53  
10.10. Deposit Accounts
    54  
10.11. Interest Rate Protection
    54  
10.12. Supply Agreements
    54  

 

-ii-



--------------------------------------------------------------------------------



 



              Page    
SECTION 11. NEGATIVE COVENANTS
    54  
11.1. Debt
    54  
11.2. Liens
    55  
11.3. Operating Leases
    56  
11.4. Restricted Payments
    56  
11.5. Mergers, Consolidations, Sales
    57  
11.6. Modification of Organizational Documents
    57  
11.7. Transactions with Affiliates
    57  
11.8. Unconditional Purchase Obligations
    57  
11.9. Inconsistent Agreements
    58  
11.10. Business Activities; Issuance of Equity
    58  
11.11. Investments
    58  
11.12. Subsidiaries
    59  
11.13. Fiscal Year
    59  
11.14. Financial Covenants
    59  
11.15. Pension Plan
    60  
11.16. Future Corporate Reorganization
    60  
 
       
SECTION 12. EFFECTIVENESS; CONDITIONS OF LENDING, ETC
    60  
12.1. Initial Credit Extension
    60  
12.2. Conditions
    63  
 
       
SECTION 13. EVENTS OF DEFAULT AND THEIR EFFECT
    63  
13.1. Events of Default
    63  
13.2. Effect of Event of Default
    66  
 
       
SECTION 14. THE AGENTS
    66  
14.1. Appointment and Authorization
    66  
14.2. Issuing Lender
    67  
14.3. Delegation of Duties
    67  
14.4. Exculpation of Administrative Agent
    67  
14.5. Reliance by Administrative Agent
    68  
14.6. Certain Notices
    68  
14.7. Credit Decision
    69  
14.8. Indemnification
    69  
14.9. Administrative Agent in Individual Capacity
    70  
14.10. Successor Administrative Agent
    70  
14.11. Collateral Matters
    71  
14.12. Administrative Agent May File Proofs of Claim
    71  
14.13. Other Agents; Arrangers and Managers
    72  

 

-iii-



--------------------------------------------------------------------------------



 



              Page    
SECTION 15. GENERAL
    72  
15.1. Waiver; Amendments
    72  
15.2. Confirmations
    73  
15.3. Notices
    73  
15.4. Computations
    74  
15.5. Costs, Expenses and Taxes
    74  
15.6. Assignments; Participations
    74  
15.7. Register
    76  
15.8. GOVERNING LAW
    76  
15.9. Confidentiality
    77  
15.10. Severability
    77  
15.11. Nature of Remedies
    78  
15.12. Entire Agreement
    78  
15.13. Counterparts
    78  
15.14. Successors and Assigns
    78  
15.15. Captions
    78  
15.16. Customer Identification — USA Patriot Act Notice
    79  
15.17. INDEMNIFICATION BY THE BORROWER
    79  
15.18. Nonliability of Lenders
    80  
15.19. FORUM SELECTION AND CONSENT TO JURISDICTION
    81  
15.20. WAIVER OF JURY TRIAL
    81  

 

-iv-



--------------------------------------------------------------------------------



 



ANNEXES

     
ANNEX A
  Lenders and Pro Rata Shares
ANNEX B
  Addresses for Notices

SCHEDULES

     
SCHEDULE 9.6
  Litigation and Contingent Liabilities
SCHEDULE 9.8
  Capitalization of Loan Parties
SCHEDULE 9.17
  Real Property
SCHEDULE 9.21
  Labor Matters
SCHEDULE 11.1
  Existing Debt
SCHEDULE 11.2
  Existing Liens
SCHEDULE 11.7
  Transactions with Affiliates
SCHEDULE 11.11
  Investments

EXHIBITS

     
EXHIBIT A
  Form of Note (Section 3.1)
EXHIBIT B
  Form of Compliance Certificate (Section 10.1.3)
EXHIBIT C
  Form of Borrowing Base Certificate (Section 1.1)
EXHIBIT D
  Form of Assignment Agreement (Section 15.6.1)
EXHIBIT E
  Form of Notice of Borrowing (Section 2.2.2)
EXHIBIT F
  Form of Notice of Conversion/Continuation (Section 2.2.3)
EXHIBIT G
  Construction Rider (Section 1.1)
EXHIBIT H
  Form of Pledge Agreement (Section 1.1)

 

-v-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
THIS CREDIT AGREEMENT dated as of December 28, 2007 is entered into among AXIS,
LLC, a Delaware limited liability company (the “Borrower”), the financial
institutions that are or may from time to time become parties hereto (together
with their respective successors and assigns, the “Lenders”), LASALLE BANK
NATIONAL ASSOCIATION (in its individual capacity, “LaSalle”), as Administrative
Agent for the Lenders.
The Lenders have agreed to make available to the Borrower a term loan and a
revolving credit facility (which includes letters of credit) upon the terms and
conditions set forth herein.
In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:
SECTION 1. DEFINITIONS.
The definitions set forth in the Construction Rider are incorporated herein by
reference.
1.1. Definitions.
When used herein the following terms shall have the following meanings:
Acceleration Event means the occurrence of any of the following: (i) an Event of
Default under Section 13.1.4; (ii) an Event of Default under Section 13.1.1 and
the termination of the Commitments pursuant to Section 13.2; or (iii) any other
Event of Default under Section 13.1 and the election by the Administrative Agent
to declare the Obligations to be due and payable or to terminate the Commitments
pursuant to Section 13.2.
Account Debtor is defined in the UCC.
Account or Accounts is defined in the UCC.
Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).
Administrative Agent means LaSalle in its capacity as administrative agent for
the Lenders hereunder and any successor thereto in such capacity.
Affected Loan — see Section 8.3.

 

-1-



--------------------------------------------------------------------------------



 



Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such Lender or an Affiliate or
investment advisor thereof and which is engaged in making, purchasing, holding
or otherwise investing in commercial loans. A Person shall be deemed to be
“controlled by” any other Person if such Person possesses, directly or
indirectly, power to vote 5% or more of the securities (on a fully diluted
basis) having ordinary voting power for the election of directors or managers or
power to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise. Unless expressly stated otherwise
herein, neither the Administrative Agent nor any Lender shall be deemed an
Affiliate of any Loan Party.
Agent Fee Letter means the Fee letter dated as of the date hereof between the
Borrower and the Administrative Agent.
Agreement — means this Credit Agreement, together with all Annexes, Schedules
and Exhibits (including without limitation the Construction Rider) attached
hereto, as any and all of the same may be amended, restated or otherwise
modified from time to time in accordance with the terms hereof.
Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) LIBOR Loans shall be the percentage set forth under
the column “LIBOR Margin”, (ii) Base Rate Loans shall be the percentage set
forth under the column “Base Rate Margin”, and (iii) the L/C Fee shall be the
percentage set forth under the column “L/C Fee Rate”:

                                  Fixed Charge   LIBOR     Base Rate     L/C Fee
  Level   Coverage Ratio   Margin     Margin     Rate  
I
  Greater than 1.75:1     1.75 %     0.50 %     1.75 %
II
  Greater than 1.50:1 but less than or equal to 1.75:1     2.00 %     0.75 %    
2.00 %
III
  Less than or equal to 1.50:1     2.25 %     1.00 %     2.25 %

The LIBOR Margin, the Base Rate Margin and the L/C Fee Rate shall be adjusted,
to the extent applicable, on the fifth (5th) Business Day after the Borrower
provides or is required to provide the annual and quarterly financial statements
and other information pursuant to Sections 10.1.1 or 10.1.2, as applicable, and
the related Compliance Certificate, pursuant to Section 10.1.3. Notwithstanding
anything contained in this paragraph to the contrary, (a) if the Borrower fails
to deliver the financial statements and Compliance Certificate in accordance
with the provisions of Sections 10.1.1, 10.1.2 and 10.1.3, the LIBOR Margin, the
Base Rate Margin and the L/C Fee Rate shall be based upon Level III above
beginning on the date such financial statements and Compliance Certificate were
required to be delivered until the fifth (5th) Business Day after such financial
statements and Compliance Certificate are actually delivered, whereupon the
Applicable Margin shall be determined by the then current Level; (b) no
reduction to any Applicable Margin shall become effective at any time when an
Event of Default or Unmatured Event of Default has occurred and is continuing;
and (c) the initial Applicable Margin on the Closing Date shall be based on
Level III until the earlier of the date on which the financial statements and
Compliance Certificate are required to be delivered, or are actually delivered,
for the Fiscal Quarter ending December 31, 2009.

 

-2-



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, in the event that any financial statement or
related Compliance Certificate is shown to be inaccurate (regardless of whether
this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, then
(i) the Borrower shall immediately deliver to the Administrative Agent a correct
Compliance Certificate for such Applicable Period, (ii) the Applicable Margin
shall be determined as if such higher Applicable Margin were applicable for such
Applicable Period, and (iii) the Borrower shall immediately pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Period, which payment shall be
promptly applied by the Administrative Agent in accordance with Section 7.2.
This paragraph shall not limit the rights of the Administrative Agent or the
Lenders with respect to Sections 4.1 and 13.2.
Asset Disposition means the sale, lease, assignment or other transfer for value
(each, a “Disposition”) by any Loan Party to any Person (other than a Loan
Party) of any asset or right of such Loan Party (including, the actual loss,
destruction or damage of any thereof or any actual condemnation, confiscation,
requisition, seizure or taking thereof) other than (a) the Disposition of any
asset which is to be replaced, and is in fact replaced, within ninety (90) days
with another asset performing the same or a similar function, (b) the sale or
lease of inventory in the ordinary course of business and (c) other Dispositions
in any Fiscal Year the Net Proceeds of which do not in the aggregate exceed
$250,000.
Assignee — see Section 15.6.1(a).
Assignment Agreement — see Section 15.6.1(a).
Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any counsel to such Person, the reasonable allocable cost of internal
legal services of such Person, all reasonable disbursements of such internal
counsel and all court costs and similar legal expenses.
Bank Product Agreements means those certain cash management service agreements
entered into from time to time between any Loan Party and a Lender or its
Affiliates in connection with any of the Bank Products.
Bank Product Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to the Administrative Agent or any Lender as a result of the
Administrative Agent or such Lender purchasing participations or executing
indemnities or reimbursement obligations with respect to the Bank Products
provided to the Loan Parties pursuant to the Bank Product Agreements.

 

-3-



--------------------------------------------------------------------------------



 



Bank Products means any service or facility extended to any Loan Party by any
Lender or its Affiliates including: (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) ACH transactions, (f) cash
management, including controlled disbursement, accounts or services, or
(g) Hedging Agreements.
Base Rate means at any time the greater of (a) the Federal Funds Rate plus 0.5%
and (b) the Prime Rate.
Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.
Base Rate Margin — see the definition of Applicable Margin.
Borrower — see the Preamble.
Borrowing Base means an amount equal to the total of (a) 85% of the unpaid
amount (net of such reserves and allowances, in each case following the
Construction Period, as the Administrative Agent deems necessary in its
reasonable discretion) of all Eligible Accounts plus (b) 65% of the value of all
Eligible Inventory valued at the lower of cost or market (net of such reserves
and allowances, in each case following the Construction Period, as the
Administrative Agent deems necessary in its reasonable discretion); provided,
that during the Construction Period, but only after Borrower has satisfied each
of the conditions set forth in Section 4 of the Construction Rider, the
Borrowing Base shall not be less than $3,000,000. Absent (i) circumstances that
the Administrative Agent deems exigent in its sole discretion or
(ii) circumstances relating directly to Accounts and/or Inventory, the
Administrative Agent shall give the Borrower not less than 3 Business Days’
prior notice before instituting any such new reserve.
Borrowing Base Certificate means a certificate substantially in the form of
Exhibit C.
BSA — see Section 10.4.
Business Day means any day on which LaSalle is open for commercial banking
business in Chicago, Illinois and, in the case of a Business Day which relates
to a LIBOR Loan, on which dealings are carried on in the London interbank
eurodollar market.
Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Borrower, including expenditures in respect of Capital Leases, but
excluding expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (b) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.

 

-4-



--------------------------------------------------------------------------------



 



Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.
Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.
Cash Collateralize means to deliver cash collateral to the Administrative Agent,
to be held as cash collateral for outstanding Letters of Credit, pursuant to
documentation satisfactory to the Administrative Agent. Derivatives of such term
have corresponding meanings.
Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by any
Lender or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered into with any Lender (or commercial banking institution of the nature
referred to in clause (c)) which (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) above and (ii) has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such Lender
(or other commercial banking institution) thereunder and (e) money market
accounts or mutual funds which invest exclusively in assets satisfying the
foregoing requirements, and (f) other short term liquid investments approved in
writing by the Administrative Agent.
Change of Control means the occurrence of any of the following events:
(a) Guarantors shall cease to own and control, directly or indirectly, at least
60% of the outstanding Capital Securities of the Borrower; or (b) the Borrower
shall cease to, directly or indirectly, own and control 100% of each class of
the outstanding Capital Securities of each Subsidiary; or (c) from and following
the effective date of the Pledge Agreement, Pledgor shall cease to own and
control 100% of all of the outstanding Capital Securities of the Borrower.

 

-5-



--------------------------------------------------------------------------------



 



Closing Date — see Section 12.1.
Code means the Internal Revenue Code of 1986.
Collateral as defined in the Security Agreement.
Collateral Access Agreement means an agreement in form and substance reasonably
satisfactory to the Administrative Agent pursuant to which a mortgagee or lessor
of real property on which collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of Inventory or other property owned by
any Loan Party, acknowledges the Liens of the Administrative Agent and waives
any Liens held by such Person on such property, and, in the case of any such
agreement with a mortgagee or lessor, permits the Administrative Agent
reasonable access to and use of such real property following the occurrence and
during the continuance of an Event of Default to assemble, complete and sell any
Collateral stored or otherwise located thereon.
Collateral Documents means, collectively, the Security Agreement, each Mortgage,
the Pledge Agreement, each Collateral Access Agreement, each control agreement
and any other agreement or instrument pursuant to which the Borrower, any
Subsidiary, any Guarantor, any Pledgor or any other Person grants or purports to
grant collateral to the Administrative Agent for the benefit of the Lenders or
otherwise relates to such collateral.
Commitment means, as to any Lender, such Lender’s commitment to make Loans, and
to issue or participate in Letters of Credit, under this Agreement. The initial
amount of each Lender’s commitments to make Loans is set forth on Annex A.
Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.
Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of a Fiscal Quarter.
Consolidated Net Income means, with respect to the Borrower and its Subsidiaries
for any period, the net income (or loss) of the Borrower and its Subsidiaries
for such period, excluding any gains (or losses) from Asset Dispositions, any
extraordinary gains (or losses) and any gains (or losses) from discontinued
operations.
Construction Period means the period beginning on the Closing Date and ending on
the Completion Date.
Construction Rider means the rider attached hereto as Exhibit G.

 

-6-



--------------------------------------------------------------------------------



 



Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise): (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received;
(d) agrees to lease property or to purchase securities, property or services
from such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss. The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.
Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Borrower or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.
Debt of any Person means, without duplication, (a) all borrowed money of such
Person, whether or not evidenced by bonds, debentures, notes or similar
instruments, (b) all obligations of such Person as lessee under Capital Leases
which have been or should be recorded as liabilities on a balance sheet of such
Person in accordance with GAAP, (c) all obligations of such Person to pay the
deferred purchase price of property or services (excluding trade accounts
payable in the ordinary course of business), (d) all indebtedness secured by a
Lien on the property of such Person, whether or not such indebtedness shall have
been assumed by such Person; provided that if such Person has not assumed or
otherwise become liable for such indebtedness, such indebtedness shall be
measured at the fair market value of such property securing such indebtedness at
the time of determination, (e) all obligations, contingent or otherwise, with
respect to the face amount of all letters of credit (whether or not drawn),
bankers’ acceptances and similar obligations issued for the account of such
Person (including the Letters of Credit), (f) all Hedging Obligations of such
Person, (g) all Contingent Liabilities of such Person, (h) all Debt of any
partnership of which such Person is a general partner and (i) any Capital
Securities or other equity instrument, whether or not mandatorily redeemable,
that under GAAP is characterized as debt, whether pursuant to financial
accounting standards board issuance No. 150 or otherwise.

 

-7-



--------------------------------------------------------------------------------



 



Designated Proceeds — see Section 6.2.2(a).
Dollar and the sign “$” mean lawful money of the United States of America.
EBITDA means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income, Interest
Expense, income tax expense, depreciation and amortization for such period.
Eligible Account means an Account owing to the Borrower or any Subsidiary which
meets each of the following requirements:
(a) it arises from the sale or lease of goods or the rendering of services which
have been fully performed by the Borrower or applicable Subsidiary; and if it
arises from the sale or lease of goods, (i) such goods comply with such Account
Debtor’s specifications (if any) and have been delivered or shipped to such
Account Debtor and (ii) the Borrower or applicable Subsidiary has possession of,
or if requested by the Administrative Agent has delivered to the Administrative
Agent, invoices, shipping documents or delivery receipts evidencing such
shipment or delivery;
(b) it (i) is subject to a perfected, first priority Lien in favor of the
Administrative Agent and (ii) is not subject to any other assignment, claim or
Lien (other than Permitted Liens);
(c) it is a valid, legally enforceable and unconditional obligation of the
Account Debtor with respect thereto, and is not subject to the fulfillment of
any condition whatsoever or any counterclaim, credit, allowance, discount,
rebate or adjustment (excluding any such credit, allowance, discount, rebate or
adjustment in respect of any customary fast payment terms in accordance with
such Loan Party’s historical practice or customary, industry practice) by the
Account Debtor with respect thereto, or to any claim by such Account Debtor
denying liability thereunder in whole or in part and the Account Debtor has not
refused to accept and/or has not returned or offered to return any of the goods
or services which are the subject of such Account;
(d) there is no bankruptcy, insolvency or liquidation proceeding pending by or
against the Account Debtor with respect thereto;
(e) the Account Debtor is not a Foreign Account Debtor, unless (i) the sale of
goods or services giving rise to such Account is on letter of credit, banker’s
acceptance or other credit support terms reasonably satisfactory to the
Administrative Agent or (ii) the aggregate dollar amount of Eligible Accounts
owing by Foreign Account Debtors does not exceed twenty percent (20%) of the
dollar amount of all Eligible Accounts;

 

-8-



--------------------------------------------------------------------------------



 



(f) it is not an Account arising from a “sale on approval,” “sale or return,”
“consignment” or “bill and hold” or subject to any other repurchase or return
agreement;
(g) it is not an Account with respect to which possession and/or control of the
goods sold giving rise thereto is held, maintained or retained by the Borrower
or applicable Subsidiary (or by any agent or custodian of the Borrower or
applicable Subsidiary) for the account of or subject to further and/or future
direction from the Account Debtor with respect thereto;
(h) it arises in the ordinary course of business of the Borrower;
(i) if the Account Debtor is the United States or any department, agency or
instrumentality thereof, the Borrower or applicable Subsidiary has assigned its
right to payment of such Account to the Administrative Agent pursuant to the
Assignment of Claims Act of 1940, and evidence (satisfactory to the
Administrative Agent) of such assignment has been delivered to the
Administrative Agent;
(j) if the Borrower maintains a credit limit for an Account Debtor, the
aggregate dollar amount of Accounts due from such Account Debtor, including such
Account, does not exceed such credit limit;
(k) if the Account is evidenced by chattel paper or an instrument, the originals
of such chattel paper or instrument shall have been endorsed and/or assigned and
delivered to the Administrative Agent or, in the case of electronic chattel
paper, shall be in the control of the Administrative Agent, in each case in a
manner satisfactory to the Administrative Agent;
(l) such Account is evidenced by an invoice delivered to the related Account
Debtor and is not more than (i) 60 days past the due date thereof or
(ii) 90 days past the original invoice date thereof, in each case according to
the original terms of sale;
(m) it is not an Account with respect to an Account Debtor that is located in
any jurisdiction which has adopted a statute or other requirement with respect
to which any Person that obtains business from within such jurisdiction must
file a notice of business activities report or make any other required filings
in a timely manner in order to enforce its claims in such jurisdiction’s courts
unless (i) such notice of business activities report has been duly and timely
filed or the Borrower is exempt from filing such report and has provided the
Administrative Agent with satisfactory evidence of such exemption or (ii) the
failure to make such filings may be cured retroactively by the Borrower for a
nominal fee;

 

-9-



--------------------------------------------------------------------------------



 



(n) the Account Debtor with respect thereto is not an Affiliate of the Borrower,
except to the extent the terms of such Account comply with the provisions of
Section 11.7;
(o) it is not owed by an Account Debtor with respect to which 50% or more of the
aggregate amount of outstanding Accounts owed at such time by such Account
Debtor is classified as ineligible under clause (l) of this definition;
(p) if the aggregate amount of all Accounts owed by the Account Debtor thereon
exceeds 50% of the aggregate amount of all Accounts at such time, then all
Accounts owed by such Account Debtor in excess of such amount shall be deemed
ineligible;
(q) it is otherwise not unacceptable to the Administrative Agent in its
reasonable discretion for any other reason.
An Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account. Further, with respect to any Account, if the Administrative
Agent or the Required Lenders at any time hereafter determine in its or their
reasonable discretion that the prospect of payment or performance by the Account
Debtor with respect thereto is materially impaired for any reason whatsoever,
such Account shall cease to be an Eligible Account after notice of such
determination is given to the Borrower.
Eligible Inventory means Inventory of the Borrower or any Subsidiary which meets
each of the following requirements:
(a) it (i) is subject to a perfected, first priority Lien in favor of the
Administrative Agent and (ii) is not subject to any other assignment, claim or
Lien (other than Permitted Liens);
(b) it is salable and not slow-moving, obsolete or discontinued;
(c) it is in the possession and control of the Borrower or applicable Subsidiary
and it is stored and held in facilities owned by the Borrower or applicable
Subsidiary or, if such facilities are not so owned and if the Administrative
Agent requests, the Administrative Agent is in possession of a Collateral Access
Agreement with respect thereto;
(d) it is not Inventory produced in violation of the Fair Labor Standards Act
and subject to the “hot goods” provisions contained in Title 29 U.S.C. §215;
(e) it is not subject to any agreement or license which would restrict the
Administrative Agent’s ability to sell or otherwise dispose of such Inventory;
(f) it is located in the United States or in any territory or possession of the
United States that has adopted Article 9 of the Uniform Commercial Code;

 

-10-



--------------------------------------------------------------------------------



 



(g) it is not “in transit” to the Borrower or applicable Subsidiary or held by
the Borrower or applicable Subsidiary on consignment;
(h) it is not “work-in-progress” Inventory;
(i) it is not supply items or packaging;
(j) it is not identified to any purchase order or contract to the extent
progress or advance payments are received with respect to such Inventory;
(k) it does not breach any of the representations, warranties or covenants
pertaining to Inventory set forth in the Loan Documents; and
(l) the Administrative Agent shall not have determined in its reasonable
discretion that it is unacceptable due to age, type, category, quality, quantity
and/or any other reason whatsoever.
Inventory which is at any time Eligible Inventory but which subsequently fails
to meet any of the foregoing requirements shall forthwith cease to be Eligible
Inventory.
Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.
Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.
Equity Distributions — see Section 11.4.
ERISA means the Employee Retirement Income Security Act of 1974.
Event of Default means any of the events described in Section 13.1.
Excess Cash Flow means, for any period, the remainder of (a) the sum of
(i) EBITDA for such period, plus (ii) the Net Cash Proceeds from the issuance of
equity securities during such period other than proceeds from the issuance of
equity securities used by Borrower to make Capital Expenditures during such
period, minus (b) the sum, without duplication, of (i) scheduled repayments of
principal of the Term Loan made during such period, plus (ii) voluntary
prepayments of the Term Loan pursuant to Section 6.2.1 during such period, plus
(iii) cash payments made in such period with respect to Capital Expenditures,
plus (iv) all income taxes paid in cash by the Loan Parties during such period,
plus (v) cash Interest Expense of the Loan Parties during such period, plus (vi)
Tax Distributions made by Borrower during such period, plus (vii) Equity
Distributions made by Borrower during such period.

 

-11-



--------------------------------------------------------------------------------



 



Excluded Taxes means taxes based upon, or measured by, the Lender’s or
Administrative Agent’s (or a branch of the Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes), but only to the extent such
taxes are imposed by a taxing authority (a) in a jurisdiction in which such
Lender or Administrative Agent is organized, (b) in a jurisdiction which the
Lender’s or Administrative Agent’s principal office is located, or (c) in a
jurisdiction in which such Lender’s or Administrative Agent’s lending office (or
branch) in respect of which payments under this Agreement are made is located.
Federal Funds Rate means, for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent. The Administrative
Agent’s determination of such rate shall be binding and conclusive absent
manifest error.
Fiscal Quarter means a fiscal quarter of a Fiscal Year.
Fiscal Year means the fiscal year of the Borrower and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year.
References to a Fiscal Year with a number corresponding to any calendar year
(e.g., “Fiscal Year 2003”) refer to the Fiscal Year ending on December 31 of
such calendar year.
Fixed Charge Coverage Ratio means, for any Computation Period, the ratio of
(a) the total for such period of EBITDA minus the sum of income taxes paid in
cash by the Loan Parties, all Tax Distributions paid in cash by Borrower, any
and all distributions made to the holders of Borrower’s Capital Securities paid
in cash (other than Tax Distributions) and all unfinanced Capital Expenditures
to (b) the sum for such period of (i) cash Interest Expense plus (ii) required
payments of principal of Funded Debt (including the Term Loan but excluding the
Revolving Loans).
Foreign Account Debtor means any Account Debtor that is not a resident or
citizen of, and located within, the United States.
FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

 

-12-



--------------------------------------------------------------------------------



 



Funded Debt means, as to any Person, all Debt of such Person that matures more
than one year from the date of its creation (or is renewable or extendible, at
the option of such Person, to a date more than one year from such date).
GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.
Group — see Section 2.2.1.
Guarantees means those Guarantees dated as of the Closing Date delivered by the
Guarantors to Administrative Agent, as the same may be amended, restated or
otherwise modified from time to time.
Guarantors means each of American Railcar, Inc., a Delaware corporation, and
Amsted Industries, Incorporated, a Delaware corporation, until such time as the
Guarantees are terminated in accordance with their terms.
Hazardous Substances means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.
Hedging Agreement means any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, and any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.
Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement.
Indemnified Liabilities — see Section 15.17.
Interest Expense means for any period the consolidated interest expense of the
Borrower and its Subsidiaries for such period (including all imputed interest on
Capital Leases).

 

-13-



--------------------------------------------------------------------------------



 



Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, three or six months thereafter as selected by the
Borrower pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided that:
(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;
(b) any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period;
(c) the Borrower may not select any Interest Period for a Revolving Loan which
would extend beyond the scheduled Termination Date; and
(d) the Borrower may not select any Interest Period for any portion of the Term
Loan if, after giving effect to such selection, the aggregate principal amount
of all portions of the Term Loan having Interest Periods ending after any date
on which an installment of the Term Loan is scheduled to be repaid would exceed
the aggregate principal amount of the Term Loan scheduled to be outstanding
after giving effect to such repayment.
Inventory is defined in the Security Agreement.
Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt or Capital Security, by making any loan or
advance, by becoming obligated with respect to a Contingent Liability in respect
of obligations of such other Person (other than travel and similar advances to
employees in the ordinary course of business) or by making an Acquisition.
Issuing Lender means LaSalle, in its capacity as the issuer of Letters of Credit
hereunder, or any Affiliate of LaSalle that may from time to time issue Letters
of Credit, and their successors and assigns in such capacity.
LaSalle — see the Preamble.
L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form being used by the Issuing
Lender at the time of such request for the type of letter of credit requested.
L/C Fee Rate — see the definition of Applicable Margin.

 

-14-



--------------------------------------------------------------------------------



 



Lender — see the Preamble. References to the “Lenders” shall include the Issuing
Lender; for purposes of clarification only, to the extent that LaSalle (or any
successor Issuing Lender) may have any rights or obligations in addition to
those of the other Lenders due to its status as Issuing Lender, its status as
such will be specifically referenced. In addition to the foregoing, for the
purpose of identifying the Persons entitled to share in the Collateral and the
proceeds thereof under, and in accordance with the provisions of, this Agreement
and the Collateral Documents, the term “Lender” shall include Affiliates of a
Lender providing a Bank Product.
Lender Party — see Section 15.17.
Letter of Credit — see Section 2.1.3.
LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBOR Rate.
LIBOR Margin — see the definition of Applicable Margin.
LIBOR Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder. A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.
LIBOR Rate means a rate of interest equal to (a) the per annum rate of interest
at which United States dollar deposits in an amount comparable to the amount of
the relevant LIBOR Loan and for a period equal to the relevant Interest Period
are offered in the London Interbank Eurodollar market at 11:00 A.M. (London
time) two (2) Business Days prior to the commencement of such Interest Period
(or three (3) Business Days prior to the commencement of such Interest Period if
banks in London, England were not open and dealing in offshore United States
dollars on such second preceding Business Day), as displayed in the Bloomberg
Financial Markets system (or other authoritative source selected by the
Administrative Agent in its sole discretion) or, if the Bloomberg Financial
Markets system or another authoritative source is not available, as the LIBOR
Rate is otherwise determined by the Administrative Agent in its sole and
absolute discretion, divided by (b) a number determined by subtracting from 1.00
the then stated maximum reserve percentage for determining reserves to be
maintained by member banks of the Federal Reserve System for Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D), such rate to remain fixed for such Interest
Period. The Administrative Agent’s determination of the LIBOR Rate shall be
conclusive, absent manifest error.
Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

 

-15-



--------------------------------------------------------------------------------



 



Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Master Letter of Credit Agreement, the L/C Applications, the Agent Fee Letter,
the Collateral Documents, the Guarantees, the Subordination Agreements (if any)
and all documents, instruments and agreements delivered in connection with the
foregoing.
Loan Party means the Borrower and each Subsidiary.
Loan or Loans means, as the context may require, Revolving Loans, the Term Loan
and/or Swing Line Loans.
Mandatory Prepayment Event — see Section 6.2.2(a).
Margin Stock means any “margin stock” as defined in Regulation U.
Master Letter of Credit Agreement means, at any time, with respect to the
issuance of Letters of Credit, a master letter of credit agreement or
reimbursement agreement in the form, if any, being used by the Issuing Lender at
such time.
Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business,
properties or prospects of the Loan Parties taken as a whole, (b) a material
impairment of the ability of any Loan Party to perform any of the Obligations
under any Loan Document or (c) a material adverse effect upon any substantial
portion of the collateral under the Collateral Documents or upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document.
Material Debt Agreements means the principal credit facilities of the
Guarantors, comprised of (i) Second Amended and Restated Credit Agreement, dated
as of April 6, 2006 among Amsted Industries Incorporated, Citicorp North
America, as agent, and the lenders from time to time party thereto, as amended;
(ii) Indenture, dated as of February 28, 2007, among American Railcar Industries
Inc., the Guarantors named therein, and Wilmington Trust Company, as Trustee, as
amended; and (iii) Amended and Restated Loan and Security Agreement, dated as of
January 24, 2006, among American Railcar Industries, Inc., North Fork Business
Capital Corporation, as agent, and the lenders from time to time party thereto,
as amended.
Mortgage means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting the Administrative Agent a Lien on real property of any Loan
Party.
Multiemployer Pension Plan means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any other member of the Controlled
Group may have any liability.

 

-16-



--------------------------------------------------------------------------------



 



Net Cash Proceeds means:
(a) with respect to any Asset Disposition, the aggregate cash proceeds
(including cash proceeds received pursuant to policies of insurance or by way of
deferred payment of principal pursuant to a note, installment receivable or
otherwise, but only as and when received) received by any Loan Party pursuant to
such Asset Disposition net of (i) the direct costs relating to such sale,
transfer or other disposition (including sales commissions and legal, accounting
and investment banking fees), (ii) taxes paid or reasonably estimated by the
Borrower to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements) and
(iii) amounts required to be applied to the repayment of any Debt secured by a
Lien on the asset subject to such Asset Disposition (other than the Loans);
(b) with respect to any issuance of Capital Securities, the aggregate cash
proceeds received by any Loan Party pursuant to such issuance, net of the direct
costs relating to such issuance (including sales and underwriters’ commissions,
legal and accounting fees); and
(c) with respect to any issuance of Debt, the aggregate cash proceeds received
by any Loan Party pursuant to such issuance, net of the direct costs of such
issuance (including up-front, underwriters’, placement, legal and accounting
fees).
Net Tax Benefit means (i) the total amount of reduction in the income tax
liability of the members of the Borrower realized as a result of any loss
generated by the Borrower and its Subsidiaries’ business during any prior tax
year, assuming in such calculation that the full amount of such loss has been
used to reduce such members’ gross income in the same tax year that such loss
was generated by the Borrower and its Subsidiaries’ business, plus (ii) the
amount by which (a) the aggregate amount of Tax Distributions made, based on
good faith estimates, to such members in any such tax year is in excess of
(b) the maximum permitted Tax Distributions for such tax year based on the
Borrower’s audited financial statements delivered to Administrative Agent
pursuant to Section 10.1.1; provided, that, to the extent that any loss is
included in clause (i) above in calculating Net Tax Benefit then the amount to
be used for such loss in clause (ii)(b) above in calculating the Net Tax Benefit
shall be deemed to be zero dollars ($0).
Net Worth means, as of any date, the sum of the capital stock and additional
paid-in capital plus retained earnings (or minus accumulated deficit) calculated
in conformity with GAAP; provided, that, to the extent the sum would otherwise
result in a reduction to Net Worth as of any date of calculation, any increase
to the Term Loan as of the result of the capitalization of any interest, fees,
costs and expenses in accordance with the terms of this Agreement shall be
disregarded in the calculation of Net Worth.
Non-U.S. Participant — see Section 7.6(d).

 

-17-



--------------------------------------------------------------------------------



 



Non-Use Fee Rate — means during the Construction Period, 0.375% per annum and
0.25% per annum at all other times.
Note means a promissory note substantially in the form of Exhibit A.
Notice of Borrowing — see Section 2.2.2.
Notice of Conversion/Continuation — see Section 2.2.3.
Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs and any reimbursement obligations
of each Loan Party in respect of Letters of Credit and surety bonds, all Hedging
Obligations permitted hereunder which are owed to any Lender or Administrative
Agent, and all Bank Product Obligations, all in each case howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due.
OFAC — see Section 10.4.
Operating Lease means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease.
Outside Completion Date means the date that is eighteen (18) months following
the Closing Date; provided that if work on the Project is materially delayed due
to the occurrence of a Force Majeure Event, such date shall be extended to the
date that is twenty-four (24) months following the Closing Date.
Paid in Full means, with respect to any Obligations, (a) the payment in full in
cash of all such Obligations (other than (i) contingent indemnification
obligations to the extent no claim giving rise thereto has been asserted and
(ii) Hedging Obligations that, at the time of determination, are allowed by the
Person that such Hedging Obligations are owing to remain outstanding or are not
required to be repaid or Cash Collateralized pursuant to the provisions of any
document governing the Hedging Obligations), (b) the termination or expiration
of all of the Commitments and (c) in connection with the termination or
expiration of the Commitments, either (i) the cancellation and return to
Administrative Agent of all Letters of Credit or (ii) the Cash Collateralization
of all Letters of Credit in a manner reasonably acceptable to Administrative
Agent.
Participant — see Section 15.6.2.
Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which the Borrower or
any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

 

-18-



--------------------------------------------------------------------------------



 



Permitted Lien means a Lien expressly permitted hereunder pursuant to Section
11.2.
Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.
Pledge Agreement means a Pledge Agreement, substantially in the form of
Exhibit H hereto, to be executed and delivered by Pledgor and Administrative
Agent pursuant to Section 13.1.16.
Pledgor means, commencing no later than thirty (30) days following the Closing
Date, a limited liability company organized under the laws of Delaware, which
entity shall own and control 100% of all the outstanding capital securities of
the Borrower. For purposes of clarity, the Administrative Agent and the Lenders
acknowledge that, pursuant to Section 11.16 and subject to the Administrative
Agent’s and Lenders’ consent rights therein, on the date the Pledge Agreement is
entered into (i) the Borrower as of the date hereof may become the Pledgor and
(ii) Newco (as defined in Section 11.16) may become the Borrower.
Prime Rate means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its prime
rate (whether or not such rate is actually charged by the Administrative Agent),
which is not intended to be the Administrative Agent’s lowest or most favorable
rate of interest at any one time. Any change in the Prime Rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change; provided that the
Administrative Agent shall not be obligated to give notice of any change in the
Prime Rate.
Pro Rata Share means:
(a) with respect to a Lender’s obligation to make Revolving Loans, participate
in Letters of Credit, reimburse the Issuing Lender, and receive payments of
principal, interest, fees, costs, and expenses with respect thereto, (x) prior
to the aggregate Revolving Commitment being terminated or reduced to zero, the
percentage obtained by dividing (i) such Lender’s Revolving Commitment, by
(ii) the aggregate Revolving Commitment of all Lenders, and (y) from and after
the time the Revolving Commitment has been terminated or reduced to zero, the
percentage obtained by dividing (i) the aggregate unpaid principal amount of
such Lender’s Revolving Outstandings (after settlement and repayment of all
Swing Line Loans by the Lenders) by (ii) the aggregate unpaid principal amount
of all Revolving Outstandings;
(b) with respect to a Lender’s obligation to make any portion of the Term Loan
and receive payments of interest, fees, and principal with respect thereto,
(x) prior to the aggregate Term Loan Commitment being terminated or reduced to
zero, the percentage obtained by dividing (i) such Lender’s Term Loan
Commitment, by (ii) the aggregate Term Loan Commitment of all Lenders, and
(y) from and after the time the Term Loan Commitment has been terminated or
reduced to zero, the percentage obtained by dividing (i) the aggregate unpaid
principal amount of such Lender’s portion of the Term Loan, by (ii) the
aggregate unpaid principal amount of the Term Loan;

 

-19-



--------------------------------------------------------------------------------



 



(c) with respect to all other matters as to a particular Lender, the percentage
obtained by dividing (i) such Lender’s Revolving Commitment plus such Lender’s
Term Loan Commitment, by (ii) the aggregate amount of Revolving Commitment of
all Lenders plus the Term Loan Commitment of all Lenders; provided that in the
event the Commitments have been terminated or reduced to zero, Pro Rata Share
shall be the percentage obtained by dividing (A) the principal amount of such
Lender’s Revolving Outstandings (after settlement and repayment of all Swing
Line Loans by the Lenders) plus the unpaid principal amount of such Lender’s
portion of the Term Loan by (B) the principal amount of all outstanding
Revolving Outstandings plus the unpaid principal amount of the Term Loan.
Project has the meaning as defined in the Construction Rider.
Refunded Swing Line Loan — see Section 2.2.4(c).
Regulation D means Regulation D of the FRB.
Regulation U means Regulation U of the FRB.
Replacement Lender — see Section 8.7(b).
Required Lenders means, at any time, Lenders whose Pro Rata Shares exceed 51% as
determined pursuant to clause (c) of the definition of “Pro Rata Share”.
Revolving Commitment means, as to any Lender, the amount specified for such
Lender as the “Revolving Commitment Amount” on Annex A hereto, subject to
adjustment pursuant to any and all Assignment Agreements entered into by such
Lender following the Closing Date, in each case as such amount may be reduced
from time to time pursuant to Section 6.1 and/or Section 13.2. On the Closing
Date, the aggregate Revolving Commitments of all Lenders is $10,000,000.
Revolving Loan — see Section 2.1.1.
Revolving Loan Availability means the lesser of (i) the aggregate Revolving
Commitment and (ii) the Borrowing Base.
Revolving Outstandings means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the Stated Amount
of all Letters of Credit.

 

-20-



--------------------------------------------------------------------------------



 



SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.
Security Agreement means the Security Agreement dated as of the Closing Date by
and between the Borrower and Administrative Agent.
Senior Officer means, with respect to any Loan Party, any of the chief executive
officer, the chief financial officer, the chief operating officer, the secretary
or the treasurer of such Loan Party.
Specified Definition means of each of the defined terms “Required Lenders”,
“Acceptance Date,” “Completion Date,” and “Outside Completion Date,” set forth
herein or in the Construction Rider.
Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.
Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. Unless
the context otherwise requires, each reference to Subsidiaries herein shall be a
reference to Subsidiaries of the Borrower.
Swing Line Availability means the lesser of (a) the Swing Line Commitment Amount
and (b) Revolving Loan Availability (less Revolving Outstandings at such time).
Swing Line Commitment Amount means $2,000,000, as reduced from time to time
pursuant to Section 6.1 and/or Section 13.2, which commitment constitutes a
subfacility of the Revolving Commitment of the Swing Line Lender.
Swing Line Lender means LaSalle.
Swing Line Loan — see Section 2.2.4.
Tax Distributions means, for any taxable year for which the Borrower is treated
under the Code as a partnership for income tax purposes or disregarded under the
Code as an entity separate from its owners for income tax purposes, dividends
and/or distributions paid by the Borrower to its members in an amount not to
exceed the product of (i) taxable income related to such members’ ownership
interest in the Borrower multiplied by (ii) the highest combined net corporate
federal and state income tax rate in any state in which any member resides which
are applicable in such taxable year.
Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.

 

-21-



--------------------------------------------------------------------------------



 



Term Loan Commitment means, as to any Lender, the amount specified for such
Lender as the “Term Loan Commitment” on Annex A hereto, subject to adjustment
pursuant to any and all Assignment Agreements entered into by such Lender
following the Closing Date, in each case as such amount may be reduced from time
to time pursuant to Section 13.2. On the Closing Date, the aggregate Term Loan
Commitment of all Lenders is $60,000,000.
Term Loans — see Section 2.1.3.
Term Loan Maturity Date means the earlier of (a) the seven year anniversary of
the Completion Date or (b) such other date on which the Commitments terminate
pursuant to Section 6 or Section 13.
Termination Date means the earlier to occur of (a) December 28, 2012 or (b) such
other date on which the Commitments terminate pursuant to Section 6 or
Section 13.
Transaction Party means each Loan Party, each Pledgor and, until such time that
the Guaranties shall have terminated in accordance with their terms, each
Guarantor.
type — see Section 2.2.1.
UCC is defined in the Security Agreement.
Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.
Withholding Certificate — see Section 7.6(d).
Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying Capital Securities) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.
1.2. Other Interpretive Provisions.
(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b) Section, Annex, Schedule and Exhibit references are to this Agreement unless
otherwise specified.
(c) The term “including” is not limiting and means “including without
limitation.”

 

-22-



--------------------------------------------------------------------------------



 



(d) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”
(e) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.
(f) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.
(g) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Administrative Agent, the
Borrower, the Lenders and the other parties thereto and are the products of all
parties. Accordingly, they shall not be construed against the Administrative
Agent or the Lenders merely because of the Administrative Agent’s or Lenders’
involvement in their preparation.
SECTION 2. COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF
CREDIT PROCEDURES.
2.1. Commitments.
On and subject to the terms and conditions of this Agreement, each of the
Lenders, severally and for itself alone, agrees to make loans to, and to issue
or participate in letters of credit for the account of, the Borrower as follows:
2.1.1. Revolving Loan Commitment. Each Lender with a Revolving Loan Commitment
agrees to make loans on a revolving basis (“Revolving Loans”) from time to time
until the Termination Date in such Lender’s Pro Rata Share of such aggregate
amounts as the Borrower may request from all Lenders; provided that the
Revolving Outstandings will not at any time exceed Revolving Loan Availability
(less the amount of any Swing Line Loans outstanding at such time).
2.1.2. Term Loan Commitment. Each Lender with a Term Loan Commitment agrees to
make loans from time to time (all such loans collectively being the “Term Loan”)
in such Lender’s Pro Rata Share of the Term Loan Commitment. The Commitments of
the Lenders to make Term Loans shall expire on December 28, 2009.

 

-23-



--------------------------------------------------------------------------------



 



2.1.3. L/C Commitment. Subject to Section 2.3.1, the Issuing Lender agrees to
issue letters of credit, in each case containing such terms and conditions as
are permitted by this Agreement and are reasonably satisfactory to the Issuing
Lender (each, a “Letter of Credit”), at the request of and for the account of
the Borrower from time to time before the scheduled Termination Date and, as
more fully set forth in Section 2.3.2, each Lender agrees to purchase a
participation in each such Letter of Credit; provided that (a) the aggregate
Stated Amount of all Letters of Credit shall not at any time exceed $2,000,000
and (b) the Revolving Outstandings shall not at any time exceed Revolving Loan
Availability (less the amount of any Swing Line Loans outstanding at such time).
2.2. Loan Procedures.
2.2.1. Various Types of Loans. Each Revolving Loan shall be, and each funded
portion of the Term Loan may be divided into tranches which are, either a Base
Rate Loan or a LIBOR Loan (each a “type” of Loan), as the Borrower shall specify
in the related notice of borrowing or conversion pursuant to Section 2.2.2 or
2.2.3. LIBOR Loans having the same Interest Period which expire on the same day
are sometimes called a “Group” or collectively “Groups”. Base Rate Loans and
LIBOR Loans may be outstanding at the same time, provided that not more than
eight (8) different Groups of LIBOR Loans shall be outstanding at any one time.
All borrowings, conversions and repayments of Revolving Loans shall be effected
so that each Lender will have a ratable share (according to its Pro Rata Share)
of all types and Groups of Loans.
2.2.2. Borrowing Procedures. With respect to borrowings consisting of Revolving
Loans, the Borrower shall give written notice (each such written notice, a
“Notice of Borrowing”) substantially in the form of Exhibit E or telephonic
notice (followed immediately by a Notice of Borrowing) to the Administrative
Agent of each proposed borrowing not later than (a) in the case of a Base Rate
borrowing, 11:00 A.M., Chicago time, on the proposed date of such borrowing, and
(b) in the case of a LIBOR borrowing, 11:00 A.M., Chicago time, at least three
Business Days prior to the proposed date of such borrowing. Each such notice
shall be effective upon receipt by the Administrative Agent, shall be
irrevocable, and shall specify the date, amount and type of borrowing and, in
the case of a LIBOR borrowing, the initial Interest Period therefor. Promptly
upon receipt of such notice, the Administrative Agent shall advise each Lender
thereof. Not later than 1:00 P.M., Chicago time, on the date of a proposed
borrowing, each Lender shall provide the Administrative Agent at the office
specified by the Administrative Agent with immediately available funds covering
such Lender’s Pro Rata Share of such borrowing and, so long as the
Administrative Agent has not received written notice that the conditions
precedent set forth in Section 12 with respect to such borrowing have not been
satisfied, the Administrative Agent shall pay over the funds received by the
Administrative Agent to the Borrower on the requested borrowing date. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent its respective share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with this Section and may, in reliance upon such assumption, make
available to the respective Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of the Borrower, the interest rate applicable to Base Rate Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such borrowing. Each borrowing shall
be on a Business Day. Each Base Rate borrowing shall be in an aggregate amount
of at least $100,000 and an integral multiple of $5,000, and each LIBOR
borrowing shall be in an aggregate amount of at least $100,000 and an integral
multiple of at least $5,000. For purposes of clarification, borrowing procedures
in respect of Term Loans shall be governed by the terms of the Construction
Rider.

 

-24-



--------------------------------------------------------------------------------



 



2.2.3. Conversion and Continuation Procedures.
(a) Subject to Section 2.2.1, the Borrower may, upon irrevocable written notice
to the Administrative Agent in accordance with clause (b) below:
(A) elect, as of any Business Day, to convert any Loans (or any part thereof in
an aggregate amount not less than $100,000 a higher integral multiple of $5,000)
into Loans of the other type; or
(B) elect, as of the last day of the applicable Interest Period, to continue any
LIBOR Loans having Interest Periods expiring on such day (or any part thereof in
an aggregate amount not less than $100,000 or a higher integral multiple of
$5,000) for a new Interest Period;
provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least
$100,000 and an integral multiple of $5,000.
(b) The Borrower shall give written notice (each such written notice, a “Notice
of Conversion/Continuation”) substantially in the form of Exhibit F or
telephonic notice (followed immediately by a Notice of Conversion/Continuation)
to the Administrative Agent of each proposed conversion or continuation not
later than (i) in the case of conversion into Base Rate Loans, 11:00 A.M.,
Chicago time, on the proposed date of such conversion and (ii) in the case of
conversion into or continuation of LIBOR Loans, 11:00 A.M., Chicago time, at
least three Business Days prior to the proposed date of such conversion or
continuation, specifying in each case:
(A) the proposed date of conversion or continuation;
(B) the aggregate amount of Loans to be converted or continued;
(C) the type of Loans resulting from the proposed conversion or continuation;
and

 

-25-



--------------------------------------------------------------------------------



 



(D) in the case of conversion into, or continuation of, LIBOR Loans, the
duration of the requested Interest Period therefor.
(c) If upon the expiration of any Interest Period applicable to LIBOR Loans, the
Borrower has failed to select timely a new Interest Period to be applicable to
such LIBOR Loans, the Borrower shall be deemed to have elected to convert such
LIBOR Loans into Base Rate Loans effective on the last day of such Interest
Period.
(d) The Administrative Agent will promptly notify each Lender of its receipt of
a notice of conversion or continuation pursuant to this Section 2.2.3 or, if no
timely notice is provided by the Borrower, of the details of any automatic
conversion.
(e) Any conversion of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall be subject to Section 8.4.
2.2.4. Swing Line Facility.
(a) The Administrative Agent shall notify the Swing Line Lender upon the
Administrative Agent’s receipt of any Notice of Borrowing with respect to any
requested Revolving Loan. Subject to the terms and conditions hereof, the Swing
Line Lender may, in its sole discretion, make available from time to time until
the Termination Date advances (each, a “Swing Line Loan”) in accordance with any
such notice, notwithstanding that after making a requested Swing Line Loan, the
sum of the Swing Line Lender’s Pro Rata Share of the Revolving Outstanding and
all outstanding Swing Line Loans, may exceed the Swing Line Lender’s Pro Rata
Share of the Revolving Commitment. The provisions of this Section 2.2.4 shall
not relieve Lenders of their obligations to make Revolving Loans under
Section 2.1.1; provided that if the Swing Line Lender makes a Swing Line Loan
pursuant to any such notice, such Swing Line Loan shall be in lieu of any
Revolving Loan that otherwise may be made by the Lenders pursuant to such
notice. The aggregate amount of Swing Line Loans outstanding shall not exceed at
any time Swing Line Availability. Until the Termination Date, the Borrower may
from time to time borrow, repay and reborrow under this Section 2.2.4. Each
Swing Line Loan shall be made pursuant to a Notice of Borrowing delivered by the
Borrower to the Administrative Agent in accordance with Section 2.2.2. Any such
notice must be given no later than 2:00 P.M., Chicago time, on the Business Day
of the proposed Swing Line Loan. Unless the Swing Line Lender has received at
least one Business Day’s prior written notice from the Required Lenders
instructing it not to make a Swing Line Loan, the Swing Line Lender shall,
notwithstanding the failure of any condition precedent set forth in
Section 12.2, be entitled to fund that Swing Line Loan, and to have such Lender
make Revolving Loans in accordance with Section 2.2.4(c) or purchase
participating interests in accordance with Section 2.2.4(d). Notwithstanding any
other provision of this Agreement or the other Loan Documents, each Swing Line
Loan shall constitute a Base Rate Loan. The Borrower shall repay the aggregate
outstanding principal amount of each Swing Line Loan upon demand therefor by the
Administrative Agent.

 

-26-



--------------------------------------------------------------------------------



 



(b) The entire unpaid balance of each Swing Line Loan and all other
noncontingent Obligations shall be immediately due and payable in full in
immediately available funds on the Termination Date if not sooner paid in full.
(c) The Swing Line Lender, at any time and from time to time no less frequently
than once weekly, shall on behalf of the Borrower (and the Borrower hereby
irrevocably authorizes the Swing Line Lender to so act on its behalf) request
each Lender with a Revolving Commitment (including the Swing Line Lender) to
make a Revolving Loan to the Borrower (which shall be a Base Rate Loan) in an
amount equal to that Lender’s Pro Rata Share of the principal amount of all
Swing Line Loans (the “Refunded Swing Line Loan”) outstanding on the date such
notice is given. Unless any of the events described in Section 13.1.4 has
occurred (in which event the procedures of Section 2.2.4(d) shall apply) and
regardless of whether the conditions precedent set forth in this Agreement to
the making of a Revolving Loan are then satisfied, each Lender shall disburse
directly to the Administrative Agent, its Pro Rata Share on behalf of the Swing
Line Lender, prior to 2:00 P.M., Chicago time, in immediately available funds on
the date that notice is given (provided that such notice is given by 12:00 p.m.,
Chicago time, on such date). The proceeds of those Revolving Loans shall be
immediately paid to the Swing Line Lender and applied to repay the Refunded
Swing Line Loan.
(d) If, prior to refunding a Swing Line Loan with a Revolving Loan pursuant to
Section 2.2.4(c), one of the events described in Section 13.1.4 has occurred,
then, subject to the provisions of Section 2.2.4(e) below, each Lender shall, on
the date such Revolving Loan was to have been made for the benefit of the
Borrower, purchase from the Swing Line Lender an undivided participation
interest in the Swing Line Loan in an amount equal to its Pro Rata Share of such
Swing Line Loan. Upon request, each Lender shall promptly transfer to the Swing
Line Lender, in immediately available funds, the amount of its participation
interest.
(e) Each Lender’s obligation to make Revolving Loans in accordance with Section
2.2.4(c) and to purchase participation interests in accordance with
Section 2.2.4(d) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of any Unmatured Event of Default or Event of Default; (iii) any
inability of the Borrower to satisfy the conditions precedent to borrowing set
forth in this Agreement at any time or (iv) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If and to the
extent any Lender shall not have made such amount available to the
Administrative Agent or the Swing Line Lender, as applicable, by 2:00 P.M.,
Chicago time, the amount required pursuant to Sections 2.2.4(c) or 2.2.4(d), as
the case may be, on the Business Day on which such Lender receives notice from
the Administrative Agent of such payment or disbursement (it being understood
that any such notice received after noon, Chicago time, on any Business Day
shall be deemed to have been received on the next following Business Day), such
Lender agrees to pay interest on such amount to the Administrative Agent for the
Swing Line Lender’s account forthwith on demand, for each day from the date such
amount was to have been delivered to the Administrative Agent to the date such
amount is paid, at a rate per annum equal to (a) for the first three days after
demand, the Federal Funds Rate from time to time in effect and (b) thereafter,
the Base Rate from time to time in effect.

 

-27-



--------------------------------------------------------------------------------



 



2.3. Letter of Credit Procedures.
2.3.1. L/C Applications. The Borrower shall execute and deliver to the Issuing
Lender the Master Letter of Credit Agreement. The Borrower shall give notice to
the Administrative Agent and the Issuing Lender of the proposed issuance of each
Letter of Credit on a Business Day which is at least three Business Days (or
such lesser number of days as the Administrative Agent and the Issuing Lender
shall agree in any particular instance in their sole discretion) prior to the
proposed date of issuance of such Letter of Credit. Each such notice shall be
accompanied by an L/C Application, duly executed by the Borrower and in all
respects satisfactory to the Administrative Agent and the Issuing Lender,
together with such other documentation as the Administrative Agent or the
Issuing Lender may reasonably request in support thereof, it being understood
that each L/C Application shall specify, among other things, the date on which
the proposed Letter of Credit is to be issued, the expiration date of such
Letter of Credit (which shall not be later than the scheduled Termination Date
(unless such Letter of Credit is Cash Collateralized)) and whether such Letter
of Credit is to be transferable in whole or in part. Any Letter of Credit
outstanding after the scheduled Termination Date which is Cash Collateralized
for the benefit of the Issuing Lender shall be the sole responsibility of the
Issuing Lender. So long as the Issuing Lender has not received written notice
that the conditions precedent set forth in Section 12 with respect to the
issuance of such Letter of Credit have not been satisfied, the Issuing Lender
shall issue such Letter of Credit on the requested issuance date. The Issuing
Lender shall promptly advise the Administrative Agent of the issuance of each
Letter of Credit and of any amendment thereto, extension thereof or event or
circumstance changing the amount available for drawing thereunder. In the event
of any inconsistency between the terms of the Master Letter of Credit Agreement,
any L/C Application and the terms of this Agreement, the terms of this Agreement
shall control.
2.3.2. Participations in Letters of Credit. Concurrently with the issuance of
each Letter of Credit, the Issuing Lender shall be deemed to have sold and
transferred to each Lender with a Revolving Loan Commitment, and each such
Lender shall be deemed irrevocably and unconditionally to have purchased and
received from the Issuing Lender, without recourse or warranty, an undivided
interest and participation, to the extent of such Lender’s Pro Rata Share, in
such Letter of Credit and the Borrower’s reimbursement obligations with respect
thereto. If the Borrower does not pay any reimbursement obligation when due, the
Borrower shall be deemed to have immediately requested that the Lenders make a
Revolving Loan which is a Base Rate Loan in a principal amount equal to such
reimbursement obligations. The Administrative Agent shall promptly notify such
Lenders of such deemed request and, without the necessity of compliance with the
requirements of Section 2.2.2, Section 12.2 or otherwise such Lender shall make
available to the Administrative Agent its Pro Rata Share of such Loan. The
proceeds of such Loan shall be paid over by the Administrative Agent to the
Issuing Lender for the account of the Borrower in satisfaction of such
reimbursement obligations. For the purposes of this Agreement, the
unparticipated portion of each Letter of Credit shall be deemed to be the
Issuing Lender’s “participation” therein. The Issuing Lender hereby agrees, upon
request of the Administrative Agent or any Lender, to deliver to the
Administrative Agent or such Lender a list of all outstanding Letters of Credit
issued by the Issuing Lender, together with such information related thereto as
the Administrative Agent or such Lender may reasonably request.

 

-28-



--------------------------------------------------------------------------------



 



2.3.3. Reimbursement Obligations.
(a) The Borrower hereby unconditionally and irrevocably agrees to reimburse the
Issuing Lender for each payment or disbursement made by the Issuing Lender under
any Letter of Credit honoring any demand for payment made by the beneficiary
thereunder, in each case on the date that such payment or disbursement is made.
Any amount not reimbursed on the date of such payment or disbursement shall bear
interest from the date of such payment or disbursement to the date that the
Issuing Lender is reimbursed by the Borrower therefor, payable on demand, at a
rate per annum equal to the Base Rate from time to time in effect plus the Base
Rate Margin from time to time in effect plus, beginning on the third Business
Day after receipt of notice from the Issuing Lender of such payment or
disbursement, 2%. The Issuing Lender shall notify the Borrower and the
Administrative Agent whenever any demand for payment is made under any Letter of
Credit by the beneficiary thereunder; provided that the failure of the Issuing
Lender to so notify the Borrower or the Administrative Agent shall not affect
the rights of the Issuing Lender or the Lenders in any manner whatsoever.
(b) The Borrower’s reimbursement obligations hereunder shall be irrevocable and
unconditional under all circumstances, including (a) any lack of validity or
enforceability of any Letter of Credit, this Agreement or any other Loan
Document, (b) the existence of any claim, set-off, defense or other right which
any Loan Party may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Issuing Lender, any
Lender or any other Person, whether in connection with any Letter of Credit,
this Agreement, any other Loan Document, the transactions contemplated herein or
any unrelated transactions (including any underlying transaction between any
Loan Party and the beneficiary named in any Letter of Credit), (c) the validity,
sufficiency or genuineness of any document which the Issuing Lender has
determined complies on its face with the terms of the applicable Letter of
Credit, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect, or (d) the surrender or
impairment of any security for the performance or observance of any of the terms
hereof. Without limiting the foregoing, no action or omission whatsoever by the
Administrative Agent or any Lender (excluding any Lender in its capacity as the
Issuing Lender) under or in connection with any Letter of Credit or any related
matters shall result in any liability of the Administrative Agent or any Lender
to the Borrower, or relieve the Borrower of any of its obligations hereunder to
any such Person.

 

-29-



--------------------------------------------------------------------------------



 



2.3.4. Funding by Lenders to Issuing Lender. If the Issuing Lender makes any
payment or disbursement under any Letter of Credit and (a) the Borrower has not
reimbursed the Issuing Lender in full for such payment or disbursement by
11:00 A.M., Chicago time, on the date of such payment or disbursement, (b) a
Revolving Loan may not be made in accordance with Section 2.3.2 or (c) any
reimbursement received by the Issuing Lender from the Borrower is or must be
returned or rescinded upon or during any bankruptcy or reorganization of the
Borrower or otherwise, each other Lender with a Revolving Loan Commitment shall
be obligated to pay to the Administrative Agent for the account of the Issuing
Lender, in full or partial payment of the purchase price of its participation in
such Letter of Credit, its Pro Rata Share of such payment or disbursement (but
no such payment shall diminish the obligations of the Borrower under
Section 2.3.3), and, upon notice from the Issuing Lender, the Administrative
Agent shall promptly notify each other Lender thereof. Each other Lender
irrevocably and unconditionally agrees to so pay to the Administrative Agent in
immediately available funds for the Issuing Lender’s account the amount of such
other Lender’s Pro Rata Share of such payment or disbursement. If and to the
extent any Lender shall not have made such amount available to the
Administrative Agent by 2:00 P.M., Chicago time, on the Business Day on which
such Lender receives notice from the Administrative Agent of such payment or
disbursement (it being understood that any such notice received after noon,
Chicago time, on any Business Day shall be deemed to have been received on the
next following Business Day), such Lender agrees to pay interest on such amount
to the Administrative Agent for the Issuing Lender’s account forthwith on
demand, for each day from the date such amount was to have been delivered to the
Administrative Agent to the date such amount is paid, at a rate per annum equal
to (a) for the first three days after demand, the Federal Funds Rate from time
to time in effect and (b) thereafter, the Base Rate from time to time in effect.
Any Lender’s failure to make available to the Administrative Agent its Pro Rata
Share of any such payment or disbursement shall not relieve any other Lender of
its obligation hereunder to make available to the Administrative Agent such
other Lender’s Pro Rata Share of such payment, but no Lender shall be
responsible for the failure of any other Lender to make available to the
Administrative Agent such other Lender’s Pro Rata Share of any such payment or
disbursement.
2.4. Commitments Several.
The failure of any Lender to make a requested Loan on any date shall not relieve
any other Lender of its obligation (if any) to make a Loan on such date, but no
Lender shall be responsible for the failure of any other Lender to make any Loan
to be made by such other Lender.
2.5. Certain Conditions.
Except as otherwise provided in Sections 2.2.4 and 2.3.4 of this Agreement, no
Lender shall have an obligation to make any Loan, or to permit the continuation
of or any conversion into any LIBOR Loan, and the Issuing Lender shall not have
any obligation to issue any Letter of Credit, if an Event of Default or
Unmatured Event of Default exists.

 

-30-



--------------------------------------------------------------------------------



 



SECTION 3. EVIDENCING OF LOANS.
3.1. Notes.
The Loans of each Lender shall be evidenced by a Note, with appropriate
insertions, payable to the order of such Lender in a face principal amount equal
to the sum of such Lender’s Revolving Loan Commitment plus such Lender’s Term
Loan Commitment.
3.2. Recordkeeping.
The Administrative Agent, on behalf of each Lender, shall record in its records,
the date and amount of each Loan made by each Lender, each repayment or
conversion thereof and, in the case of each LIBOR Loan, the dates on which each
Interest Period for such Loan shall begin and end. The aggregate unpaid
principal amount so recorded shall be rebuttably presumptive evidence of the
principal amount of the Loans owing and unpaid. The failure to so record any
such amount or any error in so recording any such amount shall not, however,
limit or otherwise affect the Obligations of the Borrower hereunder or under any
Note to repay the principal amount of the Loans hereunder, together with all
interest accruing thereon.
SECTION 4. INTEREST.
4.1. Interest Rates.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan for the period commencing on the date of such Loan until such Loan is paid
in full as follows:
(a) at all times while such Loan is a Base Rate Loan, at a rate per annum equal
to the sum of the Base Rate from time to time in effect plus the Base Rate
Margin from time to time in effect; and
(b) at all times while such Loan is a LIBOR Loan, at a rate per annum equal to
the sum of the LIBOR Rate applicable to each Interest Period for such Loan plus
the LIBOR Margin from time to time in effect;
provided that at any time an Event of Default exists, unless the Required
Lenders otherwise consent, the interest rate applicable to each Loan shall be
increased by 2% (and, in the case of Obligations not bearing interest, such
Obligations shall bear interest at the Base Rate applicable to Revolving Loans
plus 2%), provided further that such increase may thereafter be rescinded by the
Required Lenders, notwithstanding Section 15.1. Notwithstanding the foregoing,
upon the occurrence of an Event of Default under Sections 13.1.1 or 13.1.4, such
increase shall occur automatically.

 

-31-



--------------------------------------------------------------------------------



 



4.2. Interest Payment Dates; Capitalization.
(a) Accrued interest on each Base Rate Loan shall be payable in arrears on the
last day of each calendar quarter and at maturity. Accrued interest on each
LIBOR Loan shall be payable on the last day of each Interest Period relating to
such Loan (and, in the case of a LIBOR Loan with an Interest Period in excess of
three months, on the three-month anniversary of the first day of such Interest
Period), upon a prepayment of such Loan, and at maturity. After maturity, and at
any time an Event of Default exists, accrued interest on all Loans shall be
payable on demand.
(b) Notwithstanding any provision of this Agreement or the other Loan Documents,
so long as no Event of Default is then in existence, during the period from the
Closing Date to the Completion Date Borrower may elect, in its sole discretion,
to satisfy any interest due and payable pursuant to this Section 4.2 by
increasing the outstanding principal amount of the Term Loan by the amount of
interest otherwise due and payable in cash during such period.
4.3. Setting and Notice of LIBOR Rates.
The applicable LIBOR Rate for each Interest Period shall be determined by the
Administrative Agent, and notice thereof shall be given by the Administrative
Agent promptly to the Borrower and each Lender. Each determination of the
applicable LIBOR Rate by the Administrative Agent shall be conclusive and
binding upon the parties hereto, in the absence of demonstrable error. The
Administrative Agent shall, upon written request of the Borrower or any Lender,
deliver to the Borrower or such Lender a statement showing the computations used
by the Administrative Agent in determining any applicable LIBOR Rate hereunder.
4.4. Computation of Interest.
Interest shall be computed for the actual number of days elapsed on the basis of
a year of 360 days; provided, that with respect to Base Rate Loans interest
shall be computed for the actual number of days elapsed on the basis of a year
of 365 or 366 days, as applicable. The applicable interest rate for each Base
Rate Loan shall change simultaneously with each change in the Base Rate.
SECTION 5. FEES.
5.1. Non-Use Fee.
The Borrower agrees to pay to the Administrative Agent for the account of each
Lender a non-use fee, for the period from the Closing Date to the Termination
Date, at the Non-Use Fee Rate in effect from time to time of such Lender’s Pro
Rata Share (as adjusted from time to time) of the unused amount of the
Commitments. For purposes of calculating usage under this Section, the Revolving
Commitment shall be deemed used to the extent of Revolving Outstandings. Such
non-use fee shall be payable in arrears on the last day of each calendar quarter
and on the Termination Date for any period then ending for which such non-use
fee shall not have previously been paid. The non-use fee shall be computed for
the actual number of days elapsed on the basis of a year of 360 days.
Notwithstanding the foregoing, such non-use fee shall not be due and owing
following the Completion Date with respect to any remaining Term Loan
Commitment.

 

-32-



--------------------------------------------------------------------------------



 



5.2. Letter of Credit Fees.
The Borrower agrees to pay to the Administrative Agent for the account of each
Lender a letter of credit fee for each Letter of Credit equal to the L/C Fee
Rate in effect from time to time of such Lender’s Pro Rata Share (as adjusted
from time to time) of the undrawn amount of such Letter of Credit (computed for
the actual number of days elapsed on the basis of a year of 360 days); provided
that, unless the Required Lenders otherwise consent, the rate applicable to each
Letter of Credit shall be increased by 2% at any time that an Event of Default
exists. Such letter of credit fee shall be payable in arrears on the last day of
each calendar quarter and on the Termination Date (or such later date on which
such Letter of Credit expires or is terminated) for the period from the date of
the issuance of each Letter of Credit (or the last day on which the letter of
credit fee was paid with respect thereto) to the date such payment is due or, if
earlier, the date on which such Letter of Credit expired or was terminated.
5.3. Administrative Agent’s Fees.
The Borrower agrees to pay to the Administrative Agent such agent’s fees as are
mutually agreed to from time to time by the Borrower and the Administrative
Agent including the fees set forth in the Agent Fee Letter.
5.4. Fee Capitalization.
Notwithstanding any provision of this Agreement or any other Loan Document, so
long as no Event of Default is then in existence, during the period from the
Closing Date to the Completion Date, Borrower may elect, in its sole discretion,
to satisfy any fees due and payable pursuant to this Section 5 by increasing the
outstanding principal amount of the Term Loan by the amount of such fees
otherwise due and payable in cash during such period.
SECTION 6. REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS.
6.1. Reduction or Termination of the Revolving Commitment.
6.1.1. Voluntary Reduction or Termination of the Revolving Commitment. The
Borrower may from time to time on at least five Business Days’ prior written
notice received by the Administrative Agent (which shall promptly advise each
Lender thereof) permanently reduce the Revolving Commitment to an amount not
less than the Revolving Outstandings plus the outstanding amount of all Swing
Line Loans. Any such reduction shall be in an amount not less than $500,000 or a
higher integral multiple of $100,000. Concurrently with any reduction of the
Revolving Commitment to zero, the Borrower shall pay all interest on the
Revolving Loans, all non-use fees and all letter of credit fees and shall Cash
Collateralize in full all obligations arising with respect to the Letters of
Credit.

 

-33-



--------------------------------------------------------------------------------



 



6.1.2. Mandatory Reductions of Revolving Commitment. On the date of any
Mandatory Prepayment Event, the Revolving Commitment shall be permanently
reduced by an amount (if any) equal to the Designated Proceeds of such Mandatory
Prepayment Event over the amount (if any) applied to prepay Term Loans pursuant
to Section 6.2.2.
6.1.3. All Reductions of the Revolving Commitment. All reductions of the
Revolving Commitment shall reduce the Revolving Commitments ratably among the
Lenders according to their respective Pro Rata Shares.
6.2. Prepayments.
6.2.1. Voluntary Prepayments. The Borrower may from time to time prepay the
Loans (subject to the provisions of Section 8.4, but without penalty and without
any reduction of the Revolving Commitments as a result thereof) in whole or in
part; provided that the Borrower shall give the Administrative Agent (which
shall promptly advise each Lender) notice thereof not later than 11:00 A.M.,
Chicago time, on the day of such prepayment (which shall be a Business Day),
specifying the Loans to be prepaid and the date and amount of prepayment. Any
such partial prepayment shall be in an amount equal to $100,000 or a higher
integral multiple of $5,000.
6.2.2. Mandatory Prepayments.
(a) The Borrower shall make a prepayment of the Term Loan until paid in full
upon the occurrence of any of the following (each a “Mandatory Prepayment
Event”) at the following times and in the following amounts (such applicable
amounts being referred to as “Designated Proceeds”):
(i) Concurrently with the receipt by any Loan Party of any Net Cash Proceeds
from any Asset Disposition, in an amount equal to 100% of such Net Cash
Proceeds.
(ii) Concurrently with the receipt by any Loan Party of any Net Cash Proceeds
from any issuance of any Debt of any Loan Party (excluding Debt permitted by
clauses (a) through (e) of Section 11.1), in an amount equal to 100% of such Net
Cash Proceeds.
(iii) On or prior to the last Business Day of the second month after the end of
the first calendar quarter following the Completion Date, and on or prior to the
last Business Day of the second month after each calendar quarter thereafter
(each such date being an “ECF Payment Date”), in an amount equal to 50% of
Excess Cash Flow for the most recently ended four calendar quarters, minus the
aggregate amount of any prepayments made pursuant to this Section 6.2.2(a)(iii)
for the last three ECF Payment Dates, provided, however, that while an Event of
Default exists, such amount shall be equal to

 

-34-



--------------------------------------------------------------------------------



 



100% of Excess Cash Flow for the most recently ended four calendar quarters,
minus the aggregate amount of any prepayments made pursuant to this
Section 6.2.2(a)(iii) for the last three ECF Payment Dates, and such payment
shall be made within 30 days after the end of the applicable calendar quarter.
With respect to any calendar quarter that is also the last quarter of a Fiscal
Year, any such prepayment required by this Section 6.2.2(iii) shall be
reconciled with the financial statements delivered by the Borrower to
Administrative Agent and each Lender pursuant to Section 10.1.1 of this
Agreement with any such additional prepayments made within 30 days after such
reconciliation or credited against future prepayments pursuant to this
Section 6.2.2(iii).
(b) If on any day the Revolving Outstandings plus the outstanding amount of the
Swing Line Loan exceeds the Borrowing Base, the Borrower shall immediately
prepay Revolving Loans and/or Cash Collateralize the outstanding Letters of
Credit, or do a combination of the foregoing, in an amount sufficient to
eliminate such excess.
(c) If on any day on which the Revolving Commitment is reduced pursuant to
Section 6.1.2 the Revolving Outstandings plus the outstanding amount of the
Swing Line Loan exceeds the Revolving Commitment, the Borrower shall immediately
prepay Revolving Loans or Cash Collateralize the outstanding Letters of Credit,
or do a combination of the foregoing, in an amount sufficient to eliminate such
excess.
6.3. Manner of Prepayments.
6.3.1. All Prepayments. Any partial prepayment of a Group of LIBOR Loans shall
be subject to the proviso to Section 2.2.3(a). Any prepayment of a LIBOR Loan on
a day other than the last day of an Interest Period therefor shall include
accrued and unpaid interest to the date of such prepayment on the principal
amount being repaid and shall be subject to Section 8.4. All prepayments of the
Term Loan shall be applied in the inverse order of maturity to the remaining
installments thereof. Except as otherwise provided by this Agreement, all
principal payments in respect of the Loans (other than the Swing Line Loans)
shall be applied first, to repay outstanding Base Rate Loans and then to repay
outstanding LIBOR Rate Loans in direct order of Interest Period maturities.
6.4. Repayments.
6.4.1. Revolving Loans. The Revolving Loans of each Lender shall be paid in full
and the Revolving Commitment shall terminate on the Termination Date.
6.4.2. Term Loans. The Term Loan shall be paid in twenty-eight (28) equal
installments, based on the outstanding principal amount of the Term Loan on the
Completion Date, commencing on the last day of the first Fiscal Quarter after
the Completion Date and continuing on the last day of each Fiscal Quarter
thereafter. Unless sooner paid in full, the outstanding principal balance of the
Term Loan shall be paid in full on the Term Loan Maturity Date.

 

-35-



--------------------------------------------------------------------------------



 



SECTION 7. MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.
7.1. Making of Payments.
All payments of principal or interest on the Notes, and of all fees, shall be
made by the Borrower to the Administrative Agent in immediately available funds
at the office specified by the Administrative Agent not later than noon, Chicago
time, on the date due; and funds received after that hour shall be deemed to
have been received by the Administrative Agent on the following Business Day.
The Administrative Agent shall promptly remit to each Lender its share of all
such payments received in collected funds by the Administrative Agent for the
account of such Lender. All payments under Section 8.1 shall be made by the
Borrower directly to the Lender entitled thereto without setoff, counterclaim or
other defense.
7.2. Application of Certain Payments.
7.2.1. Prior to Acceleration Event. So long as no Acceleration Event has
occurred and is continuing, (a) payments matching specific scheduled payments
then due shall be applied to those scheduled payments and (b) voluntary and
mandatory prepayments shall be applied as set forth in Sections 6.2 and 6.3.
7.2.2. During An Acceleration Event. If an Acceleration Event shall have
occurred and be continuing, notwithstanding anything herein or in any other Loan
Document to the contrary, Administrative Agent shall apply all or any part of
payments in respect of the Obligations and proceeds of Collateral, in each case
as received by Administrative Agent, to the payment of the Obligations in the
following order:
(a) FIRST, to the payment of all fees, costs, expenses and indemnities due and
owing to Administrative Agent under this Agreement or any other Loan Document,
and any other Obligations owing to Administrative Agent in respect of sums
advanced by Administrative Agent to preserve or protect the Collateral or to
preserve or protect its security interest in the Collateral (whether or not such
Obligations are then due and owing to Administrative Agent), until Paid in Full;
(b) SECOND, to the payment of all fees, costs, expenses and indemnities due and
owing to Lenders in respect of the Loans and Commitments, pro rata based on each
Lender’s Pro Rate Share thereof, until Paid in Full;
(c) THIRD, to the payment of all accrued and unpaid interest due and owing to
Lenders in respect of the Loans and Commitments, pro rata based on each Lender’s
Pro Rata Share thereof, until Paid in Full;
(d) FOURTH, to the payment of all principal of the Loans due and owning, pro
rata based on each Lender’s Pro Rata Share thereof, until Pain in Full;

 

-36-



--------------------------------------------------------------------------------



 



(e) FIFTH, pro rata to (A) the payment of Revolving Loans not then due and
owing, pro rata based on each Lender’s Pro Rata Share thereof, until Paid in
Full, (B) Cash Collateralize Obligations consisting of Term Loans not yet due
and owing, pro rata based on each Lender’s Pro Rata Share thereof, until Paid in
Full, and (C) Cash Collateralize Obligations in respect of outstanding Letters
of Credit in a manner consistent with the provisions of Section 13.2, pro rata
based on each Lender’s Pro Rata Share thereof, until Paid in Full;
(f) SIXTH, to the payment of all Hedging Obligations due and owing to any Lender
or its Affiliates, pro rata in accordance with each Lender’s (or one of its
Affiliate’s) share thereof, until Paid in Full; and
(g) SEVENTH, to the payment of all other Obligations owing to each Lender, pro
rata based on each Lender’s Pro Rata Share thereof, until Paid in Full.
7.3. Due Date Extension.
If any payment of principal or interest with respect to any of the Loans, or of
any fees, falls due on a day which is not a Business Day, then such due date
shall be extended to the immediately following Business Day (unless, in the case
of a LIBOR Loan, such immediately following Business Day is the first Business
Day of a calendar month, in which case such due date shall be the immediately
preceding Business Day) and, in the case of principal, additional interest shall
accrue and be payable for the period of any such extension.
7.4. Setoff.
The Borrower, for itself and each other Loan Party, agrees that the
Administrative Agent and each Lender have all rights of set-off and bankers’
lien provided by applicable law, and in addition thereto, the Borrower, for
itself and each other Loan Party, agrees that at any time any Event of Default
exists, the Administrative Agent and each Lender may apply to the payment of any
Obligations of the Borrower and each other Loan Party hereunder, whether or not
then due, any and all balances, credits, deposits, accounts or moneys of the
Borrower and each other Loan Party then or thereafter with the Administrative
Agent or such Lender.
7.5. Proration of Payments.
If any Lender shall obtain any payment or other recovery (whether voluntary,
involuntary, by application of offset or otherwise, on account of (a) principal
of or interest on any Loan, but excluding (i) any payment pursuant to
Section 8.7 or 15.6 and (ii) payments of interest on any Affected Loan) or
(b) its participation in any Letter of Credit) in excess of its applicable Pro
Rata Share of payments and other recoveries obtained by all Lenders on account
of principal of and interest on the Loans (or such participation) then held by
them, then such Lender shall purchase from the other Lenders such participations
in the Loans (or sub-participations in Letters of Credit) held by them as shall
be necessary to cause such purchasing Lender to share the excess payment or
other recovery ratably with each of them; provided that if all or any portion of
the excess payment or other recovery is thereafter recovered from such
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery.

 

-37-



--------------------------------------------------------------------------------



 



7.6. Taxes.
(a) All payments made by the Borrower hereunder or under any Loan Documents
shall be made without setoff, counterclaim, or other defense. To the extent
permitted by applicable law, all payments hereunder or under the Loan Documents
(including any payment of principal, interest, or fees) to, or for the benefit,
of any person shall be made by the Borrower free and clear of and without
deduction or withholding for, or account of, any Taxes now or hereinafter
imposed by any taxing authority.
(b) If the Borrower makes any payment hereunder or under any Loan Document in
respect of which it is required by applicable law to deduct or withhold any
Taxes, the Borrower shall increase the payment hereunder or under any such Loan
Document such that after the reduction for the amount of Taxes withheld (and any
taxes withheld or imposed with respect to the additional payments required under
this Section 7.6(b)), the amount paid to the Lenders or the Administrative Agent
equals the amount that was payable hereunder or under any such Loan Document
without regard to this Section 7.6(b). To the extent the Borrower withholds any
Taxes on payments hereunder or under any Loan Document, the Borrower shall pay
the full amount deducted to the relevant taxing authority within the time
allowed for payment under applicable law and shall deliver to the Administrative
Agent within 30 days after it has made payment to such authority a receipt
issued by such authority (or other evidence satisfactory to the Administrative
Agent) evidencing the payment of all amounts so required to be deducted or
withheld from such payment.
(c) If any Lender or the Administrative Agent is required by law to make any
payments of any Taxes on or in relation to any amounts received or receivable
hereunder or under any other Loan Document, or any Tax is assessed against a
Lender or the Administrative Agent with respect to amounts received or
receivable hereunder or under any other Loan Document, the Borrower will
indemnify such person against (i) such Tax (and any reasonable counsel fees and
expenses associated with such Tax) and (ii) any taxes imposed as a result of the
receipt of the payment under this Section 7.6(c). A certificate prepared in good
faith as to the amount of such payment by such Lender or the Administrative
Agent shall, absent manifest error, be final, conclusive, and binding on all
parties.
(d) (i) To the extent permitted by applicable law, each Lender that is not a
United States person within the meaning of Code Section 7701(a)(30) (a “Non-U.S.
Participant”) shall deliver to the Borrower and the Administrative Agent on or
prior to the Closing Date (or in the case of a Lender that is an Assignee, on
the date of such assignment to such Lender) two accurate and complete original
signed copies of IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other
applicable form prescribed by the IRS) certifying to such Lender’s entitlement
to a complete exemption from, or a reduced rate in, United States withholding
tax on interest payments to be made hereunder or any Loan. If a Lender that is a
Non-U.S. Participant is

 

-38-



--------------------------------------------------------------------------------



 



claiming a complete exemption from withholding on interest pursuant to Code
Sections 871(h) or 881(c), the Lender shall deliver (along with two accurate and
complete original signed copies of IRS Form W-8BEN) a certificate in form and
substance reasonably acceptable to Administrative Agent (any such certificate, a
“Withholding Certificate”). In addition, each Lender that is a Non-U.S.
Participant agrees that from time to time after the Closing Date, (or in the
case of a Lender that is an Assignee, after the date of the assignment to such
Lender), when a lapse in time (or change in circumstances occurs) renders the
prior certificates hereunder obsolete or inaccurate in any material respect,
such Lender shall, to the extent permitted under applicable law, deliver to the
Borrower and the Administrative Agent two new and accurate and complete original
signed copies of an IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or
other applicable forms prescribed by the IRS), and if applicable, a new
Withholding Certificate, to confirm or establish the entitlement of such Lender
or the Administrative Agent to an exemption from, or reduction in, United States
withholding tax on interest payments to be made hereunder or any Loan.
(ii) Each Lender that is not a Non-U.S. Participant (other than any such Lender
which is taxed as a corporation for U.S. federal income tax purposes) shall
provide two properly completed and duly executed copies of IRS Form W-9 (or any
successor or other applicable form) to the Borrower and the Administrative Agent
certifying that such Lender is exempt from United States backup withholding tax.
To the extent that a form provided pursuant to this Section 7.6(d)(ii) is
rendered obsolete or inaccurate in any material respects as result of change in
circumstances with respect to the status of a Lender, such Lender shall, to the
extent permitted by applicable law, deliver to the Borrower and the
Administrative Agent revised forms necessary to confirm or establish the
entitlement to such Lender’s or Agent’s exemption from United States backup
withholding tax.
(iii) The Borrower shall not be required to pay additional amounts to a Lender,
or indemnify any Lender, under this Section 7.6 to the extent that such
obligations would not have arisen but for the failure of such Lender to comply
with Section 7.6(d).
(iv) Each Lender agrees to indemnify the Administrative Agent and hold the
Administrative Agent harmless for the full amount of any and all present or
future Taxes and related liabilities (including penalties, interest, additions
to tax and expenses, and any Taxes imposed by any jurisdiction on amounts
payable to the Administrative Agent under this Section 7.6) which are imposed on
or with respect to principal, interest or fees payable to such Lender hereunder
and which are not paid by the Borrower pursuant to this Section 7.6, whether or
not such Taxes or related liabilities were correctly or legally asserted. This
indemnification shall be made within 30 days from the date the Administrative
Agent makes written demand therefor.

 

-39-



--------------------------------------------------------------------------------



 



SECTION 8. INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.
8.1. Increased Costs.
(a) If, after the date hereof, the adoption of, or any change in, any applicable
law, rule or regulation, or any change in the interpretation or administration
of any applicable law, rule or regulation by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency: (i) shall impose, modify or deem applicable any reserve (including any
reserve imposed by the FRB, but excluding any reserve included in the
determination of the LIBOR Rate pursuant to Section 4), special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by any Lender; or (ii) shall impose on any Lender any other
condition affecting its LIBOR Loans, its Note or its obligation to make LIBOR
Loans; and the result of anything described in clauses (i) and (ii) above is to
increase the cost to (or to impose a cost on) such Lender (or any LIBOR Office
of such Lender) of making or maintaining any LIBOR Loan, or to reduce the amount
of any sum received or receivable by such Lender (or its LIBOR Office) under
this Agreement or under its Note with respect thereto, then upon demand by such
Lender (which demand shall be accompanied by a statement setting forth the basis
for such demand and a calculation of the amount thereof in reasonable detail, a
copy of which shall be furnished to the Administrative Agent), the Borrower
shall pay directly to such Lender such additional amount as will compensate such
Lender for such increased cost or such reduction, so long as such amounts have
accrued on or after the day which is 180 days prior to the date on which such
Lender first made demand therefor.
(b) If any Lender shall reasonably determine that any change in, or the adoption
or phase-in of, any applicable law, rule or regulation regarding capital
adequacy, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or the compliance by any Lender or any
Person controlling such Lender with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, has or would have the effect of reducing the rate of
return on such Lender’s or such controlling Person’s capital as a consequence of
such Lender’s obligations hereunder or under any Letter of Credit to a level
below that which such Lender or such controlling Person could have achieved but
for such change, adoption, phase-in or compliance (taking into consideration
such Lender’s or such controlling Person’s policies with respect to capital
adequacy) by an amount deemed by such Lender or such controlling Person to be
material, then from time to time, upon demand by such Lender (which demand shall
be accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail, a copy of which shall be
furnished to the Administrative Agent), the Borrower shall pay to such Lender
such additional amount as will compensate such Lender or such controlling Person
for such reduction so long as such amounts have accrued on or after the day
which is 180 days prior to the date on which such Lender first made demand
therefor.

 

-40-



--------------------------------------------------------------------------------



 



8.2. Basis for Determining Interest Rate Inadequate or Unfair.
If:
(a) the Administrative Agent reasonably determines (which determination shall be
binding and conclusive on the Borrower) that by reason of circumstances
affecting the interbank LIBOR market adequate and reasonable means do not exist
for ascertaining the applicable LIBOR Rate; or
(b) the Required Lenders advise the Administrative Agent that the LIBOR Rate as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to such Lenders of maintaining or funding LIBOR Loans for such Interest
Period (taking into account any amount to which such Lenders may be entitled
under Section 8.1) or that the making or funding of LIBOR Loans has become
impracticable as a result of an event occurring after the date of this Agreement
which in the opinion of such Lenders materially affects such Loans;
then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make or convert any Base Rate Loans into LIBOR Loans and
(ii) on the last day of the current Interest Period for each LIBOR Loan, such
Loan shall, unless then repaid in full, automatically convert to a Base Rate
Loan.
8.3. Changes in Law Rendering LIBOR Loans Unlawful.
If any change in, or the adoption of any new, law or regulation, or any change
in the interpretation of any applicable law or regulation by any governmental or
other regulatory body charged with the administration thereof, should make it
(or in the good faith judgment of any Lender cause a substantial question as to
whether it is) unlawful for any Lender to make, maintain or fund LIBOR Loans,
then such Lender shall promptly notify each of the other parties hereto and, so
long as such circumstances shall continue, (a) such Lender shall have no
obligation to make or convert any Base Rate Loan into a LIBOR Loan (but shall
make Base Rate Loans concurrently with the making of or conversion of Base Rate
Loans into LIBOR Loans by the Lenders which are not so affected, in each case in
an amount equal to the amount of LIBOR Loans which would be made or converted
into by such Lender at such time in the absence of such circumstances) and
(b) on the last day of the current Interest Period for each LIBOR Loan of such
Lender (or, in any event, on such earlier date as may be required by the
relevant law, regulation or interpretation), such LIBOR Loan shall, unless then
repaid in full, automatically convert to a Base Rate Loan. Each Base Rate Loan
made by a Lender which, but for the circumstances described in the foregoing
sentence, would be a LIBOR Loan (an “Affected Loan”) shall remain outstanding
for the period corresponding to the Group of LIBOR Loans of which such Affected
Loan would be a part absent such circumstances.

 

-41-



--------------------------------------------------------------------------------



 



8.4. Funding Losses.
The Borrower hereby agrees that upon demand by any Lender (which demand shall be
made within 180 days of the event giving rise to such demand and shall be
accompanied by a statement setting forth the basis for the amount being claimed,
a copy of which shall be furnished to the Administrative Agent), the Borrower
will indemnify such Lender against any net loss or expense which such Lender may
sustain or incur (including any net loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund or maintain any LIBOR Loan), as reasonably determined by such Lender, as
a result of (a) any payment, prepayment or conversion of any LIBOR Loan of such
Lender on a date other than the last day of an Interest Period for such Loan
(including any conversion pursuant to Section 8.3) or (b) any failure of the
Borrower to borrow, convert or continue any Loan on a date specified therefor in
a notice of borrowing, conversion or continuation pursuant to this Agreement.
For this purpose, all notices to the Administrative Agent pursuant to this
Agreement shall be deemed to be irrevocable.
8.5. Right of Lenders to Fund through Other Offices.
Each Lender may, if it so elects, fulfill its commitment as to any LIBOR Loan by
causing a foreign branch or Affiliate of such Lender to make such Loan; provided
that in such event for the purposes of this Agreement such Loan shall be deemed
to have been made by such Lender and the obligation of the Borrower to repay
such Loan shall nevertheless be to such Lender and shall be deemed held by it,
to the extent of such Loan, for the account of such branch or Affiliate.
8.6. Discretion of Lenders as to Manner of Funding.
Notwithstanding any provision of this Agreement to the contrary, each Lender
shall be entitled to fund and maintain its funding of all or any part of its
Loans in any manner it sees fit, it being understood, however, that for the
purposes of this Agreement all determinations hereunder shall be made as if such
Lender had actually funded and maintained each LIBOR Loan during each Interest
Period for such Loan through the purchase of deposits having a maturity
corresponding to such Interest Period and bearing an interest rate equal to the
LIBOR Rate for such Interest Period.
8.7. Mitigation of Circumstances; Replacement of Lenders.
(a) Each Lender shall promptly notify the Borrower and the Administrative Agent
of any event of which it has knowledge which will result in, and will use
reasonable commercial efforts available to it (and not, in such Lender’s sole
judgment, otherwise disadvantageous to such Lender) to mitigate or avoid,
(i) any obligation by the Borrower to pay any amount pursuant to Sections 7.6 or
8.1 or (ii) the occurrence of any circumstances described in Sections 8.2 or 8.3
(and, if any Lender has given notice of any such event described in clause
(i) or (ii) above and thereafter such event ceases to exist, such Lender shall
promptly so notify the Borrower and the Administrative Agent). Without limiting
the foregoing, each Lender will designate a different funding office if such
designation will avoid (or reduce the cost to the Borrower of) any event
described in clause (i) or (ii) above and such designation will not, in such
Lender’s sole judgment, be otherwise disadvantageous to such Lender.

 

-42-



--------------------------------------------------------------------------------



 



(b) If the Borrower becomes obligated to pay additional amounts to any Lender
pursuant to Sections 7.6 or 8.1, or any Lender gives notice of the occurrence of
any circumstances described in Sections 8.2 or 8.3, the Borrower may designate
another bank which is acceptable to the Administrative Agent and the Issuing
Lender in their reasonable discretion (such other bank being called a
“Replacement Lender”) to purchase the Loans of such Lender and such Lender’s
rights hereunder, without recourse to or warranty by, or expense to, such
Lender, for a purchase price equal to the outstanding principal amount of the
Loans payable to such Lender plus any accrued but unpaid interest on such Loans
and all accrued but unpaid fees owed to such Lender and any other amounts
payable to such Lender under this Agreement, and to assume all the obligations
of such Lender hereunder, and, upon such purchase and assumption (pursuant to an
Assignment Agreement), such Lender shall no longer be a party hereto or have any
rights hereunder (other than rights with respect to indemnities and similar
rights applicable to such Lender prior to the date of such purchase and
assumption) and shall be relieved from all obligations to the Borrower
hereunder, and the Replacement Lender shall succeed to the rights and
obligations of such Lender hereunder.
8.8. Conclusiveness of Statements; Survival of Provisions.
Determinations and statements of any Lender pursuant to Sections 8.1, 8.2, 8.3
or 8.4 shall be conclusive absent demonstrable error. Lenders may use reasonable
averaging and attribution methods in determining compensation under Sections 8.1
and 8.4, and the provisions of such Sections shall survive repayment of the
Obligations, cancellation of any Notes, expiration or termination of the Letters
of Credit and termination of this Agreement.
SECTION 9. REPRESENTATIONS AND WARRANTIES.
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue and participate in Letters of
Credit hereunder, the Borrower represents and warrants to the Administrative
Agent and the Lenders that:
9.1. Organization.
Each Transaction Party is validly existing and in good standing under the laws
of its jurisdiction of organization; and each Transaction Party is duly
qualified to do business in each jurisdiction where, because of the nature of
its activities or properties, such qualification is required, except for such
jurisdictions where the failure to so qualify would not have a Material Adverse
Effect.

 

-43-



--------------------------------------------------------------------------------



 



9.2. Authorization; No Conflict.
Each Transaction Party is duly authorized to execute and deliver each Loan
Document to which it is a party, the Borrower is duly authorized to borrow
monies hereunder and each Transaction Party is duly authorized to perform its
Obligations under each Loan Document to which it is a party. The execution,
delivery and performance by each Transaction Party of each Loan Document to
which it is a party, and the borrowings by the Borrower hereunder, do not and
will not (a) require any consent or approval, including permits and/or licenses
of any governmental agency or authority (other than any consent, approval,
license or permit which has been obtained and is in full force and effect or any
license or permit, the failure of which to obtain could not reasonably be
expected to have a Material Adverse Effect), (b) conflict with (i) any provision
of law, (ii) the charter, by-laws or other organizational documents of any
Transaction Party or (iii) any agreement, indenture, instrument or other
document, or any judgment, order or decree, which is binding upon any
Transaction Party or any of their respective properties or (c) require, or
result in, the creation or imposition of any Lien on any asset of any
Transaction Party (other than Liens in favor of the Administrative Agent created
pursuant to the Collateral Documents).
9.3. Validity and Binding Nature.
Each of this Agreement and each other Loan Document to which any Transaction
Party is a party is the legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, subject to
bankruptcy, insolvency and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity.
9.4. [Reserved].
9.5. No Material Adverse Change.
Over the period commencing on (i) September 30, 2006, in the case of Amsted
Industries, Inc., (ii) December 31, 2006, in the case of American Railcar, Inc.
and (iii) the date of formation of Borrower, in the case of Borrower, and in
each case through the Closing Date, here has been no material adverse change in
the financial condition, operations, assets, business, properties or prospects
of (i) either Guarantor or (ii) the Loan Parties taken as a whole.
9.6. Litigation and Contingent Liabilities.
No litigation (including derivative actions), arbitration proceeding or
governmental investigation or proceeding is pending or, to the Borrower’s
knowledge, threatened against any Loan Party or any Guarantor which might
reasonably be expected to have a Material Adverse Effect, except as set forth in
Schedule 9.6. Other than any liability incident to such litigation or
proceedings, no Loan Party and no Guarantor has any material contingent
liabilities not listed on Schedule 9.6 or permitted, in the case of the Loan
Parties, by Section 11.1.

 

-44-



--------------------------------------------------------------------------------



 



9.7. Ownership of Properties; Liens.
Each Loan Party owns good and, in the case of real property, valid title to, or
valid leasehold interests in, all of its properties or assets, real and
personal, tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges and claims (including infringement claims with respect to
patents, trademarks, service marks, copyrights and the like) except for
Permitted Liens.
9.8. Equity Ownership; Subsidiaries.
All issued and outstanding Capital Securities of each Loan Party are duly
authorized and validly issued, fully paid, non-assessable, and free and clear of
all Liens other than those in favor of the Administrative Agent, and such
securities were issued in compliance with all applicable state and federal laws
concerning the issuance of securities. Schedule 9.8 sets forth the authorized
Capital Securities of each Loan Party as of the Closing Date. All of the issued
and outstanding Capital Securities of the Borrower are owned as set forth on
Schedule 9.8 as of the Closing Date, and all of the issued and outstanding
Capital Securities of each Wholly-Owned Subsidiary is, directly or indirectly,
owned by the Borrower. As of the Closing Date, except as set forth on
Schedule 9.8, there are no pre-emptive or other outstanding rights, options,
warrants, conversion rights or other similar agreements or understandings for
the purchase or acquisition of any Capital Securities of any Loan Party.
9.9. Pension Plans.
No Loan Party maintains, or at any time has maintained, any Pension Plan or
Multiemployer Plan.
9.10. Investment Company Act.
No Loan Party is an “investment company” or a company “controlled” by an
“investment company” or a “subsidiary” of an “investment company,” within the
meaning of the Investment Company Act of 1940.
9.11. [Reserved].
9.12. Regulation U.
The Borrower is not engaged principally, or as one of its important activities,
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock.

 

-45-



--------------------------------------------------------------------------------



 



9.13. Taxes.
Each Loan Party has timely filed all federal tax returns and reports, and all
material state and local tax returns and reports, required by law to have been
filed by it and has paid all taxes and governmental charges due and payable with
respect to such return, except any such taxes or charges which are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books. The Loan Parties have made adequate reserves on their books and records
in accordance with GAAP for all taxes that have accrued but which are not yet
due and payable. No Loan Party has participated in any transaction that relates
to a year of the taxpayer (which is still open under the applicable statute of
limitations) which is a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b)(2) (irrespective of the date when the transaction
was entered into).
9.14. Solvency, etc.
On the Closing Date, and immediately prior to and after giving effect to the
issuance of each Letter of Credit and each borrowing hereunder and the use of
the proceeds thereof, with respect to the Loan Parties, collectively, (a) the
fair value of their assets is greater than the amount of their liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated in accordance with GAAP, (b) the present
fair saleable value of their assets is not less than the amount that will be
required to pay the probable liability on their debts as they become absolute
and matured, (c) they are able to realize upon their assets and pay their debts
and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business, (d) they do not
intend to, and do not believe that they will, incur debts or liabilities beyond
their ability to pay as such debts and liabilities mature and (e) they are not
engaged in business or a transaction, and are not about to engage in business or
a transaction, for which their property would constitute unreasonably small
capital.
9.15. Environmental Matters.
The on-going operations of each Loan Party comply in all respects with all
Environmental Laws, except such non-compliance which could not (if enforced in
accordance with applicable law) reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect. Each Loan Party
has obtained, and maintained in good standing, all licenses, permits,
authorizations, registrations and other approvals required under any
Environmental Law and required for their respective ordinary course operations,
and for their reasonably anticipated future operations, and each Loan Party is
in compliance with all terms and conditions thereof, except where the failure to
do so could not reasonably be expected to result in material liability to any
Loan Party and could not reasonably be expected to result, either individually
or in the aggregate, in a Material Adverse Effect. No Loan Party or any of its
properties or operations is subject to, or reasonably anticipates the issuance
of, any written order from or agreement with any Federal, state or local
governmental authority, nor subject to any judicial or docketed administrative
or other proceeding, respecting any Environmental Law, Environmental Claim or
Hazardous Substance. There are no Hazardous Substances or other conditions or
circumstances existing with respect to any property, arising from operations
prior to the Closing Date, or relating to any waste disposal, of any Loan Party
that would reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect. No Loan Party has any underground
storage tanks that are not properly registered or permitted under applicable
Environmental Laws or that at any time have released, leaked, disposed of or
otherwise discharged Hazardous Substances.

 

-46-



--------------------------------------------------------------------------------



 



9.16. Insurance.
Set forth on Schedule 9.16 is a complete and accurate summary of the property
and casualty insurance program of the Loan Parties as of the Closing Date
(including the names of all insurers, policy numbers, expiration dates, amounts
and types of coverage, annual premiums, exclusions, deductibles, self-insured
retention, and a description in reasonable detail of any self-insurance program,
retrospective rating plan, fronting arrangement or other risk assumption
arrangement involving any Loan Party). Each Loan Party and its properties are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Loan Parties, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where such Loan Parties
operate.
9.17. Real Property.
Set forth on Schedule 9.17 is a complete and accurate list, as of the Closing
Date, of the address of all real property owned or leased by any Loan Party,
together with, in the case of leased property, the name and mailing address of
the lessor of such property.
9.18. Information.
All information heretofore or contemporaneously herewith furnished in writing by
any Loan Party to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement and the transactions contemplated hereby is, and
all written information hereafter furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender pursuant hereto or in connection herewith
will be, true and accurate in every material respect on the date as of which
such information is dated or certified, and none of such information is or will
be incomplete by omitting to state any material fact necessary to make such
information not misleading in light of the circumstances under which made (it
being recognized by the Administrative Agent and the Lenders that any
projections and forecasts provided by the Borrower are based on good faith
estimates and assumptions believed by the Borrower to be reasonable as of the
date of the applicable projections or assumptions and that actual results during
the period or periods covered by any such projections and forecasts may differ
from projected or forecasted results).
9.19. Intellectual Property.
Each Loan Party owns and possesses or has a license or other right to use all
patents, patent rights, trademarks, trademark rights, trade names, trade name
rights, service marks, service mark rights and copyrights as are necessary for
the conduct of the businesses of the Loan Parties, without any infringement upon
rights of others which could reasonably be expected to have a Material Adverse
Effect.

 

-47-



--------------------------------------------------------------------------------



 



9.20. Burdensome Obligations.
No Loan Party is a party to any agreement or contract or subject to any
restriction contained in its organizational documents which could reasonably be
expected to have a Material Adverse Effect.
9.21. Labor Matters.
Except as set forth on Schedule 9.21, no Loan Party is subject to any labor or
collective bargaining agreement. There are no existing or threatened strikes,
lockouts or other labor disputes involving any Loan Party that singly or in the
aggregate could reasonably be expected to have a Material Adverse Effect. Hours
worked by and payment made to employees of the Loan Parties are not in violation
of the Fair Labor Standards Act or any other applicable law, rule or regulation
dealing with such matters.
9.22. No Default.
No Event of Default or Unmatured Event of Default exists or would result from
the incurrence by any Loan Party of any Debt hereunder or under any other Loan
Document.
SECTION 10. AFFIRMATIVE COVENANTS.
Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated or Cash Collateralized, the Borrower
agrees that, unless at any time the Required Lenders shall otherwise expressly
consent in writing, it will:
10.1. Reports, Certificates and Other Information.
Furnish to the Administrative Agent and each Lender:
10.1.1. Annual Report. Promptly when available and in any event within 90 days
after the close of each Fiscal Year: (a) a copy of the annual audit report of
the Borrower and its Subsidiaries for such Fiscal Year, including therein
consolidated balance sheets and statements of earnings and cash flows of the
Borrower and its Subsidiaries as at the end of such Fiscal Year, certified
without adverse reference to going concern value and without qualification by
independent auditors of recognized standing selected by the Borrower and
reasonably acceptable to the Administrative Agent, together with a comparison
with the budget for such Fiscal Year and a comparison with the previous Fiscal
Year; and (b) a consolidating balance sheet of the Borrower and its Subsidiaries
as of the end of such Fiscal Year and consolidating statement of earnings and
cash flows for the Borrower and its Subsidiaries for such Fiscal Year, certified
by a Senior Officer of the Borrower.

 

-48-



--------------------------------------------------------------------------------



 



10.1.2. Interim Reports. Promptly when available and in any event within 45 days
after the end of each Fiscal Quarter, consolidated and consolidating balance
sheets of the Borrower and its Subsidiaries as of the end of such Fiscal
Quarter, together with consolidated and consolidating statements of earnings and
cash flows for such Fiscal Quarter and for the period beginning with the first
day of such Fiscal Year and ending on the last day of such Fiscal Quarter,
together with a comparison with the corresponding period of the previous Fiscal
Year and a comparison with the budget for such period of the current Fiscal
Year, certified by a Senior Officer of the Borrower.
10.1.3. Compliance Certificates. Contemporaneously with the furnishing of a copy
of each annual audit report pursuant to Section 10.1.1 and each set of quarterly
statements pursuant to Section 10.1.2, a duly completed compliance certificate
in the form of Exhibit B, with appropriate insertions, dated the date of such
annual report or such quarterly statements and signed by a Senior Officer of the
Borrower, containing a computation of each of the financial ratios and
restrictions set forth in Section 11.14 and to the effect that such officer has
not become aware of any Event of Default or Unmatured Event of Default that has
occurred and is continuing or, if there is any such event, describing it and the
steps, if any, being taken to cure it.
10.1.4. Reports to the SEC and to Shareholders. Promptly upon the filing or
sending thereof, copies of all regular, periodic or special reports of any Loan
Party filed with the SEC; copies of all registration statements of any Loan
Party filed with the SEC (other than on Form S-8); and copies of all proxy
statements or other communications made to security holders generally.
10.1.5. Notice of Default and Litigation. Promptly upon becoming aware of any of
the following, written notice describing the same and the steps being taken by
the Borrower or the Subsidiary affected thereby with respect thereto:
(a) the occurrence of an Event of Default or an Unmatured Event of Default;
(b) any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Borrower to the Lenders which has been instituted
or, to the knowledge of the Borrower, is threatened against any Loan Party or to
which any of the properties of any thereof is subject which could reasonably be
expected to have a Material Adverse Effect;
(c) any breach or default under any of the Material Debt Agreements to the
extent such breach or default constitutes or could reasonably be expected to
result in a Default or Event of Default;
(d) any cancellation or material change in any insurance maintained by any Loan
Party; or
(e) any other event (including (i) any violation of any Environmental Law or the
assertion of any Environmental Claim or (ii) the enactment or effectiveness of
any law, rule or regulation) which might reasonably be expected to have a
Material Adverse Effect.

 

-49-



--------------------------------------------------------------------------------



 



10.1.6. Borrowing Base Certificates. Within 15 days of the end of each month, a
Borrowing Base Certificate dated as of the end of such month and executed by a
Senior Officer of the Borrower on behalf of the Borrower (provided that (a) the
Borrower may deliver a Borrowing Base Certificate more frequently if it chooses
and (b) at any time an Event of Default exists, the Administrative Agent may
require the Borrower to deliver Borrowing Base Certificates more frequently).
10.1.7. Management Reports. Promptly upon receipt thereof, copies of all
detailed financial and management reports submitted to the Borrower by
independent auditors in connection with each annual or interim audit made by
such auditors of the books of the Borrower.
10.1.8. Projections. As soon as practicable, and in any event not later than
30 days prior to the commencement of each Fiscal Year, financial projections for
the Borrower and its Subsidiaries for such Fiscal Year (including quarterly
operating and cash flow budgets) prepared in a manner consistent with the
projections delivered by the Borrower to the Lenders prior to the Closing Date
or otherwise in a manner reasonably satisfactory to the Administrative Agent,
accompanied by a certificate of a Senior Officer of the Borrower on behalf of
the Borrower to the effect that (a) such projections were prepared by the
Borrower in good faith, (b) the Borrower has a reasonable basis for the
assumptions contained in such projections and (c) such projections have been
prepared in accordance with such assumptions.
10.1.9. [Reserved].
10.1.10. Other Information. Promptly from time to time, such other information
concerning the Loan Parties as any Lender or the Administrative Agent may
reasonably request.
10.2. Books, Records and Inspections.
Keep, and cause each other Loan Party to keep, its books and records in
accordance with sound business practices sufficient to allow the preparation of
financial statements in accordance with GAAP; permit, and cause each other Loan
Party to permit, any Lender or the Administrative Agent or any representative
thereof to inspect the properties and operations of the Loan Parties; and
permit, and cause each other Loan Party to permit, at any reasonable time and
with reasonable notice (or at any time without notice if an Event of Default
exists), any Lender or the Administrative Agent or any representative thereof to
visit any or all of its offices, to discuss its financial matters with its
officers and its independent auditors (and the Borrower hereby authorizes such
independent auditors to discuss such financial matters with any Lender or the
Administrative Agent or any representative thereof), and to examine (and, at the
expense of the Loan Parties, photocopy extracts from) any of its books or other
records; and permit, and cause each other Loan Party to permit, the
Administrative Agent and its representatives to inspect the Inventory and other
tangible assets of the Loan Parties, to perform appraisals of the equipment of
the Loan Parties, and to inspect, audit, check and make copies of and extracts
from the books, records, computer data, computer programs, journals, orders,
receipts, correspondence and other data relating to Inventory, Accounts and any
other collateral. All such inspections or audits by the Administrative Agent
shall be at the Borrower’s expense, provided that so long as no Event of Default
or Unmatured Event of Default exists, the Borrower shall not be required to
reimburse the Administrative Agent for inspections or audits more frequently
than once each Fiscal Year.

 

-50-



--------------------------------------------------------------------------------



 



10.3. Maintenance of Property; Insurance.
(a) Keep, and cause each other Loan Party to keep, all property useful and
necessary in the business of the Loan Parties in good working order and
condition, ordinary wear and tear excepted.
(b) Maintain, and cause each other Loan Party to maintain, with responsible
insurance companies, such insurance coverage as may be required by any law or
governmental regulation or court decree or order applicable to it and such other
insurance, to such extent and against such hazards and liabilities, as is
customarily maintained by companies similarly situated, and shall have insured
amounts no less than, and deductibles no higher than, is customarily maintained
by companies similarly situated; and, upon request of the Administrative Agent
or any Lender, furnish to the Administrative Agent or such Lender a certificate
setting forth in reasonable detail the nature and extent of all insurance
maintained by the Loan Parties. The Borrower shall cause each issuer of an
insurance policy to provide the Administrative Agent with an endorsement
(i) showing the Administrative Agent as loss payee with respect to each policy
of property or casualty insurance and naming the Administrative Agent as an
additional insured with respect to each policy of liability insurance,
(ii) providing that 30 days’ notice will be given to the Administrative Agent
prior to any cancellation of, material reduction or change in coverage provided
by or other material modification to such policy and (iii) reasonably acceptable
in all other respects to the Administrative Agent. Upon the request of the
Administrative Agent, the Borrower shall execute and deliver to the
Administrative Agent a collateral assignment, in form and substance satisfactory
to the Administrative Agent, of each business interruption insurance policy
maintained by the Borrower, and shall use commercially reasonable efforts to
cause the applicable insurance broker or agent to execute and deliver the same.
(c) UNLESS THE BORROWER PROVIDES THE ADMINISTRATIVE AGENT WITH EVIDENCE OF THE
INSURANCE COVERAGE REQUIRED BY THIS AGREEMENT, THE ADMINISTRATIVE AGENT MAY
PURCHASE INSURANCE AT THE BORROWER’S EXPENSE TO PROTECT THE ADMINISTRATIVE
AGENT’S AND THE LENDERS’ INTERESTS IN THE COLLATERAL. THIS INSURANCE MAY, BUT
NEED NOT, PROTECT ANY LOAN PARTY’S INTERESTS. THE COVERAGE THAT THE
ADMINISTRATIVE AGENT PURCHASES MAY NOT PAY ANY CLAIM THAT IS MADE AGAINST ANY
LOAN PARTY IN CONNECTION WITH THE COLLATERAL. THE BORROWER MAY LATER CANCEL ANY
INSURANCE PURCHASED BY THE ADMINISTRATIVE AGENT, BUT ONLY AFTER PROVIDING THE
ADMINISTRATIVE AGENT WITH EVIDENCE THAT THE BORROWER HAS OBTAINED INSURANCE AS
REQUIRED BY THIS AGREEMENT. IF THE ADMINISTRATIVE AGENT PURCHASES INSURANCE FOR
THE COLLATERAL, THE BORROWER WILL BE RESPONSIBLE FOR THE COSTS OF THAT
INSURANCE, INCLUDING INTEREST AND ANY OTHER CHARGES THAT MAY BE IMPOSED WITH THE
PLACEMENT OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF THE CANCELLATION OR
EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE MAY BE ADDED TO THE
PRINCIPAL AMOUNT OF THE LOANS OWING HEREUNDER. THE COSTS OF THE INSURANCE MAY BE
MORE THAN THE COST OF THE INSURANCE THE LOAN PARTIES MAY BE ABLE TO OBTAIN ON
THEIR OWN.

 

-51-



--------------------------------------------------------------------------------



 



10.4. Compliance with Laws; Payment of Taxes and Liabilities.
Comply, and cause each other Loan Party to comply, in all material respects with
all applicable laws, rules, regulations, decrees, orders, judgments, licenses
and permits, except where failure to comply could not reasonably be expected to
have a Material Adverse Effect; (b) without limiting clause (a) above, ensure,
and cause each other Loan Party to ensure, that no person who owns a controlling
interest in or otherwise controls a Loan Party is or shall be (i) listed on the
Specially Designated Nationals and Blocked Person List maintained by the Office
of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or any other
similar lists maintained by OFAC pursuant to any authorizing statute, Executive
Order or regulation or (ii) a person designated under Section 1(b), (c) or
(d) of Executive Order No. 13224 (September 23, 2001), any related enabling
legislation or any other similar Executive Orders, (c) without limiting clause
(a) above, comply, and cause each other Loan Party to comply, with all
applicable Bank Secrecy Act (“BSA”) and anti-money laundering laws and
regulations and (d) pay, and cause each other Loan Party to pay, prior to
delinquency, all taxes and other governmental charges against it or any
collateral, as well as claims of any kind which, if unpaid, could become a Lien
on any of its property; provided that the foregoing shall not require any Loan
Party to pay any such tax or charge so long as it shall contest the validity
thereof in good faith by appropriate proceedings and shall set aside on its
books adequate reserves with respect thereto in accordance with GAAP and, in the
case of a claim which could become a Lien on any collateral, such contest
proceedings shall stay the foreclosure of such Lien or the sale of any portion
of the collateral to satisfy such claim.
10.5. Maintenance of Existence, etc.
Maintain and preserve, and (subject to Section 11.5) cause each other Loan Party
to maintain and preserve, (a) its existence and good standing in the
jurisdiction of its organization and (b) its qualification to do business and
good standing in each jurisdiction where the nature of its business makes such
qualification necessary (other than such jurisdictions in which the failure to
be qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect).

 

-52-



--------------------------------------------------------------------------------



 



10.6. Use of Proceeds.
Use the proceeds of the Loans, and the Letters of Credit, solely to finance the
Project, for working capital purposes, for Capital Expenditures, to repay, on
the Closing Date, unsecured Debt owing by Borrower to Guarantors or their
Affiliates and/or redeem Capital Securities of Borrower held by Guarantors or
their Affiliates in excess capital contributions made between February 1, 2007
and the Closing Date in excess of [REDACTED*], and for other general business
purposes; and not use or permit any proceeds of (i) any Loan to be used, either
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of “purchasing or carrying” any Margin Stock and (ii) any Revolving
Loan made during the Construction Period for any purpose other than working
capital purposes and for purposes directly related to initial axle production.
10.7. [Reserved].
10.8. Environmental Matters.
If any release or threatened release or other disposal of Hazardous Substances
shall occur or shall have occurred on any real property or any other assets of
any Loan Party, the Borrower’s shall, or shall cause the applicable Loan Party
to, cause the prompt containment and removal of such Hazardous Substances and
the remediation of such real property or other assets as necessary to comply
with all Environmental Laws and to preserve the value of such real property or
other assets. Without limiting the generality of the foregoing, the Borrower
shall, and shall cause each other Loan Party to, comply with any Federal or
state judicial or administrative order requiring the performance at any real
property of any Loan Party of activities in response to the release or
threatened release of a Hazardous Substance. To the extent that the
transportation of Hazardous Substances is not prohibited by this Agreement, the
Borrower shall, and shall cause its Subsidiaries to, dispose of such Hazardous
Substances, or of any other wastes, only at licensed disposal facilities
operating in compliance with Environmental Laws.
10.9. Further Assurances.
Take, and cause each other Loan Party to take, such actions as are necessary or
as the Administrative Agent or the Required Lenders may reasonably request from
time to time to ensure that the Obligations of each Loan Party under the Loan
Documents are secured by substantially all of the assets of the Borrower and
each Subsidiary (as well as all Capital Securities of each domestic Subsidiary
and guaranteed by each Subsidiary (including, upon the acquisition or creation
thereof, any Subsidiary acquired or created after the Closing Date), in each
case as the Administrative Agent may determine, including (a) the execution and
delivery of guaranties, security agreements, pledge agreements, mortgages, deeds
of trust, financing statements and other documents, and the filing or recording
of any of the foregoing and (b) the delivery of certificated securities and
other Collateral with respect to which perfection is obtained by possession.

 

-53-



--------------------------------------------------------------------------------



 



10.10. Deposit Accounts.
Unless the Administrative Agent otherwise consents in writing, in order to
facilitate the Administrative Agent’s and the Lenders’ maintenance and
monitoring of their security interests in the collateral, maintain all of their
principal deposit accounts with the Administrative Agent.
10.11. Interest Rate Protection.
Enter into, not later than 18 months days after the Closing Date, a Hedging
Agreement with a term of at least three years on an ISDA standard form with one
or more Lenders or Affiliates thereof or with counterparties reasonably
acceptable to the Administrative Agent to hedge the interest rate with respect
to not less than 50% of the principal amount of the Term Loans in form and
substance reasonably satisfactory to the Administrative Agent.
10.12. Supply Agreements.
Use its “best efforts” (defined for this purpose to include, without limitation,
commercially diligent efforts utilizing all reasonably available resources) to
enter into Supply Agreements on or prior to the Acceptance Date with Borrower’s
customers covering one hundred percent (100%) of the Borrower’s anticipated
production capacity for axles and related products (after giving effect to the
Acceptance Date).
SECTION 11. NEGATIVE COVENANTS
Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated or Cash Collaterialized, the Borrower
agrees that, unless at any time the Required Lenders shall otherwise expressly
consent in writing, it will:
11.1. Debt.
Not, and not permit any other Loan Party to, create, incur, assume or suffer to
exist any Debt, except:
(a) Obligations under this Agreement and the other Loan Documents;
(b) Debt secured by Liens permitted by Section 11.2(d), and extensions, renewals
and refinancings thereof; provided that the aggregate amount of all such Debt at
any time outstanding shall not exceed $500,000;
(c) Debt of the Borrower to any domestic Wholly-Owned Subsidiary or Debt of any
domestic Wholly-Owned Subsidiary to the Borrower or another domestic
Wholly-Owned Subsidiary; provided that such Debt shall be evidenced by a demand
note in form and substance reasonably satisfactory to the Administrative Agent
and pledged and delivered to the Administrative Agent pursuant to the Collateral
Documents as additional collateral security for the Obligations, and, if
requested by the Administrative Agent, the obligations under such demand note
shall be subordinated to the Obligations of the Borrower hereunder in a manner
reasonably satisfactory to the Administrative Agent;

 

-54-



--------------------------------------------------------------------------------



 



(d) Hedging Obligations approved by Administrative Agent and incurred in favor
of a Lender or an Affiliate thereof for bona fide hedging purposes and not for
speculation;
(e) Debt described on Schedule 11.1 and any extension, renewal or refinancing
thereof so long as the principal amount thereof is not increased; and
(f) Contingent Liabilities arising with respect to customary indemnification
obligations in favor of purchasers in connection with dispositions permitted
under Section 11.5, and Contingent Liabilities in the form of unsecured
guaranties of Debt or other obligations of another Loan Party, provided such
Debt or other obligations are not prohibited by this Agreement.
11.2. Liens.
Not, and not permit any other Loan Party to, create or permit to exist any Lien
on any of its real or personal properties, assets or rights of whatsoever nature
(whether now owned or hereafter acquired), except:
(a) Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves;
(b) Liens arising in the ordinary course of business (such as (i) Liens of
carriers, landlords (limited, in the case of landlords, to Liens arising by law)
warehousemen, mechanics and materialmen and other similar Liens imposed by law
and (ii) Liens in the form of deposits or pledges incurred in connection with
worker’s compensation, unemployment compensation and other types of social
security (excluding Liens arising under ERISA) or in connection with surety
bonds, bids, performance bonds and similar obligations), in each case with
respect to the preceding clauses (i) and (ii) for sums not overdue or being
contested in good faith by appropriate proceedings and not involving any
advances or borrowed money or the deferred purchase price of property or
services and, in each case, for which it maintains adequate reserves;
(c) Liens described on Schedule 11.2 as of the Closing Date;
(d) subject to the limitation set forth in Section 11.1(b), (i) Liens arising in
connection with Capital Leases (and attaching only to the property being
leased), (ii) Liens existing on property at the time of the acquisition thereof
by any Loan Party (and not created in contemplation of such acquisition) and
(iii) Liens that constitute purchase money security interests on any property
securing debt incurred for the purpose of financing all or any part of the cost
of acquiring such property, provided that any such Lien attaches to such
property within 20 days of the acquisition thereof and attaches solely to the
property so acquired;

 

-55-



--------------------------------------------------------------------------------



 



(e) attachments, appeal bonds, judgments and other similar Liens, for sums not
exceeding $500,000 arising in connection with court proceedings, provided the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;
(f) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of any Loan Party;
(g) until the Acceptance Date, Liens on Equipment (as such term is defined on
the Construction Rider), securing amounts owing under Equipment Contracts (as
such term is defined in the Construction Rider); and
(h) Liens arising under the Loan Documents.
11.3. Operating Leases.
Not permit the aggregate amount of all rental payments under Operating Leases
made (or scheduled to be made) by the Loan Parties (on a consolidated basis) to
exceed $500,000 in any Fiscal Year.
11.4. Restricted Payments.
Not, and not permit any other Loan Party to, (a) make any distribution to any
holders of its Capital Securities, (b) purchase or redeem any of its Capital
Securities, (c) pay any management fees or similar fees to any of its
equityholders or any Affiliate thereof, or (d) set aside funds for any of the
foregoing. Notwithstanding the foregoing, (i) any Subsidiary may pay dividends
or make other distributions to the Borrower or to a domestic Wholly-Owned
Subsidiary; (ii) after the third anniversary of the Completion Date, and no more
than once per Fiscal Year, the Borrower may make a distribution to the holders
of its Capital Securities; provided, however, that (a) no Event of Default or
Unmatured Event of Default shall exist at the time of such distribution and
(b) the Fixed Charge Coverage Ratio for each of the two most recently ended
Fiscal Quarters for which financial statements were required to be delivered to
Administrative Agent pursuant to Section 10.1.2 (but prepared on a pro forma
basis to give effect to the making of any such distribution) shall equal or
exceed 1.25 to 1.00 (the distributions permitted pursuant to this clause
(ii) being referred to as “Equity Distributions”); and (iii) the Borrower may
make Tax Distributions (which may only be paid annually based on the Borrower’s
audited financial statements or, so long as no Event of Default is then
outstanding, in multiple installments, based on the Borrower’s good faith and
reasonable estimate of income to be generated by the Borrower’s and its
Subsidiaries’ business in such year), as reduced by the amount of Net Tax
Benefit realized by such members for any previous tax period, commencing from
the tax period including the Closing Date, but only to the extent such Net Tax
Benefit has not already been utilized to reduce, in any tax period during which
this Agreement is in effect, the amount of any Tax Distribution otherwise
permitted hereunder.

 

-56-



--------------------------------------------------------------------------------



 



11.5. Mergers, Consolidations, Sales.
Not, and not permit any other Loan Party to, (a) be a party to any merger or
consolidation, or purchase or otherwise acquire all or substantially all of the
assets or any Capital Securities of any class of, or any partnership or joint
venture interests in, any other Person, (b) sell, transfer, convey or lease all
or any substantial part of its assets or Capital Securities (including the sale
of Capital Securities of any Subsidiary) except for sales of inventory in the
ordinary course of business, or (c) sell or assign with or without recourse any
receivables, except for (i) any such merger, consolidation, sale, transfer,
conveyance, lease or assignment of or by any Wholly-Owned Subsidiary into the
Borrower or into any other domestic Wholly-Owned Subsidiary; (ii) any such
purchase or other acquisition by the Borrower or any domestic Wholly-Owned
Subsidiary of the assets or Capital Securities of any Wholly-Owned Subsidiary or
permitted pursuant to Section 11.11; and (iii) sales and dispositions of assets
(excluding the Capital Securities of Subsidiaries) for at least fair market
value (as determined by the officers, members or Board of Directors of the
Borrower) so long as the net book value of all assets sold or otherwise disposed
of does not exceed $500,000 with respect to any such sale or disposition and
$1,000,000 in the aggregate for all such sales and dispositions in any Fiscal
Year.
11.6. Modification of Organizational Documents.
Not permit the charter, by-laws or other organizational documents of any Loan
Party to be amended or modified in any way which could reasonably be expected to
materially adversely affect the interests of the Lenders; not change, or allow
any Loan Party to change, its state of formation or its organizational form.
11.7. Transactions with Affiliates.
Except as set forth on Schedule 11.7 and except for Supply Agreements entered
into with owners of the Borrower’s Capital Securities and/or their Affiliates,
not, and not permit any other Loan Party to, enter into, or cause, suffer or
permit to exist any transaction, arrangement or contract with any of its other
Affiliates (other than the Loan Parties) which is on terms which are less
favorable than are obtainable from any Person which is not one of its
Affiliates.
11.8. Unconditional Purchase Obligations.
Not, and not permit any other Loan Party to, enter into or be a party to any
contract for the purchase of materials, supplies or other property or services
if such contract requires that payment be made by it regardless of whether
delivery is ever made of such materials, supplies or other property or services.

 

-57-



--------------------------------------------------------------------------------



 



11.9. Inconsistent Agreements.
Not, and not permit any other Loan Party to, enter into any agreement containing
any provision which would (a) be violated or breached by any borrowing by the
Borrower hereunder or by the performance by any Loan Party of any of its
Obligations hereunder or under any other Loan Document, (b) prohibit any Loan
Party from granting to the Administrative Agent and the Lenders, a Lien on any
of its assets or (c) make effective any encumbrance or restriction on the
ability of any Subsidiary to (i) pay dividends or make other distributions to
the Borrower or any other Subsidiary, or pay any Debt owed to the Borrower or
any other Subsidiary, (ii) make loans or advances to any Loan Party or
(iii) transfer any of its assets or properties to any Loan Party, other than
(A) customary restrictions and conditions contained in agreements relating to
the sale of all or a substantial part of the assets of any Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary to be sold and such sale is permitted hereunder (B) restrictions or
conditions imposed by any agreement relating to purchase money Debt, Capital
Leases and other secured Debt permitted by this Agreement if such restrictions
or conditions apply only to the property or assets securing such Debt and
(C) customary provisions in leases and other contracts restricting the
assignment thereof.
11.10. Business Activities; Issuance of Equity.
Not, and not permit any other Loan Party to, engage in any line of business
other than the businesses contemplated by the Project and businesses reasonably
related thereto. Not, and not permit any other Loan Party to, issue any Capital
Securities other than (a) any issuance of shares of the Borrower’s common
Capital Securities to the extent not giving rise to an Event of Default or
(b) any issuance by a Subsidiary to the Borrower or another Subsidiary in
accordance with Section 11.4.
11.11. Investments.
Not, and not permit any other Loan Party to, make or permit to exist any
Investment in any other Person, except the following:
(a) contributions by the Borrower to the capital of any Wholly-Owned Subsidiary,
or by any Subsidiary to the capital of any other domestic Wholly-Owned
Subsidiary, so long as the recipient of any such capital contribution has
guaranteed the Obligations and such guaranty is secured by a pledge of all of
its Capital Securities and substantially all of its real and personal property,
in each case in accordance with Section 11.10;
(b) Investments constituting Debt permitted by Section 11.1;
(c) Contingent Liabilities constituting Debt permitted by Section 11.1 or Liens
permitted by Section 11.2;
(d) Cash Equivalent Investments;

 

-58-



--------------------------------------------------------------------------------



 



(e) bank deposits in the ordinary course of business, provided that the
aggregate amount of all such deposits (excluding amounts in payroll accounts or
for accounts payable, in each case to the extent that checks have been issued to
third parties) which are maintained with any bank other than a Lender shall not
at any time exceed $50,000;
(f) Investments in securities of Account Debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors;
(g) loans to officers, directors and/or employees not to exceed $100,000 at any
time; and
(h) Investments listed on Schedule 11.11 as of the Closing Date.
provided that (x) any Investment which when made complies with the requirements
of this Section 11.11 may continue to be held notwithstanding that such
Investment if made thereafter would not comply with such requirements; (y) no
Investment otherwise permitted by clause (b) or (c) shall be permitted to be
made if, immediately before or after giving effect thereto, any Event of Default
or Unmatured Event of Default exists.
11.12. Subsidiaries.
Not form or acquire any Subsidiary other than Wholly-Owned Subsidiaries
organized under the laws of the United States or any state thereof formed or
acquired in compliance with the terms and provisions of this Agreement.
11.13. Fiscal Year.
Not change its Fiscal Year.
11.14. Financial Covenants.
11.14.1. Fixed Charge Coverage Ratio. Beginning with the Computation Period
ending December 31, 2009, and for each Computation Period thereafter, not permit
the Fixed Charge Coverage Ratio for such Computation Period to be less than 1.25
to 1.00.
11.14.2. Net Worth. Not permit the Borrower’s Net Worth to be less than (i)
[REDACTED*] at and as of the Completion Date, and (ii) [REDACTED*] at any time
from the day following the Closing Date through the Completion Date; provided,
that, commencing with the first Fiscal Quarter following the Completion Date,
the minimum required amount of Net Worth as of any date shall be increased by
[REDACTED*] of the Consolidated Net Income (to the extent a positive number) for
the Computation Period most recently ended prior to such date for which
financial statements were required to be delivered to Administrative Agent
pursuant to Section 10.1.2 of this Agreement.

 

-59-



--------------------------------------------------------------------------------



 



11.15. Pension Plan.
Not, and not permit any Loan Party to, (i) establish or maintain any Pension
Plan or Multiemployer Plan or (ii) become a member of any Controlled Group.
11.16. Future Corporate Reorganization.
Borrower has advised Administrative Agent and the Lenders that, in order to
avoid the occurrence of an Event of Default pursuant to Section 13.1.16,
Borrower may desire to (i) create a Wholly-Owned Subsidiary (“Newco”),
(ii) contribute to Newco all or substantially all of Borrower’s assets, subject
to certain liabilities, indebtedness and obligations of Borrower (including
without limitation, the Obligations), (iii) cause Newco to become Borrower under
the Loan Documents and (iv) become the Pledgor, as defined herewith.
Administrative Agent and the Lenders hereby agree not to unreasonably withhold,
condition or delay consent with respect to any request by Borrower in connection
with the transactions described in the preceding sentence, it being understood
that no such consents are provided on the Closing Date.
SECTION 12. EFFECTIVENESS; CONDITIONS OF LENDING, ETC.
The obligation of each Lender to make its Loans and of the Issuing Lender to
issue Letters of Credit is subject to the following conditions precedent:
12.1. Initial Credit Extension.
The obligation of the Lenders to make the initial Loans and the obligation of
the Issuing Lender to issue its initial Letter of Credit (whichever first
occurs) is, in addition to the conditions precedent specified in Section 12.2,
subject to the conditions precedent that the Administrative Agent shall have
received all of the following, each duly executed and dated the Closing Date (or
such earlier date as shall be satisfactory to the Administrative Agent), in form
and substance satisfactory to the Administrative Agent (and the date on which
all such conditions precedent have been satisfied or waived in writing by the
Administrative Agent and the Lenders is called the “Closing Date”):
12.1.1. Notes. A Note for each Lender.
12.1.2. Authorization Documents. For each Transaction Party, such Person’s (a)
charter (or similar formation document), certified by the appropriate
governmental authority; (b) good standing certificates in its state of
incorporation (or formation) and in each other state requested by the
Administrative Agent; (c) bylaws (or similar governing document);
(d) resolutions of its board of directors (or similar governing body) approving
and authorizing such Person’s execution, delivery and performance of the Loan
Documents to which it is party and the transactions contemplated thereby; and
(e) signature and incumbency certificates of its officers executing any of the
Loan Documents (it being understood that the Administrative Agent and each
Lender may conclusively rely on each such certificate until formally advised by
a like certificate of any changes therein), all certified by its secretary or an
assistant secretary (or similar officer) as being in full force and effect
without modification.

 

-60-



--------------------------------------------------------------------------------



 



12.1.3. Consents, etc. Certified copies of all documents evidencing any
necessary corporate, partnership or limited liability company action, consents
and governmental approvals (if any) required for the execution, delivery and
performance by the Transaction Parties of the documents referred to in this
Section 12.
12.1.4. Letter of Direction. A letter of direction containing funds flow
information with respect to the proceeds of the any Loans disbursed on the
Closing Date.
12.1.5. Security Agreement. A counterpart of the Security Agreement executed by
the Borrower, together with all instruments, transfer powers and other items
required to be delivered in connection therewith.
12.1.6. Guarantees. A counterpart of each Guaranty executed by the applicable
Guarantor.
12.1.7. [Reserved].
12.1.8. Real Estate Documents. With respect to each parcel of real property
owned by any Loan Party, a duly executed Mortgage providing for a fully
perfected Lien, in favor of the Administrative Agent, in all right, title and
interest of the Borrower or such Subsidiary in such real property, together
with:
(a) an ALTA Loan Title Insurance Policy, issued by an insurer acceptable to the
Administrative Agent, insuring the Administrative Agent’s first priority Lien on
such real property and containing such endorsements as the Administrative Agent
may reasonably require (it being understood that the amount of coverage,
exceptions to coverage and status of title set forth in such policy shall be
acceptable to the Administrative Agent);
(b) copies of all documents of record concerning such real property as shown on
the commitment for the ALTA Loan Title Insurance Policy referred to above;
(c) original or certified copies of all insurance policies required to be
maintained with respect to such real property by this Agreement, the applicable
Mortgage or any other Loan Document;
(d) a survey certified to the Administrative Agent meeting such standards as the
Administrative Agent may reasonably establish and otherwise reasonably
satisfactory to the Administrative Agent; and
(e) a flood insurance policy concerning such real property, if required by the
Flood Disaster Protection Act of 1973.

 

-61-



--------------------------------------------------------------------------------



 



Additionally, in the case of any leased real property, if requested by the
Administrative Agent, a Collateral Access Agreement from the landlord of such
property waiving any landlord’s Lien in respect of personal property kept at the
premises subject to such lease and (b) in the case of any mortgaged real
property, a waiver from the mortgagee thereof waiving any Lien in respect of
personal property kept at the premises subject to such Mortgage, permitting
access to the location by the Administrative Agent and its agents and containing
such other terms and provisions as may be required by the Administrative Agent.
12.1.9. Opinions of Counsel. Opinions of counsel for each Transaction Party,
including local counsel reasonably requested by the Administrative Agent.
12.1.10. Insurance. Evidence of the existence of insurance required to be
maintained pursuant to Section 10.3(b), together with evidence that the
Administrative Agent has been named as a lender’s loss payee and an additional
insured on all related insurance policies, together with an assignment of
business interruption insurance as collateral security executed by each insured
Loan Party.
12.1.11. Payment of Fees. Evidence of payment by the Borrower of all accrued and
unpaid fees, costs and expenses to the extent then due and payable in cash on
the Closing Date, together with all Attorney Costs of the Administrative Agent
to the extent invoiced prior to the Closing Date, plus such additional amounts
of Attorney Costs as shall constitute the Administrative Agent’s reasonable
estimate of Attorney Costs incurred or to be incurred by the Administrative
Agent through the closing proceedings (provided that such estimate shall not
thereafter preclude final settling of accounts between the Borrower and the
Administrative Agent).
12.1.12. Solvency Certificates. A Solvency Certificate executed by a Senior
Officer of the Borrower.
12.1.13. Environmental Reports. Environmental site assessment reports requested
by the Administrative Agent.
12.1.14. Search Results; Lien Terminations. Certified copies of Uniform
Commercial Code search reports dated a date reasonably near to the Closing Date,
listing all effective financing statements which name any Loan Party and any
Pledgor (under their present names and any previous names) as debtors, together
with (a) copies of such financing statements, (b) such other Uniform Commercial
Code termination statements as the Administrative Agent may reasonably request.
12.1.15. Filings, Registrations and Recordings. The Administrative Agent shall
have received each document (including Uniform Commercial Code financing
statements) required by the Collateral Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Lenders, a perfected Lien on the collateral described therein, prior to any
other Liens (subject only to Liens permitted pursuant to Section 11.2), in
proper form for filing, registration or recording.

 

-62-



--------------------------------------------------------------------------------



 



12.1.16. Closing Certificate, Consents and Permits. A certificate executed by an
officer of the Borrower on behalf of the Borrower certifying the matters set
forth in Section 12.2.1 as of the Closing Date.
12.1.17. Other. Such other documents as the Administrative Agent or any Lender
may reasonably request.
12.2. Conditions.
The obligation (a) of each Lender to make each Loan and (b) of the Issuing
Lender to issue each Letter of Credit is subject to the following further
conditions precedent that:
12.2.1. Compliance with Warranties, No Default, etc. Both before and after
giving effect to any borrowing and the issuance of any Letter of Credit, the
following statements shall be true and correct:
(a) the representations and warranties of each Loan Party set forth in this
Agreement and the other Loan Documents shall be true and correct in all respects
with the same effect as if then made (except to the extent stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct as of such earlier date); and
(b) no Event of Default or Unmatured Event of Default shall have then occurred
and be continuing.
12.2.2. Confirmatory Certificate. If requested by the Administrative Agent or
any Lender, the Administrative Agent shall have received (in sufficient
counterparts to provide one to each Lender) a certificate dated the date of such
requested Loan or Letter of Credit and signed by a duly authorized
representative of the Borrower as to the matters set out in Section 12.2.1 (it
being understood that each request by the Borrower for the making of a Loan or
the issuance of a Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower that the conditions precedent set
forth in Section 12.2.1 will be satisfied at the time of the making of such Loan
or the issuance of such Letter of Credit), together with such other documents as
the Administrative Agent or any Lender may reasonably request in support
thereof.
SECTION 13. EVENTS OF DEFAULT AND THEIR EFFECT.
13.1. Events of Default.
Each of the following shall constitute an Event of Default under this Agreement:
13.1.1. Non-Payment of the Loans, etc. Default in the payment when due of the
principal of any Loan; or default, and continuance thereof for five days, in the
payment when due of any interest, fee, reimbursement obligation with respect to
any Letter of Credit or other amount payable by the Borrower hereunder or under
any other Loan Document.

 

-63-



--------------------------------------------------------------------------------



 



13.1.2. Non-Payment of Other Debt. Any default shall occur under (i) the terms
applicable to any Debt of any Loan Party in an aggregate amount (for all such
Debt so affected and including undrawn committed or available amounts and
amounts owing to all creditors under any combined or syndicated credit
arrangement) exceeding $250,000 and such default shall (a) consist of the
failure to pay such Debt when due, whether by acceleration or otherwise, or
(b) accelerate the maturity of such Debt or permit the holder or holders
thereof, or any trustee or agent for such holder or holders, to cause such Debt
to become due and payable (or require any Loan Party to purchase or redeem such
Debt or post cash collateral in respect thereof) prior to its expressed maturity
and/or (ii) any Material Debt Agreement at any time that the Guarantors are
Transaction Parties and such default shall (a) consist of the failure to pay any
Debt outstanding under any Material Debt Agreement when due, whether by
acceleration or otherwise, or (b) accelerate the maturity of such Debt or permit
the holder or holders thereof, or any trustee or agent for such holder or
holders, to cause such Debt to become due and payable (or require any Guarantor
to purchase or redeem such Debt or post cash collateral in respect thereof)
prior to its expressed maturity, and any applicable grace periods shall be
expired.
13.1.3. Other Material Obligations. Default in the payment when due, or in the
performance or observance of, any material obligation of, or condition agreed to
by, any Loan Party with respect to any material purchase or lease of goods or
services where such default, singly or in the aggregate with all other such
defaults, might reasonably be expected to have a Material Adverse Effect.
13.1.4. Bankruptcy, Insolvency, etc. Any Transaction Party becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Transaction Party applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Transaction Party or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any
Transaction Party or for a substantial part of the property of any thereof and
is not discharged within 60 days; or any bankruptcy, reorganization, debt
arrangement, or other case or proceeding under any bankruptcy or insolvency law,
or any dissolution or liquidation proceeding, is commenced in respect of any
Transaction Party, and if such case or proceeding is not commenced by such
Transaction Party, it is consented to or acquiesced in by such Transaction
Party, or remains for 60 days undismissed; or any Transaction Party takes any
action to authorize, or in furtherance of, any of the foregoing.
13.1.5. Non-Compliance with Loan Documents. (a) Failure by any Transaction Party
to comply with or to perform any covenant set forth in Sections 10.1.1, 10.1.2,
10.1.3, 10.1.5, 10.3(b) or 10.5 or Section 11; or (b) failure by any Loan Party
to comply with or to perform any other provision of this Agreement or any other
Loan Document (and not constituting an Event of Default under any other
provision of this Section 13) and continuance of such failure described in this
clause (b) for 30 days.

 

-64-



--------------------------------------------------------------------------------



 



13.1.6. Representations; Warranties. Any representation or warranty made by any
Transaction Party herein or any other Loan Document is breached or is false or
misleading in any material respect, or any schedule, certificate, financial
statement, report, notice or other writing furnished by any Transaction Party to
the Administrative Agent or any Lender in connection herewith is false or
misleading in any material respect on the date as of which the facts therein set
forth are stated or certified.
13.1.7. [Reserved]
13.1.8. Judgments. Final judgments which exceed an aggregate of $500,000 shall
be rendered against any Transaction Party and shall not have been paid,
discharged or vacated or had execution thereof stayed pending appeal within
30 days after entry or filing of such judgments.
13.1.9. Invalidity of Loan Documents, etc. Any Loan Document shall cease to be
in full force and effect with respect to any Transaction Party; or any
Transaction Party (or any Person by, through or on behalf of any Transaction
Party) shall contest in any manner the validity, binding nature or
enforceability of any Loan Document.
13.1.10. [Reserved].
13.1.11. Change of Control. A Change of Control shall occur.
13.1.12. [Reserved]
13.1.13. Project Completion. The Completion Date shall not have occurred on or
prior to the Outside Completion Date.
13.1.14. Capitalizations. The failure of Guarantors, between February 1, 2007
and the Completion Date, to contribute not less than [REDACTED*] to the capital
of Borrower through any contribution of cash (including cash outlays by any
Guarantor for goods and/or services, to the extent the value in respect thereof
has been transferred to Borrower) and real estate (with the value of any such
real estate subject to the Administrative Agent’s reasonable approval prior to
the Closing Date), all on terms and conditions reasonably satisfactory to
Administrative Agent.
13.1.15. Construction Rider Conditions. The failure of Borrower to satisfy each
of the conditions contained in Section 4 of the Construction Rider on or before
March 31, 2008.
13.1.16. Pledge Agreement. The failure of Pledgor to execute and deliver the
Pledge Agreement to the Administrative Agent within thirty (30) days of the
Closing Date.

 

-65-



--------------------------------------------------------------------------------



 



13.2. Effect of Event of Default.
If any Event of Default described in Section 13.1.4 shall occur in respect of
the Borrower, the Commitments shall immediately terminate and the Loans and all
other Obligations hereunder shall become immediately due and payable and the
Borrower shall become immediately obligated to Cash Collateralize all Letters of
Credit, all without presentment, demand, protest or notice of any kind; and, if
any other Event of Default shall occur and be continuing, the Administrative
Agent may (and, upon the written request of the Required Lenders shall) declare
the Commitments to be terminated in whole or in part and/or declare all or any
part of the Loans and all other Obligations hereunder to be due and payable
and/or demand that the Borrower immediately Cash Collateralize all or any
Letters of Credit, whereupon the Commitments shall immediately terminate (or be
reduced, as applicable) and/or the Loans and other Obligations hereunder shall
become immediately due and payable (in whole or in part, as applicable) and/or
the Borrower shall immediately become obligated to Cash Collateralize the
Letters of Credit (all or any, as applicable), all without presentment, demand,
protest or notice of any kind. The Administrative Agent shall promptly advise
the Borrower of any such declaration, but failure to do so shall not impair the
effect of such declaration. Any cash collateral delivered hereunder shall be
held by the Administrative Agent (without liability for interest thereon) and
applied to the Obligations arising in connection with any drawing under a Letter
of Credit. After the expiration or termination of all Letters of Credit, such
cash collateral shall be applied by the Administrative Agent to any remaining
Obligations hereunder and any excess shall be delivered to the Borrower or as a
court of competent jurisdiction may elect.
SECTION 14. THE AGENTS.
14.1. Appointment and Authorization.
Each Lender hereby irrevocably (subject to Section 14.10) appoints, designates
and authorizes the Administrative Agent to take such action on its behalf under
the provisions of this Agreement and each other Loan Document and to exercise
such powers and perform such duties as are expressly delegated to it by the
terms of this Agreement or any other Loan Document, together with such powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the
Administrative Agent shall not have any duty or responsibility except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
other Loan Documents with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

 

-66-



--------------------------------------------------------------------------------



 



14.2. Issuing Lender.
The Issuing Lender shall act on behalf of the Lenders (according to their Pro
Rata Shares) with respect to any Letters of Credit issued by it and the
documents associated therewith. The Issuing Lender shall have all of the
benefits and immunities (a) provided to the Administrative Agent in this
Section 14 with respect to any acts taken or omissions suffered by the Issuing
Lender in connection with Letters of Credit issued by it or proposed to be
issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent”, as used in this Section 14, included the Issuing Lender with respect to
such acts or omissions and (b) as additionally provided in this Agreement with
respect to the Issuing Lender.
14.3. Delegation of Duties.
The Administrative Agent may execute any of its duties under this Agreement or
any other Loan Document by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.
14.4. Exculpation of Administrative Agent.
None of the Administrative Agent nor any of its directors, officers, employees
or agents shall (a) be liable for any action taken or omitted to be taken by any
of them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby (except to the extent resulting from its
own gross negligence or willful misconduct in connection with its duties
expressly set forth herein as determined by a final, nonappealable judgment by a
court of competent jurisdiction), or (b) be responsible in any manner to any
Lender or participant for any recital, statement, representation or warranty
made by any Loan Party or Affiliate of the Borrower, or any officer thereof,
contained in this Agreement or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document (or the creation, perfection or priority of any Lien or security
interest therein), or for any failure of the Borrower or any other party to any
Loan Document to perform its Obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower or any
of the Borrower’s Subsidiaries or Affiliates.

 

-67-



--------------------------------------------------------------------------------



 



14.5. Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, electronic mail message,
affidavit, letter, telegram, facsimile, telex or telephone message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, confirmation from the Lenders of their
obligation to indemnify the Administrative Agent against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders and such request and any action taken or failure to act pursuant thereto
shall be binding upon each Lender. For purposes of determining compliance with
the conditions specified in Section 12, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed Closing Date specifying its objection thereto.
14.6. Certain Notices.
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Event of Default or Unmatured Event of Default except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Event of Default or
Unmatured Event of Default and stating that such notice is a “notice of
default”. The Administrative Agent will notify the Lenders of its receipt of any
such notice. The Administrative Agent shall take such action with respect to
such Event of Default or Unmatured Event of Default as may be requested by the
Required Lenders in accordance with Section 13; provided that unless and until
the Administrative Agent has received any such request, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Event of Default or Unmatured Event of Default
as it shall deem advisable or in the best interest of the Lenders. In addition
to the foregoing, (i) the Administrative Agent will notify the Lenders of its
receipt of any notice, pursuant to Section 3.4 of the Construction Rider, of the
occurrence of a Force Majeure Event (as defined in the Construction Rider) or
any event which is likely to cause a material delay or interruption of
construction, or the timely occurrence of the Acceptance Date (as defined in the
Construction Rider) and (ii) absent exigent circumstances, the Administrative
Agent will provide commercially reasonable prior notice to the Lenders of
Administrative Agent’s desire to observe and/or inspect the Project, so as to
permit the Lenders to avail themselves of the right, set forth in Section 7.2 of
the Construction Rider, to accompany Administrative Agent on any such
observations or inspections.

 

-68-



--------------------------------------------------------------------------------



 



14.7. Credit Decision.
Each Lender acknowledges that the Administrative Agent has not made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent and acceptance of any assignment or
review of the affairs of the Loan Parties, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender as to any
matter, including whether the Administrative Agent has disclosed material
information in its possession. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Loan Parties, and made its own decision to enter into this Agreement and to
extend credit to the Borrower hereunder. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Borrower. Except for notices, reports and other
documents expressly herein required to be furnished to the Lenders by the
Administrative Agent, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial or other
condition or creditworthiness of the Borrower which may come into the possession
of the Administrative Agent.
14.8. Indemnification.
Whether or not the transactions contemplated hereby are consummated, each Lender
shall indemnify upon demand the Administrative Agent and its directors,
officers, employees and agents (to the extent not reimbursed by or on behalf of
the Borrower and without limiting the obligation of the Borrower to do so),
according to its applicable Pro Rata Share, from and against any and all
Indemnified Liabilities (as hereinafter defined); provided that no Lender shall
be liable for any payment to any such Person of any portion of the Indemnified
Liabilities to the extent determined by a final, nonappealable judgment by a
court of competent jurisdiction to have resulted from the applicable Person’s
own gross negligence or willful misconduct. No action taken in accordance with
the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including Attorney Costs and Taxes) incurred by the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower. The
undertaking in this Section shall survive repayment of the Loans, cancellation
of the Notes, expiration or termination of the Letters of Credit, any
foreclosure under, or modification, release or discharge of, any or all of the
Collateral Documents, termination of this Agreement and the resignation or
replacement of the Administrative Agent.

 

-69-



--------------------------------------------------------------------------------



 



14.9. Administrative Agent in Individual Capacity.
LaSalle and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with the Loan Parties and Affiliates as though LaSalle were not the
Administrative Agent hereunder and without notice to or consent of any Lender.
Each Lender acknowledges that, pursuant to such activities, LaSalle or its
Affiliates may receive information regarding the Borrower or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Borrower or such Affiliate) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them. With
respect to their Loans (if any), LaSalle and its Affiliates shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though LaSalle were not the Administrative Agent, and the terms “Lender”
and “Lenders” include LaSalle and its Affiliates, to the extent applicable, in
their individual capacities.
14.10. Successor Administrative Agent.
The Administrative Agent may resign as Administrative Agent upon 30 days’ notice
to the Lenders. If the Administrative Agent resigns under this Agreement, the
Required Lenders shall, with (so long as no Event of Default exists) the consent
of the Borrower (which shall not be unreasonably withheld or delayed), appoint
from among the Lenders a successor agent for the Lenders. If no successor agent
is appointed prior to the effective date of the resignation of the
Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Borrower, a successor agent from among the Lenders.
Upon the acceptance of its appointment as successor agent hereunder, such
successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” shall mean
such successor agent, and the retiring Administrative Agent’s appointment,
powers and duties as Administrative Agent shall be terminated. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Section 14 and Sections 15.5 and 15.17 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor agent has accepted
appointment as Administrative Agent by the date which is 30 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

 

-70-



--------------------------------------------------------------------------------



 



14.11. Collateral Matters.
The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion, (a) to release any Lien granted to or held by the Administrative
Agent under any Collateral Document (i) upon termination of the Commitments and
payment in full of all Loans and all other obligations of the Borrower hereunder
and the expiration or termination of all Letters of Credit; (ii) constituting
property sold or to be sold or disposed of as part of or in connection with any
disposition permitted hereunder; or (iii) subject to Section 15.1, if approved,
authorized or ratified in writing by the Required Lenders; or (b) to subordinate
its interest in any Collateral to any holder of a Lien on such Collateral which
is permitted by Section 11.2(d)(i) or (d)(iii) (it being understood that the
Administrative Agent may conclusively rely on a certificate from the Borrower in
determining whether the Debt secured by any such Lien is permitted by
Section 11.1(b)). Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release,
or subordinate its interest in, particular types or items of Collateral pursuant
to this Section 14.11.
14.12. Administrative Agent May File Proofs of Claim.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 5, 15.5 and 15.17) allowed in such judicial
proceedings; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 5, 15.5 and 15.17.

 

-71-



--------------------------------------------------------------------------------



 



Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
14.13. Other Agents; Arrangers and Managers.
None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “syndication agent,” “documentation agent,”
“co-agent,” “book manager,” “lead manager,” “arranger,” “lead arranger” or
“co-arranger”, if any, shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than, in the case of such
Lenders, those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders or other Persons so identified shall have or be
deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.
SECTION 15. GENERAL.
15.1. Waiver; Amendments.
No delay on the part of the Administrative Agent or any Lender in the exercise
of any right, power or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise by any of them of any right, power or remedy preclude
other or further exercise thereof, or the exercise of any other right, power or
remedy. No amendment, modification or waiver of, or consent with respect to, any
provision of this Agreement or the other Loan Documents shall in any event be
effective unless the same shall be in writing and acknowledged by Lenders having
an aggregate Pro Rata Shares of not less than the aggregate Pro Rata Shares
expressly designated herein with respect thereto or, in the absence of such
designation as to any provision of this Agreement, by the Required Lenders, and
then any such amendment, modification, waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given. No
amendment, modification, waiver or consent shall (a) extend or increase the
Commitment of any Lender without the written consent of such Lender, (b) extend
the date scheduled for payment of any principal (excluding mandatory
prepayments) of or interest on the Loans or any fees payable hereunder without
the written consent of each Lender directly affected thereby, (c) reduce the
principal amount of any Loan, the rate of interest thereon or any fees payable
hereunder, without the consent of each Lender directly affected thereby (except
for periodic adjustments of interest rates and fees resulting from a change in
the Applicable Margin as provided for in this Agreement); or (d) release any
party from all or any of its material obligations under the Guaranty, or reduce
any of its material obligations

 

-72-



--------------------------------------------------------------------------------



 



thereunder, or all or substantially all of the Collateral granted under the
Collateral Documents, change any Specified Definition, any provision of this
Section 15.1, any of the dollar or percentage amounts set forth in any of
Section 3.2 and/or Section 6(e) of the Construction Rider, or reduce the
aggregate Pro Rata Share required to effect an amendment, modification, waiver
or consent, without, in each case, the written consent of all Lenders. No
provision of Sections 6.2.2 or 6.3 with respect to the timing or application of
mandatory prepayments of the Loans shall be amended, modified or waived without
the consent of Lenders having a majority of the aggregate Pro Rata Shares of the
Term Loans affected thereby. No provision of Section 14 or other provision of
this Agreement affecting the Administrative Agent in its capacity as such shall
be amended, modified or waived without the consent of the Administrative Agent.
No provision of this Agreement relating to the rights or duties of the Issuing
Lender in its capacity as such shall be amended, modified or waived without the
consent of the Issuing Lender. No provision of this Agreement relating to the
rights or duties of the Swing Line Lender in its capacity as such shall be
amended, modified or waived without the consent of the Swing Line Lender.
Notwithstanding anything to the contrary set forth in this Section 15.1, as
between the Administrative Agent and the Lenders (or any portion thereof), the
Administrative Agent shall have the sole authority to modify, amend or waive any
conditions pursuant to the funding of any portion of the Term Loan if such
condition precedent is not material (as determined by Administrative Agent in
its reasonable discretion) and relates to a single disbursement of loan proceeds
in an amount not in excess of $4,000,000 (it being understood and agreed that
the Administrative Agent shall not have the sole authority to modify, amend or
waive any such condition precedent that is material (as determined by
Administrative Agent in its reasonable discretion) or relates to a single
disbursement of loan proceeds in an amount in excess of $4,000,000).
15.2. Confirmations.
The Borrower and each holder of a Note agree from time to time, upon written
request received by it from the other, to confirm to the other in writing (with
a copy of each such confirmation to the Administrative Agent) the aggregate
unpaid principal amount of the Loans then outstanding under such Note.
15.3. Notices.
Except as otherwise provided in Sections 2.2.2 and 2.2.3, all notices hereunder
shall be in writing (including facsimile transmission) and shall be sent to the
applicable party at its address shown on Annex B or at such other address as
such party may, by written notice received by the other parties, have designated
as its address for such purpose. Notices sent by facsimile transmission shall be
deemed to have been given when sent; notices sent by mail shall be deemed to
have been given three Business Days after the date when sent by registered or
certified mail, postage prepaid; and notices sent by hand delivery or overnight
courier service shall be deemed to have been given when received. For purposes
of Sections 2.2.2 and 2.2.3, the Administrative Agent shall be entitled to rely
on telephonic instructions from any person that the Administrative Agent in good
faith believes is an authorized officer or employee of the Borrower, and the
Borrower shall hold the Administrative Agent and each other Lender harmless from
any loss, cost or expense resulting from any such reliance.

 

-73-



--------------------------------------------------------------------------------



 



15.4. Computations.
Where the character or amount of any asset or liability or item of income or
expense is required to be determined, or any consolidation or other accounting
computation is required to be made, for the purpose of this Agreement, such
determination or calculation shall, to the extent applicable and except as
otherwise specified in this Agreement, be made in accordance with GAAP,
consistently applied; provided that if the Borrower notifies the Administrative
Agent that the Borrower wishes to amend any covenant in Sections 10 or 11.14 (or
any related definition) to eliminate or to take into account the effect of any
change in GAAP on the operation of such covenant (or if the Administrative Agent
notifies the Borrower that the Required Lenders wish to amend Sections 10 or
11.14 (or any related definition) for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant (or related definition) is amended in
a manner satisfactory to the Borrower and the Required Lenders.
15.5. Costs, Expenses and Taxes.
The Borrower agrees to pay on demand all reasonable out-of-pocket costs and
expenses of the Administrative Agent (including Attorney Costs and any Taxes) in
connection with the preparation, execution, syndication, delivery and
administration (including perfection and protection of any Collateral and the
costs of Intralinks (or other similar service), if applicable) of this
Agreement, the other Loan Documents and all other documents provided for herein
or delivered or to be delivered hereunder or in connection herewith (including
any amendment, supplement or waiver to any Loan Document), whether or not the
transactions contemplated hereby or thereby shall be consummated, and all
reasonable out-of-pocket costs and expenses (including Attorney Costs and any
Taxes) incurred by the Administrative Agent and each Lender after an Event of
Default in connection with the collection of the Obligations or the enforcement
of this Agreement the other Loan Documents or any such other documents or during
any workout, restructuring or negotiations in respect thereof. In addition, the
Borrower agrees to pay, and to save the Administrative Agent and the Lenders
harmless from all liability for, any fees of the Borrower’s auditors in
connection with any reasonable exercise by the Administrative Agent and the
Lenders of their rights pursuant to Section 10.2. All Obligations provided for
in this Section 15.5 shall survive repayment of the Loans, cancellation of the
Notes, expiration or termination of the Letters of Credit and termination of
this Agreement.
15.6. Assignments; Participations.

 

-74-



--------------------------------------------------------------------------------



 



15.6.1. Assignments.
(a) Any Lender may at any time assign to one or more Persons (any such Person,
an “Assignee”) all or any portion of such Lender’s Loans and Commitments, with
the prior written consent of the Administrative Agent, the Issuing Lender (for
an assignment of the Revolving Loans and the Revolving Commitment) and, so long
as no Event of Default exists, the Borrower (which consents shall not be
unreasonably withheld or delayed and shall not be required for an assignment by
a Lender to a Lender or an Affiliate of a Lender). Except as the Administrative
Agent may otherwise agree, any such assignment shall be in a minimum aggregate
amount equal to $5,000,000 or, if less, the remaining Commitment and Loans held
by the assigning Lender. The Borrower and the Administrative Agent shall be
entitled to continue to deal solely and directly with such Lender in connection
with the interests so assigned to an Assignee until the Administrative Agent
shall have received and accepted an effective assignment agreement in
substantially the form of Exhibit D hereto (an “Assignment Agreement”) executed,
delivered and fully completed by the applicable parties thereto and a processing
fee of $4,000. No assignment may be made to any Person if at the time of such
assignment the Borrower would be obligated to pay any greater amount under
Sections 7.6 or 8 to the Assignee than the Borrower is then obligated to pay to
the assigning Lender under such Sections (and if any assignment is made in
violation of the foregoing, the Borrower will not be required to pay such
greater amounts). Any attempted assignment not made in accordance with this
Section 15.6.1 shall be treated as the sale of a participation under
Section 15.6.2. The Borrower shall be deemed to have granted its consent to any
assignment requiring its consent hereunder unless the Borrower has expressly
objected to such assignment within three Business Days after notice thereof.
(b) From and after the date on which the conditions described above have been
met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, the Borrower shall execute and deliver to the
Administrative Agent for delivery to the Assignee (and, as applicable, the
assigning Lender) a Note in the principal amount of the Assignee’s Pro Rata
Share of the Revolving Commitment plus the principal amount of the Assignee’s
Term Loan (and, as applicable, a Note in the principal amount of the Pro Rata
Share of the Revolving Commitment retained by the assigning Lender plus the
principal amount of the Term Loan retained by the assigning Lender). Each such
Note shall be dated the effective date of such assignment. Upon receipt by the
assigning Lender of such Note, the assigning Lender shall return to the Borrower
any prior Note held by it.
(c) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

-75-



--------------------------------------------------------------------------------



 



15.6.2. Participations. Any Lender may at any time sell to one or more Persons
participating interests in its Loans, Commitments or other interests hereunder
(any such Person, a “Participant”). In the event of a sale by a Lender of a
participating interest to a Participant, (a) such Lender’s obligations hereunder
shall remain unchanged for all purposes, (b) the Borrower and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations hereunder and (c) all amounts payable
by the Borrower shall be determined as if such Lender had not sold such
participation and shall be paid directly to such Lender. No Participant shall
have any direct or indirect voting rights hereunder except with respect to any
event described in Section 15.1 expressly requiring the unanimous vote of all
Lenders or, as applicable, all affected Lenders. Each Lender agrees to
incorporate the requirements of the preceding sentence into each participation
agreement which such Lender enters into with any Participant. The Borrower
agrees that if amounts outstanding under this Agreement are due and payable (as
a result of acceleration or otherwise), each Participant shall be deemed to have
the right of set-off in respect of its participating interest in amounts owing
under this Agreement and with respect to any Letter of Credit to the same extent
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement; provided that such right of set-off shall be
subject to the obligation of each Participant to share with the Lenders, and the
Lenders agree to share with each Participant, as provided in Section 7.5. The
Borrower also agrees that each Participant shall be entitled to the benefits of
Section 7.6 or 8 as if it were a Lender (provided that on the date of the
participation no Participant shall be entitled to any greater compensation
pursuant to Section 7.6 or 8 than would have been paid to the participating
Lender on such date if no participation had been sold and that each Participant
complies with Section 7.6(d) as if it were an Assignee).
15.7. Register.
The Administrative Agent shall maintain a copy of each Assignment Agreement
delivered and accepted by it and register (the “Register”) for the recordation
of names and addresses of the Lenders and the Commitment of each Lender from
time to time and whether such Lender is the original Lender or the Assignee. No
assignment shall be effective unless and until the Assignment Agreement is
accepted and registered in the Register. All records of transfer of a Lender’s
interest in the Register shall be conclusive, absent manifest error, as to the
ownership of the interests in the Loans. The Administrative Agent shall not
incur any liability of any kind with respect to any Lender with respect to the
maintenance of the Register.
15.8. GOVERNING LAW.
THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES.

 

-76-



--------------------------------------------------------------------------------



 



15.9. Confidentiality.
As required by federal law and the Administrative Agent’s policies and
practices, the Administrative Agent may need to obtain, verify, and record
certain customer identification information and documentation in connection with
opening or maintaining accounts, or establishing or continuing to provide
services. The Administrative Agent and each Lender agree to use commercially
reasonable efforts (equivalent to the efforts the Administrative Agent or such
Lender applies to maintain the confidentiality of its own confidential
information) to maintain as confidential all information provided to them by any
Loan Party and designated as confidential, except that the Administrative Agent
and each Lender may disclose such information (a) to Persons employed or engaged
by the Administrative Agent or such Lender in evaluating, approving, structuring
or administering the Loans and the Commitments; (b) to any assignee or
participant or potential assignee or participant that has agreed to comply with
the covenant contained in this Section 15.9 (and any such assignee or
participant or potential assignee or participant may disclose such information
to Persons employed or engaged by them as described in clause (a) above); (c) as
required or requested by any federal or state regulatory authority or examiner,
or any insurance industry association, or as reasonably believed by the
Administrative Agent or such Lender to be compelled by any court decree,
subpoena or legal or administrative order or process; (d) as, on the advice of
the Administrative Agent’s or such Lender’s counsel, is required by law; (e) in
connection with the exercise of any right or remedy under the Loan Documents or
in connection with any litigation to which the Administrative Agent or such
Lender is a party; (f) to any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender; (g) to any Affiliate of the
Administrative Agent, the Issuing Lender or any other Lender who may provide
Bank Products to the Loan Parties; or (h) that ceases to be confidential through
no fault of the Administrative Agent or any Lender. Notwithstanding the
foregoing, the Borrower consents to the publication by the Administrative Agent
or any Lender of a tombstone or similar advertising material relating to the
financing transactions contemplated by this Agreement, and the Administrative
Agent reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.
15.10. Severability.
Whenever possible each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement. All obligations of the Borrower and rights of the
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law.

 

-77-



--------------------------------------------------------------------------------



 



15.11. Nature of Remedies.
All Obligations of the Borrower and rights of the Administrative Agent and the
Lenders expressed herein or in any other Loan Document shall be in addition to
and not in limitation of those provided by applicable law. No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.
15.12. Entire Agreement.
This Agreement, together with the other Loan Documents, embodies the entire
agreement and understanding among the parties hereto and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof (except as relates to
the fees described in Section 5.3) and any prior arrangements made with respect
to the payment by the Borrower of (or any indemnification for) any fees, costs
or expenses payable to or incurred (or to be incurred) by or on behalf of the
Administrative Agent or the Lenders.
15.13. Counterparts.
This Agreement may be executed in any number of counterparts and by the
different parties hereto on separate counterparts and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Agreement. Receipt of an executed signature page
to this Agreement by facsimile or other electronic transmission shall constitute
effective delivery thereof. Electronic records of executed Loan Documents
maintained by the Lenders shall deemed to be originals.
15.14. Successors and Assigns.
This Agreement shall be binding upon the Borrower, the Lenders and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of the Borrower, the Lenders and the Administrative Agent
and the successors and assigns of the Lenders and the Administrative Agent. No
other Person shall be a direct or indirect legal beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any of the other Loan Documents. The Borrower may not assign or transfer any
of its rights or Obligations under this Agreement without the prior written
consent of the Administrative Agent and each Lender.
15.15. Captions.
Section captions used in this Agreement are for convenience only and shall not
affect the construction of this Agreement.

 

-78-



--------------------------------------------------------------------------------



 



15.16. Customer Identification — USA Patriot Act Notice.
Each Lender and LaSalle (for itself and not on behalf of any other party) hereby
notifies the Loan Parties that, pursuant to the requirements of the USA Patriot
Act, Title III of Pub. L. 107-56, signed into law October 26, 2001 (the “Act”),
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow such Lender or LaSalle, as applicable, to
identify the Loan Parties in accordance with the Act.
15.17. INDEMNIFICATION BY THE BORROWER.
IN CONSIDERATION OF THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE
ADMINISTRATIVE AGENT AND THE LENDERS AND THE AGREEMENT TO EXTEND THE COMMITMENTS
PROVIDED HEREUNDER, THE BORROWER HEREBY AGREES TO INDEMNIFY, EXONERATE AND HOLD
THE ADMINISTRATIVE AGENT, EACH LENDER AND EACH OF THE OFFICERS, DIRECTORS,
EMPLOYEES, AFFILIATES AND AGENTS OF THE ADMINISTRATIVE AGENT AND EACH LENDER
(EACH A “LENDER PARTY”) FREE AND HARMLESS FROM AND AGAINST ANY AND ALL ACTIONS,
CAUSES OF ACTION, SUITS, LOSSES, LIABILITIES, DAMAGES AND EXPENSES, INCLUDING
ATTORNEY COSTS (COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), INCURRED BY THE
LENDER PARTIES OR ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO
(A) ANY TENDER OFFER, MERGER, PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS
OR OTHER SIMILAR TRANSACTION FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN
PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY OF THE LOANS, (B) THE
USE, HANDLING, RELEASE, EMISSION, DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT
OR DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY
LOAN PARTY, (C) ANY VIOLATION OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO
CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY OR THE OPERATIONS
CONDUCTED THEREON, (D) THE INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE
LOCATIONS AT WHICH ANY LOAN PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED
TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E) THE
EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT BY ANY OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED
LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION. IF AND TO THE EXTENT THAT THE FOREGOING
UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, THE BORROWER HEREBY AGREES TO
MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE
INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL
OBLIGATIONS PROVIDED FOR IN THIS SECTION 15.17 SHALL SURVIVE REPAYMENT OF THE
LOANS, CANCELLATION OF THE NOTES, EXPIRATION OR TERMINATION OF THE LETTERS OF
CREDIT, ANY FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY
OR ALL OF THE COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.

 

-79-



--------------------------------------------------------------------------------



 



15.18. Nonliability of Lenders.
The relationship between the Borrower on the one hand and the Lenders and the
Administrative Agent on the other hand shall be solely that of borrower and
lender. Neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Loan Party arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Loan Parties, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, in connection herewith or therewith is solely that of debtor
and creditor. Neither the Administrative Agent nor any Lender undertakes any
responsibility to any Loan Party to review or inform any Loan Party of any
matter in connection with any phase of any Loan Party’s business or operations.
The Borrower agrees, on behalf of itself and each other Loan Party, that neither
the Administrative Agent nor any Lender shall have liability to any Loan Party
(whether sounding in tort, contract or otherwise) for losses suffered by any
Loan Party in connection with, arising out of, or in any way related to the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. NO LENDER PARTY
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF ANY
INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL
ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND THE BORROWER ON BEHALF
OF ITSELF AND EACH OTHER LOAN PARTY, HEREBY WAIVES, RELEASES AND AGREES NOT TO
SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF ITS
ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE
CLOSING DATE). The Borrower acknowledges that it has been advised by counsel in
the negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party. No joint venture is created hereby or by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Loan Parties and the Lenders.

 

-80-



--------------------------------------------------------------------------------



 



15.19. FORUM SELECTION AND CONSENT TO JURISDICTION.
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN
THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE ADMINISTRATIVE AGENT
FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION. THE
BORROWER HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE. THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT
THE STATE OF ILLINOIS. THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
15.20. WAIVER OF JURY TRIAL.
EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY
RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT AND ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY.
[signature pages follow]

 

-81-



--------------------------------------------------------------------------------



 



The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.

                      AXIS, LLC    
 
               
 
  By:   /s/ James J. Unger                   
 
      Title:   Representative of the Executive Committee    
 
               

Signature Page to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      LASALLE BANK NATIONAL ASSOCIATION, as Administrative
Agent, as Issuing Lender and as a Lender    
 
               
 
  By:   /s/ Stefan Loeb                   
 
      Title:   Vice President    
 
               

Signature Page to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      THE CIT GROUP/EQUIPMENT FINANCING, INC., as a Lender    
 
               
 
  By:   /s/ Angela Harmon                 
 
      Title:   Senior Director    
 
               

Signature Page to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                      FIRST BANK, as a Lender    
 
               
 
  By:   /s/ Edward L. Dehner                   
 
      Title:   Assistant Vice President    
 
               

Signature Page to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



ANNEX A
LENDERS AND PRO RATA SHARES

                                      Revolving                          
Commitment             Term Loan         Lender   Amount     Pro Rata Share/    
Commitment     Pro Rata Share/  
LaSalle Bank National Association
  $ 3,333,333.34*/       33.333333334 %   $ 20,000,000.00       33.333333334 %
The CIT Group/Equipment Financing, Inc.
  $ 3,333,333.33       33.333333333 %   $ 20,000,000.00       33.333333333 %
First Bank
  $ 3,333,333.33       33.333333333 %   $ 20,000,000.00       33.33333333 %
TOTALS
  $ 10,000,000.00       100 %   $ 60,000,000.00       100 %

      */  
Includes Swing Line Commitment Amount of $2,000,000.

 

Annex A



--------------------------------------------------------------------------------



 



ANNEX B
ADDRESSES FOR NOTICES
AXIS, LLC
c/o American Railcar Industries, Inc.
100 Clark Street
St. Charles, Missouri 63301
Attention: Michael Obertop
Telephone: (636) 940-6054
Facsimile: (636) 940-5032
LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender and a
Lender
Notices of Borrowing , Conversion, Continuation and Letter of Credit Issuance
135 South LaSalle Street
Chicago, Illinois 60603
Attention: Robert W. Hart
Telephone: (312) 904-7136
Facsimile: (312) 904-2903
All Other Notices
135 South LaSalle Street
Chicago, Illinois 60603
Attention: Robert W. Hart
Telephone: (312) 904-7136
Facsimile: (312) 904-2903

 

Annex B



--------------------------------------------------------------------------------



 



THE CIT GROUP/EQUIPMENT FINANCING, INC., as a Lender
Notices of Borrowing , Conversion, Continuation and Letter of Credit Issuance
30 South Wacker Drive, Suite 3000
Chicago, Illinois 60606
Attention: Angela Harmon or Pam Mac
Telephone: (312) 906-5700
Facsimile: (312) 906-5823
All Other Notices
30 South Wacker Drive, Suite 3000
Chicago, Illinois 60606
Attention: Angela Harmon or Pam Mac
Telephone: (312) 906-5700
Facsimile: (312) 906-5823
FIRST BANK, as a Lender
Notices of Borrowing , Conversion, Continuation and Letter of Credit Issuance
135 N. Meramec Ave.
Clayton, Missouri 63105
Attention: Lesley Lutker / Ed Dehner
Telephone: (314) 854-5408 / (314) 854-4613
Facsimile: (314) 854-5454
All Other Notices
135 N. Meramec Ave.
Clayton, Missouri 63105
Attention: Lesley Lutker / Ed Dehner
Telephone: (314) 854-5408 / (314) 854-4613
Facsimile: (314) 854-5454
Signature Page to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
NOTE

       _____, 2007     $                       Chicago, Illinois

The undersigned, for value received, promises to pay to the order of  _____ 
(the “Lender”) at the principal office of LaSalle Bank National Association (the
“Administrative Agent”) in Chicago, Illinois the aggregate unpaid amount of all
Loans made to the undersigned by the Lender pursuant to the Credit Agreement
referred to below (as shown on the schedule attached hereto (and any
continuation thereof) or in the records of the Lender), such principal amount to
be payable on the dates set forth in the Credit Agreement.
The undersigned further promises to pay interest on the unpaid principal amount
of each Loan from the date of such Loan until such Loan is paid in full, payable
at the rate(s) and at the time(s) set forth in the Credit Agreement. Payments of
both principal and interest are to be made in lawful money of the United States
of America.
This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Credit Agreement, dated as of December 28, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms not otherwise defined herein are used herein as defined in the
Credit Agreement), among the undersigned, certain financial institutions
(including the Lender) and the Administrative Agent, to which Credit Agreement
reference is hereby made for a statement of the terms and provisions under which
this Note may or must be paid prior to its due date or its due date accelerated.
This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.

                      AXIS, LLC    
 
               
 
  By:                          
 
      Title:        
 
               

 

Exhibit A



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
To: LaSalle Bank National Association, as Administrative Agent
Please refer to the Credit Agreement dated as of December 28, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Axis, LLC (the “Borrower”), various financial institutions and
LaSalle Bank National Association, as Administrative Agent. Terms used but not
otherwise defined herein are used herein as defined in the Credit Agreement.

I.  
Reports. Enclosed herewith is a copy of the [annual audited/quarterly/monthly]
report of the Borrower as at  _____,  _____  (the “Computation Date”), which
report fairly presents in all material respects the financial condition and
results of operations [(subject to the absence of footnotes and to normal
year-end adjustments)] of the Borrower as of the Computation Date and has been
prepared in accordance with GAAP consistently applied.

II.  
Financial Tests. The Borrower hereby certifies and warrants to you that the
following is a true and correct computation as at the Computation Date of the
following ratios and/or financial restrictions contained in the Credit
Agreement:
     
Section 11.14.2 — Minimum Fixed Charge Coverage Ratio

         
1. EBITDA
  $                       
2. Income taxes paid
  $                       
3. Tax Distributions made
  $                       
4. Distributions paid in cash (other than Tax Distributions)
  $                       
5. Capital Expenditures
  $                       
6. Sum of (2), (3), (4) and (5)
  $                       
7. Remainder of (1) minus (6)
  $                       
8. Interest Expense
  $                       
9. Required payments of principal of Funded Debt (including Term Loans but
excluding Revolving Loans)
  $                       
10. Sum of (8) and (9)
  $                       
11. Ratio of (7) to (10)
  ____ to 1
10. Minimum Required
    1.25 to 1  

 

Exhibit B
Page 1



--------------------------------------------------------------------------------



 



In accordance with Section 11.14.2 of the Credit Agreement, the Borrower has
maintained a Minimum Net Worth of at least $_____  since the last Compliance
Certificate was delivered.
The Borrower further certifies to you that no Event of Default or Unmatured
Event of Default has occurred and is continuing.
The Borrower has caused this Certificate to be executed and delivered by its
duly authorized officer on  _____,  _____.

                      AXIS, LLC    
 
               
 
  By:                          
 
      Title:        
 
               

 

Exhibit B
Page 2



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF BORROWING BASE CERTIFICATE
To: LaSalle Bank National Association, as Administrative Agent
Please refer to the Credit Agreement dated as of December 28, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Axis, LLC (the “Borrower”), various financial institutions and
LaSalle Bank National Association, as Administrative Agent. This certificate
(this “Certificate”), together with supporting calculations attached hereto, is
delivered to you pursuant to the terms of the Credit Agreement. Capitalized
terms used but not otherwise defined herein shall have the same meanings herein
as in the Credit Agreement.
The Borrower hereby certifies and warrants to the Administrative Agent and the
Lenders that at the close of business on  _____,  _____  (the “Calculation
Date”), the Borrowing Base was $  _____, computed as set forth on the schedule
attached hereto.
The Borrower has caused this Certificate to be executed and delivered by its
officer thereunto duly authorized on  _____,  _____.

                      AXIS, LLC    
 
               
 
  By:                          
 
      Title:        
 
               

 

Exhibit C
Page 1



--------------------------------------------------------------------------------



 



SCHEDULE TO BORROWING BASE CERTIFICATE
Dated as of [_________________]

         
1. Gross Accounts
  $                       
2. Less Ineligibles
         
• Services not fully performed
  $                       
• Administrative Agent’s Lien Not Perfected
  $                       
• Subject to other Lien
  $                       
• Subject to Offset, etc.
  $                       
• Account Debtors subject to bankruptcy
  $                       
• Sale on Approval, Sale or Return, Bill and Hold or Consignment
  $                       
• Account Debtor not in U.S., beyond 20% permitted foreign accounts
  $                       
• Not in ordinary course of business
  $                       
• Federal accounts not assigned
  $                       
• Exceeds credit limit
  $                       
• Evidenced by non-assignment instrument, etc.
  $                       
• Over 60 days past due or over 90 days past invoice date
  $                       
• Business Activity Report jurisdiction
  $                       
• Affiliate Receivables on Non-Favorable Terms
  $                       
• Cross-aged Accounts
  $                       
• Concentration limit (50%)
  $                       
• Other Administrative Agent exclusions
  $                       
• Total
  $                         
3. Eligible Accounts [Item 1 minus Item 2]
  $                         
4. Item 3 times 85%
  $                         
5. Gross Inventory
  $                         
6. Less Ineligibles
       
• Administrative Agent’s Lien Not Perfected
  $                       
• Subject to other Lien
  $                       
• Not Salable
  $                       
• Located off-site and no Collateral Access Agreement, as requested
  $                       

 

Exhibit C
Page 2



--------------------------------------------------------------------------------



 



         
• Not located in U.S.
  $                       
• “Hot Goods”
  $                       
• In-transit or held or delivered on consignment
  $                       
• “Work-in-process”
  $                       
• Supply items; packaging
  $                       
• Advance payments received
  $                       
• Breaches representations, warranties or covenants in Loan Documents
  $                       
• Other Administrative Agent exclusions
  $                       
• Total
  $                       
7. Eligible Inventory [Item 5 minus Item 6]
  $                         
8. Item 7 times 65%
  $                         
9. Borrowing Base [Item 4 plus Item 8]
  $                       
10. Lesser of Item 9 and the Revolving Commitment
  $                         
11. Revolving Outstandings (includes Stated Amount of Letters of Credit)
  $                         
12. Outstanding Swing Line Loans
  $                         
13. Revolving Loan Availability [Excess of Item 10 over Item 11]
  $                         
14. Required Prepayment [Excess of sum of Items 11 and 12 over Item 10]
  $                       

 

Exhibit C
Page 3



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF
ASSIGNMENT AGREEMENT
Date:                    

     
To:
  Axis, LLC
 
   
 
  and
 
   
 
  LaSalle Bank National Association, as Administrative Agent
 
   
Re:
  Assignment under the Credit Agreement referred to below

Gentlemen and Ladies:
Please refer to Section 15.6.1 of the Credit Agreement dated as of December 28,
2007 (as amended or otherwise modified from time to time, the “Credit
Agreement”) among Axis, LLC (the “Borrower”), various financial institutions and
LaSalle Bank National Association, as administrative agent (in such capacity,
the “Administrative Agent”). Unless otherwise defined herein or the context
otherwise requires, terms used herein have the meanings provided in the Credit
Agreement.
                     (the “Assignor”) hereby sells and assigns, without
recourse, to                      (the “Assignee”), and the Assignee hereby
purchases and assumes from the Assignor, that interest in and to the Assignor’s
rights and obligations under the Credit Agreement as of the date hereof equal to
% of all of the Loans, of the participation interests in the Letters of Credit
and of the Commitments, such sale, purchase, assignment and assumption to be
effective as of, _____, or such later date on which the Borrower and the
Administrative Agent shall have consented hereto (the “Effective Date”). After
giving effect to such sale, purchase, assignment and assumption, the Assignee’s
and the Assignor’s respective Commitments and Pro Rata Shares for purposes of
the Credit Agreement will be as set forth opposite their names on the signature
pages hereof.
The Assignor hereby instructs the Administrative Agent to make all payments from
and after the Effective Date in respect of the interest assigned hereby directly
to the Assignee. The Assignor and the Assignee agree that all interest and fees
accrued up to, but not including, the Effective Date are the property of the
Assignor, and not the Assignee. The Assignee agrees that, upon receipt of any
such interest or fees, the Assignee will promptly remit the same to the
Assignor.
The Assignor represents and warrants that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim.

 

Exhibit D
Page 1



--------------------------------------------------------------------------------



 



The Assignee represents and warrants to the Borrower and the Administrative
Agent that, as of the date hereof, the Borrower will not be obligated to pay any
greater amount under Section 7.6 or 8 of the Credit Agreement than the Borrower
is obligated to pay to the Assignor under such Section. [The Assignee has
delivered, or is delivering concurrently herewith, to the Borrower and the
Administrative Agent the forms required by Section 7.6 of the Credit Agreement.]
[INSERT IF ASSIGNEE IS ORGANIZED UNDER THE LAWS OF A JURISDICTION OTHER THAN THE
UNITED STATES OF AMERICA OR A STATE THEREOF.] The [Assignee/Assignor] [Borrower]
shall pay the fee payable to the Administrative Agent pursuant to
Section 15.6.1.
The Assignee hereby confirms that it has received a copy of the Credit
Agreement. Except as otherwise provided in the Credit Agreement, effective as of
the Effective Date:
(a) the Assignee (i) shall be deemed automatically to have become a party to the
Credit Agreement and to have all the rights and obligations of a “Lender” under
the Credit Agreement as if it were an original signatory thereto to the extent
specified in the second paragraph hereof; and (ii) agrees to be bound by the
terms and conditions set forth in the Credit Agreement as if it were an original
signatory thereto; and
(b) the Assignor shall be released from its obligations under the Credit
Agreement to the extent specified in the second paragraph hereof.
The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loans and Commitment:
(A) Institution Name:
Address:
Attention:
Telephone:
Facsimile:
(B) Payment Instructions:
This Assignment shall be governed by and construed in accordance with the laws
of the State of Illinois.

 

Exhibit D
Page 2



--------------------------------------------------------------------------------



 



Please evidence your receipt hereof and your consent to the sale, assignment,
purchase and assumption set forth herein by signing and returning counterparts
hereof to the Assignor and the Assignee.

                  Percentage = _____%   [ASSIGNEE]    
 
               
 
  By:                          
 
      Title:        
 
               
 
                Adjusted Percentage = _____%   [ASSIGNOR]    
 
               
 
  By:                          
 
      Title:        
 
               

              ACKNOWLEDGED AND CONSENTED TO
this ____ day of ________, ____    
 
            LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent    
 
           
By:
                     
 
  Title:        
 
           
 
            ACKNOWLEDGED AND CONSENTED TO
this ____ day of ________, ____    
 
            AXIS, LLC    
 
           
By:
                     
 
  Title:        
 
           

 

Exhibit D
Page 3



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF NOTICE OF BORROWING
To: LaSalle Bank National Association, as Administrative Agent
Please refer to the Credit Agreement dated as of December 28, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Axis, LLC (the “Borrower”), various financial institutions and
LaSalle Bank National Association, as Administrative Agent. Terms used but not
otherwise defined herein are used herein as defined in the Credit Agreement.
The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.2 of
the Credit Agreement, of a request hereby for a borrowing as follows:
i. The requested borrowing date for the proposed borrowing (which is a Business
Day) is  _____,  _____.
ii. The aggregate amount of the proposed borrowing is $  _____, which shall
constitute a [Revolving Loan/portion of the Term Loan].
iii. The type of Loans comprising the proposed borrowing are [Base Rate] [LIBOR]
Loans.
iv. The duration of the Interest Period for each LIBOR Loan made as part of the
proposed borrowing, if applicable, is  _____  months (which shall be 1, 2, 3 or
6 months).
The undersigned hereby certifies that on the date hereof and on the date of
borrowing set forth above, and immediately after giving effect to the borrowing
requested hereby: (i) there exists and there shall exist no Unmatured Event of
Default or Event of Default under the Credit Agreement; and (ii) each of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents is true and correct as of the date hereof, except to the extent
that such representation or warranty expressly relates to another date and
except for changes therein expressly permitted or expressly contemplated by the
Credit Agreement.
The Borrower has caused this Notice of Borrowing to be executed and delivered by
its officer thereunto duly authorized on  _____,  _____.

                      AXIS, LLC    
 
               
 
  By:                          
 
      Title:        
 
               

 

Exhibit E



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF NOTICE OF CONVERSION/CONTINUATION
To: LaSalle Bank National Association, as Administrative Agent
Please refer to the Credit Agreement dated as of December 28, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Axis, LLC (the “Borrower”), various financial institutions and
LaSalle Bank National Association, as Administrative Agent. Terms used but not
otherwise defined herein are used herein as defined in the Credit Agreement.
The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.3 of
the Credit Agreement, of its request to:
(a) on [ date ] convert $[_____]of the aggregate outstanding principal amount of
the [_____] Loan, bearing interest at the [_____] Rate, into a(n) [_____] Loan
[and, in the case of a LIBOR Loan, having an Interest Period of [_____]
month(s)];
[(b) on [ date ] continue $[_____] of the aggregate outstanding principal amount
of the [_____] Loan, bearing interest at the LIBOR Rate, as a LIBOR Loan having
an Interest Period of [_____] month(s)].
The undersigned hereby represents and warrants that all of the conditions
contained in Section 12.2 of the Credit Agreement have been satisfied on and as
of the date hereof, and will continue to be satisfied on and as of the date of
the conversion/continuation requested hereby, before and after giving effect
thereto.
The Borrower has caused this Notice of Conversion/Continuation to be executed
and delivered by its officer thereunto duly authorized on _____, _____.

                      AXIS, LLC    
 
               
 
  By:                          
 
      Title:        
 
               

 

Exhibit F



--------------------------------------------------------------------------------



 



EXHIBIT G
CONSTRUCTION RIDER
See Attached

 

Exhibit G



--------------------------------------------------------------------------------



 



Exhibit G to Credit Agreement

CONSTRUCTION RIDER TO CREDIT AGREEMENT
This Construction Rider to Credit Agreement (as amended, restated or otherwise
modified from time to time, this “Rider”) is attached to and made a part of the
Credit Agreement dated as of December 28, 2007 among Axis, LLC, as Borrower,
LaSalle Bank National Association, as Administrative Agent, and the Lenders from
time to time parties thereto (as amended, restated or otherwise modified from
time to time, the “Credit Agreement”).
RECITALS:
This Rider sets forth the representations and covenants of the Borrower in
connection with the construction of the Improvements and the installation,
testing and startup of the Equipment, and the terms and conditions governing
Term Loan Advances. Therefore, in addition to the covenants and agreements made
in the Credit Agreement, the Borrower, Administrative Agent and Lenders further
covenant and agree as follows:
1. Defined Terms. Terms used but not otherwise defined herein shall have the
meanings given to them in the Credit Agreement. Unless otherwise defined in the
Credit Agreement, the following capitalized terms used in this Rider shall have
the meanings set forth below:
Acceptance Date means the date upon which the Borrower has delivered to
Administrative Agent each of (i) a certification from Contractor that the
Improvements have been completed in accordance with the Plans in all material
respects and a final certificate of occupancy has been issued by the City of
Paragould, (ii) a certification from the Association of American Railroads that
the axle manufacturing process as contemplated by the Project is in compliance
with the requirements of the Association of American Railroads for producing and
selling railcar axles, (iii) a certification from each of the Major Equipment
Sellers that such Major Equipment Seller has satisfied the final acceptance test
with respect to the installation of the Equipment furnished by such Major
Equipment Seller.
Application has the meaning set forth in Section 5.1(a) of this Rider.
Architect means the Contractor in its capacity as architect and engineer under
the Design/Build Contract.
As-Built Survey has the meaning set forth in Section 3.3 of this Rider.
Change Order has the meaning set forth in Section 3.2 of this Rider.
Completion Date means the first date upon which the last of the following shall
have occurred: (a) the Acceptance Date, (b) the Equipment has been in continuous
production at a level sufficient to support production of Inventory required to
meet the projected financial performance of the Project and in any event not
less than 90 consecutive days, (c) the Borrower has provided Administrative
Agent the Completion Date Financial

 

 



--------------------------------------------------------------------------------



 



Projections and (d) the Borrower has provided Administrative Agent the
then-existing Supply Agreements.
Completion Date Financial Projections means financial projections of the
Borrower (i) based on assumptions certified by the Borrower, (ii) supported by
forecasts by a recognized industry forecaster for new railcar production and
(iii) reasonably acceptable to the Required Lenders (and each of the Lenders
existing on the Closing Date, so long as the then-existing Pro Rate Share of
each such Lender is not less than half the Pro Rata Share of such Lender as of
the Closing Date) in form and substance for the Project based on the
then-existing Supply Agreements and other relevant information demonstrating pro
forma compliance with the financial covenants set forth in Section 11.14 of the
Credit Agreement through the Term Loan Maturity Date.
Construction Advance means a Term Loan Advance for items included in the
Construction Budget.
Construction Budget means the line item in the Project Budget allocated to
construction of the Improvements consisting of (for the avoidance of doubt) the
item designated as R5 in the Project Budget, as modified from time to time
pursuant to Section 3.2 of this Rider.
Construction Completion Schedule means the construction completion schedule
indicating the anticipated progress of construction of the Improvements and
installation of the Equipment, as approved by Administrative Agent.
Construction Documents means, collectively, the Plans, the Design/Build
Contract, the Construction Completion Schedule and the Construction Budget.
Consultant means an independent consulting architect, inspector, and/or engineer
employed by Administrative Agent in Administrative Agent’s sole discretion.
Contractor means Forcum Lannom Contractors.
Design/Build Contract means the contract between Borrower and Contractor for the
design and construction of the Improvements in accordance with the Plans for a
guaranteed maximum amount not to exceed the total amount of the Construction
Budget (i.e., [REDACTED*]), as such contract is approved by Administrative Agent
(which approval shall not be unreasonably withheld or delayed).
Disbursement Request means a Disbursement Request in the form of Exhibit 1
attached to this Rider.
Equipment means the axle forging equipment to be utilized in the Project,
including without limitation, the Major Equipment.
Equipment Advance means a Term Loan Advance for payment of the purchase price of
the Equipment, the installation of the Equipment or the testing thereof.

 

-2-



--------------------------------------------------------------------------------



 



Equipment Contract means each contract or purchase order for the purchase of
Equipment, including each Major Equipment Contract.
Equipment Seller means a seller of Equipment under an Equipment Contract.
Force Majeure Event means the occurrence of a delay caused by an event or
circumstance beyond Borrower’s control, such as fire, casualty or adverse
weather.
Governmental Approvals means collectively, all consents, licenses, and permits
and all other authorizations or approvals required from any Governmental
Authority to construct, occupy or operate the Project.
Governmental Authority means each governmental or quasi-governmental unit or
authority having jurisdiction over the scope or performance of the Project or
the use, occupancy or operation of the Project or any portion thereof.
Improvements means collectively, the building and all other improvements to be
constructed on the Land as set forth on the Plans.
Land means certain real property located in the City of Paragould, County of
Greene, State of Arkansas and legally described in Schedule 1 attached to this
Rider.
Laws means all laws, regulations and rules imposed by Governmental Authorities
governing the Project and/or the use, occupancy or operation of the Project.
Major Equipment Contract means each contract for the purchase of Equipment set
forth on Schedule 3 and any other contract for the purchase of a portion of the
Equipment for an amount equal to or greater than $2,000,000, in each case as
approved by Administrative Agent (which approval will not be unreasonably
delayed or withheld).
Major Equipment Seller means each seller of Equipment under a Major Equipment
Contract.
Plans means the plans and specifications for construction of the Improvements,
as approved by Administrative Agent, and as modified from time to time pursuant
to Section 3.2 of this Rider.
Project means, as the context requires, the construction of the Improvements and
the installation, testing and start-up of the Equipment or, following the
Acceptance Date, collectively, the Land, the Improvements and the Equipment.
Project Advance means a Term Loan Advance, other than a Construction Advance or
an Equipment Advance, for any item in the Project Budget.
Project Budget means the project budget for the full development and completion
of the Project, which has been approved by Administrative Agent, a copy of

 

-3-



--------------------------------------------------------------------------------



 



which is attached to this Rider as Schedule 2, as modified from time to time
pursuant to Section 3.2 of this Rider.
Real Property means, collectively, the Land and the Improvements.
Supply Agreements means supply agreements and/or letters of intent between the
Borrower and one or more of Borrower’s customers with regard to the production
and sale by Borrower of railcar axles and related products.
Term Loan Advance means, individually or collectively, any Construction Advance,
Equipment Advance or Project Advance, each constituting an advance of the Term
Loan.
Title Insurer means Stewart Title Guaranty Company or such other title insurance
company licensed in the State of Arkansas as may be approved in writing by
Administrative Agent in Administrative Agent’s sole discretion.
Title Policy means a 2006 ALTA Mortgagee’s Loan Title Insurance Policy with
extended coverage issued by the Title Insurer insuring the lien of the
Collateral Documents as a valid first, prior and paramount lien upon the Real
Property and all appurtenant easements, and subject to no exceptions other than
the Permitted Liens and those endorsements required by Administrative Agent,
including without limitation, zoning (ALTA 3.1 with parking, based upon the
Plans), access (ALTA 17), variable rate (ALTA 6 and ALTA 6.2), comprehensive
(ALTA 9), future advance (ALTA 14), location (ALTA 22), tax parcel (ALTA 18 or
18.1), contiguity (ALTA 19), usury and creditors’ rights (ALTA 21),
environmental protection lien (ALTA 8.1), subdivision, utility facilities, and
same as survey.
2. Representations and Warranties. In addition to the representations and
warranties made by the Borrower in the Credit Agreement and the other Loan
Documents, to induce each Lender to make each Construction Advance, the Borrower
represents and warrants to the Administrative Agent and the Lenders that (as of
the date of each Construction Advance):
2.1. Construction Documents. The Borrower has furnished Administrative Agent
with accurate and complete copies of all Construction Documents (each as
amended, if applicable).
2.2. Design/Build Contract. The Design/Build Contract provides (or when executed
will provide) that Contractor will furnish to Borrower all architectural and
engineering services necessary for the design and completion of the
Improvements.
2.3. Project Budget. The Project Budget represents the Borrower’s good faith
estimate of all costs and expenses of the Project, including soft costs,
construction hard costs relating to the Improvements, permit and entitlement
fees and charges, Loan expenses and interest, insurance costs, property taxes
and the cost of purchasing, installing and testing the Equipment.

 

-4-



--------------------------------------------------------------------------------



 



2.4. Construction Budget. The Construction Budget includes all costs of
completing the Improvements.
2.5. Status of Construction Work. Except as disclosed to Administrative Agent in
writing, no construction work has commenced on the Land. All completed
construction work or delivered materials, if any, has been fully paid or will be
paid for with the applicable Construction Advance.
2.6. Access, Utilities. To the best of the Borrower’s knowledge, all access from
public roads and utilities (including sanitary and storm sewers) necessary to
complete the construction of and operate the Improvements and the Equipment are
available (whether or not complete).
2.7. Compliance with Laws. The Project will at all times be in material
compliance with all Laws and all Governmental Approvals, including building
permits, for the construction, use, occupancy and operation of the Project.
2.8. Major Equipment Contracts. As of the date of this Rider, Schedule 3 sets
forth all of the Major Equipment Contracts and all change orders or amendments
thereto.
3. Affirmative Covenants. In addition to the covenants set forth in the Credit
Agreement and the other Loan Documents, the Borrower covenants, unless at any
time the Required Lenders (or all Lenders, as set forth in Section 15.1 of the
Credit Agreement) shall otherwise expressly consent in writing, as follows:
3.1. Performance of Construction. The Borrower will cause the construction of
the Improvements to be performed diligently and continuously (except as
otherwise permitted hereby) in a good and workmanlike manner in accordance with
the Construction Documents.
3.2. Change Orders. The Borrower will give Administrative Agent prompt written
notice of any proposed changes to the Construction Budget, the Project Budget or
the Plans and not amend any of the Construction Documents without (i) the prior
written consent of Required Lenders and (ii) obtaining any necessary
Governmental Approvals; provided that the Borrower may without Administrative
Agent consent but only after reasonable prior notice to Administrative Agent
execute and implement change orders (each, a “Change Order”, collectively, the
“Change Orders”) to the Design/Build Contract and make changes to the Plans, the
Project Budget and the Construction Budget if (x) such change does not result in
a material increase or decrease in the scope or design of the Project or the
quality of the Improvements, (y) the Change Order is for less than $500,000, and
(z) the aggregate sum of all Change Orders does not exceed $2,000,000; provided
further that the Borrower shall not reallocate any portion of the Construction
Budget amount to another line item in the Project Budget unless either (A) funds
remaining in the Construction Budget are sufficient to complete the Improvements
or (B) the Improvements have been completed and each of the Contractor and the
Consultant has certified thereto, provided further that Change Orders with
respect to reallocations of up to fifty percent (50%) (in the aggregate) of the
contingency line

 

-5-



--------------------------------------------------------------------------------



 



item set forth in the Project Budget to another line item in the Project Budget
shall be disregarded when determining compliance with clauses (y), (z), (A) and
(B) of this Section 3.2.
3.3. Survey Delivery. Within sixty (60) days after the Acceptance Date, the
Borrower shall furnish Administrative Agent two copies of an as-built survey of
the completed Project prepared by a land surveyor registered in the State of
Arkansas and prepared in accordance with the 2005 American Land Title
Association/American Congress on Surveying and Mapping Standards and certified
in favor of the Borrower, Administrative Agent and Title Insurer, such
certification to be substantially in the form attached as Exhibit 2 (the
“As-Built Survey”).
3.4. Delay. The Borrower will not permit the pace of construction of the
Improvements or installation of the Equipment to materially vary from the
Construction Completion Schedule, and will not permit the material cessation of
work for a period in excess of ten (10) consecutive days without Administrative
Agent’s prior written consent, except for a Force Majeure Event, in which event
the Borrower shall not permit cessation of work in excess of forty-five
(45) consecutive days. The Borrower shall furnish Administrative Agent with
written notice within five (5) days of the occurrence of a Force Majeure Event
or any event which is likely to cause a material delay or interruption of
construction, or the timely occurrence of the Acceptance Date. It shall be an
Event of Default under the Credit Agreement if Contractor or any Major Equipment
Seller terminates, provides notice to the Borrower of its intention to
terminate, anticipatorily repudiates the Design/Build Contract or a Major
Equipment Contract, as applicable, or notifies the Borrower that its performance
under the Design/Build Contract or a Major Equipment Contract, as applicable,
will be suspended, and within forty-five (45) days of such termination, notice
or anticipatory repudiation, the Borrower has not identified a replacement
contractor, and within a reasonable time thereafter not to exceed forty-five
(45) days, entered into contracts and other agreements with such replacement
contractor or equipment seller, as applicable, as are approved by Administrative
Agent (such approval not to be unreasonably withheld or delayed) and reasonably
necessary with respect to the Project.
3.5. Compliance with Governmental Approvals. The Borrower will cause
the Project to be performed in material compliance with all applicable Laws,
Governmental Approvals, declarations, covenants or restrictions of record, and
all other agreements relating to the Project or any part thereof. The Borrower
shall not permit any Governmental Approvals issued in connection with the
development of the Project (to the extent that any such permits or Governmental
Approvals continue to remain necessary for the construction of the Project) to
expire (unless such expiration could not reasonably be expected to have a
Material Adverse Effect) and will proceed with the Project according to the
Governmental Approvals, including building permits, approved or issued by the
Governmental Authorities and in compliance with any time schedules or time
limits imposed by such Governmental Authorities. In no event shall any portion
of the Project be performed unless all Governmental Approvals required in
connection with the performance of such portion of the Project are then in full
force and effect. All necessary Governmental Approvals shall be legally valid
and remain in full force and effect throughout the construction of the Project

 

-6-



--------------------------------------------------------------------------------



 



(or, to the extent applicable, such lesser time period as shall be required by
such authorities and/or by applicable Law for the performance of the
construction to which such Governmental Approvals relate). In the event that any
of such Governmental Approvals is suspended during such time period, the
Borrower shall take all necessary steps to cause any such suspended Governmental
Approvals to be reinstated to full force and effect within ten (10) days of
their suspension.
3.6. Correction of Defects. The Borrower shall correct any structural or
material defect in the Plans or any material departure from the Plans or the
specifications for the Equipment not accepted by Administrative Agent, it being
understood and agreed that the advance of any Loan proceeds will not constitute
a waiver of Administrative Agent’s right to require compliance with this section
with respect to any such defects or departures.
3.7. Mechanics’ Liens and Contest Thereof. The Borrower will not suffer or
permit any mechanics’ lien claims to be filed or otherwise asserted against the
Project and will promptly discharge the same in case of the filing of any claims
for lien or proceedings for the enforcement thereof; provided, however, that the
Borrower shall have the right to contest in good faith and with reasonable
diligence the validity of any such lien or claim provided that the Borrower
notify Administrative Agent of its desire to do so in writing and post a
statutory lien bond that removes such lien from title to the Project within
twenty (20) days of the earlier of written notice by the Borrower to
Administrative Agent of the existence of such lien or written notice by
Administrative Agent to the Borrower of the existence of the lien. Lenders will
not be required to make any further disbursements of the proceeds of the Term
Loan unless or until either (a) all mechanics’ lien claims have been removed, or
completely banded over, or insured over by the Title Insurer, or
(b) Administrative Agent, at its sole option, elects to restrict disbursements
to reserve sufficient sums to pay 150% of all such lien claims. In the event the
Borrower shall fail to discharge any such lien, or such lien is not otherwise
fully reserved for or bonded over as set forth above, Administrative Agent may,
at its election in its sole discretion, cause such lien to be satisfied and
released or otherwise provide security to the Title Insurer to indemnify over
such lien. Any amounts so expended by Administrative Agent or Lenders, including
premiums paid or security furnished in connection with the issuance of any
surety company bonds, shall be deemed to constitute disbursement of the proceeds
of the Term Loan or, at Administrative Agent’s election, the Revolving Loan. In
settling, compromising or discharging any claims for lien, Administrative Agent
shall not be required to inquire into the validity or amount of any such claim.
3.8. Equipment Contracts. Borrower shall not enter into any Major Equipment
Contract without the approval of Administrative Agent, which approval will not
be unreasonably withheld or delayed. Administrative Agent acknowledges that each
of the Equipment Contracts set forth on Schedule 3 have been approved by
Administrative Agent. The Borrower will timely perform each of its material
obligations under each Equipment Contract and diligently enforce the obligations
of each Major Equipment Seller under each Major Equipment Contract. The Borrower
will not materially amend any Major Equipment Contract or waive or permit the
delay in performance of any obligations of any Equipment Seller under any
Equipment Contract. The Borrower will promptly notify Administrative

 

-7-



--------------------------------------------------------------------------------



 



Agent of the receipt or issuance by the Borrower of any notice of default under
any Major Equipment Contract and furnish Administrative Agent with a copy of any
proposed amendment to a Major Equipment Contract no less than two (2) Business
Days before it is entered into. Borrower will promptly furnish Administrative
Agent with copies of all other Equipment Contracts and any amendments thereto.
3.9. Contractor’s Insurance. The Borrower will cause the Contractor and Major
Subcontractor to maintain (and deliver to the Borrower) evidence of workers’
compensation and employers’ liability insurance as required by Arkansas law.
3.10. Certifications. The Borrower will use commercially reasonable efforts to
provide that the certifications described in the defined term “Acceptance Date”
are issued directly to Administrative Agent or otherwise provide for reliance by
Administrative Agent.
4. Conditions to First Construction Advance. In addition to the conditions set
forth in Section 12.2 of the Credit Agreement and Sections 5 and 7 of this
Rider, the initial Construction Advance is subject to the following conditions:
4.1. Title Policy. The Borrower shall have caused the Title Insurer to issue the
Title Policy, all premiums therefor having been paid.
4.2. Zoning. The Borrower shall have caused that portion of the Real Property
which is zoned for commercial use as of the date hereof to be rezoned for
industrial/manufacturing use consistent with the intended use of the Project as
an axle manufacturing facility.
4.3. Easements. All easements for access, rail service and utilities required
for the operation of the Project, as determined by Administrative Agent, shall
be in place and constitute insured parcels under the Title Policy.
4.4. Collateral Assignment of Project Documents. The Borrower shall have
executed and delivered a Collateral Assignment of Project Documents in form and
substance satisfactory to Administrative Agent.
4.5. Title Documents. Administrative Agent shall have reviewed and approved all
documents of record referred to on Schedule B of the Title Policy.
4.6. Survey. Administrative Agent shall have received and approved a survey of
the Land containing a certification in the form of Exhibit 2.
4.7. Insurance. Administrative Agent shall have reviewed and approved (and
received copies of, together with original certificates of insurance for)
insurance required by Administrative Agent in connection with the construction
of the Projects, including without limitation (a) a so-called Builder’s Risk
Completed Value non-reporting form insurance policy for one hundred percent
(100%) of the insurable replacement value of the Improvements with such other
coverages as Administrative Agent and (b) the insurance described in Section 3.9
with respect to the Contractor.

 

-8-



--------------------------------------------------------------------------------



 



4.8. Project Budget and Construction Documents. Administrative Agent shall have
received and approved each of the Project Budget, the Construction Budget, the
Plans, the Design/Build Contract and the Construction Completion Schedule.
4.9. Construction Consents. The Borrower shall have caused to be delivered to
Administrative Agent a separate consent to assignment and subordination of lien
agreement in form and substance satisfactory to Administrative Agent executed by
Contractor.
4.10. Flood Insurance. The Borrower shall have caused to be delivered to
Administrative Agent a flood insurance policy covering the Real Property if
required by the Flood Disaster Protection Act of 1973.
4.11. Soil Report. Administrative Agent shall have reviewed and approved a soil
conditions report prepared by a qualified soil engineer.
4.12. Architect’s/Engineer’s Certificate. Administrative Agent shall have
received a certificate from the Contractor (in its capacity as architect and
engineer under the Design/Building Contract) in form and substance satisfactory
to Administrative Agent.
4.13. Assignment of Equipment Contracts. Administrative Agent shall have
received evidence satisfactory to Administrative Agent that Borrower has been
assigned, if applicable, and is the owner of the Equipment Contracts (free of
any liens or encumbrances except for Permitted Liens), that each of the
Equipment Sellers has consented to such assignment and Administrative Agent’s
Liens, in each case as applicable, such consents to be in form and substance
satisfactory to Administrative Agent.
4.14. Appraisal. Administrative Agent shall have received an “as complete”
appraisal of the Project, prepared by an independent appraiser engaged directly
by the Administrative Agent, which appraisal shall satisfy the requirements of
the Financial Institutions Reform, Recovery and Enforcement Act and shall
evidence compliance with the supervisory loan-to-value limits set forth in the
Federal Deposit Insurance Corporation Improvement Act of 1991, if applicable.
5. Conditions to each Construction Advance.
5.1. Construction Advances. Each Construction Advance (including the initial
Construction Advance) shall be subject to satisfaction of the following
conditions:
(a) At least ten (10) Business Days prior to the date of any Construction
Advance, the Borrower shall have delivered to Administrative Agent the following
documentation (collectively referred to herein as the “Application”): (i) a
completed and executed Disbursement Request, (ii) completed and executed
American Institute of Architects (AIA) Forms G702 and G703 (or other forms
acceptable to Administrative Agent) and lien waivers and such other waivers and
affidavits as may be required by the Title Insurer in order to issue the
endorsement described in clause (d) below from Contractor and each subcontractor
seeking payment for work performed, and (iii) copies of invoices,

 

-9-



--------------------------------------------------------------------------------



 



cancelled checks, contracts, bills, change orders, and other statements and
information as may be requested by Administrative Agent;
(b) All Improvements to and including the stage represented in the current
Application shall have been completed in substantial accordance with the Plans,
and the Borrower is in all material respects meeting the dates set forth in the
Construction Completion Schedule and completion of the Project anticipated on or
before the Acceptance Date;
(c) Administrative Agent or Consultant shall have reviewed each Disbursement
Request and shall have determined (which determination shall not be unreasonably
withheld or delayed) that (i) such Disbursement Request is approved for payment
and that all work described in or covered by such Disbursement Request has been
performed in accordance with the Plans, and (ii) all materials covered by the
Disbursement Request have been incorporated into the Improvements or adequately
stored and insured on or off the Land in the manner required by this Rider;
(d) Administrative Agent shall have received, at the Borrower’s expense, an
endorsement to the Title Policy insuring the priority of the lien of the
Mortgage on the Real Property with respect to such disbursement and indicating
that no intervening liens exist against the Project;
(e) Upon request, the Borrower shall deliver a foundation survey to
Administrative Agent after the footings and foundation of the Improvements are
in place, which survey shall show the location of the foundations of the
Improvements on the Land with relation to the boundary lines of the Land and all
easements and set-back lines and shall be prepared by a registered engineer who
shall certify that such foundation is in compliance with all required set-back
or building restriction liens; and at any time a survey is required from the
Borrower, as aforesaid, the Contractor shall certify on each such survey that
the construction completed to date as shown on such survey disclosed no
violations, encroachments, or variations of set-back or other restrictions other
than those which Administrative Agent may waive in writing; and
(f) The Borrower shall have paid to Administrative Agent or any Lender any and
all fees then due and payable in cash to Administrative Agent or such Lender and
any and all costs then due and payable in cash incurred by Administrative Agent
and Lenders up to the date of such Construction Advance (and the Borrower hereby
authorizes Administrative Agent to increase the Disbursement Request by such
amounts to effectuate payment to Administrative Agent and Lenders).
5.2. Final Construction Advance. The final Construction Advance, including all
retainage (except for funds held by Administrative Agent pending completion of
so-called “punch list” items of work remaining, as identified by the Borrower
and the Contractor and approved by Administrative Agent) shall be made within
thirty (30) days after completion of the Improvements as determined by the
Consultant (which determination will not be unreasonably withheld or delayed)
and, in addition to the conditions set forth in

 

-10-



--------------------------------------------------------------------------------



 



Section 5 above, shall be conditioned upon the following: (a) satisfactory
receipt by Administrative Agent of a final certificate of occupancy or other
approval issued by each Governmental Authority having jurisdiction over the
right to approve the use or occupancy of the Project, (b) removal from the Title
Policy of any general exception regarding mechanics’ liens, and (c) delivery of
an As-Built Survey in form and substance acceptable to Administrative Agent.
6. Conditions to Equipment Advances and Project Advances. Each Equipment Advance
and Project Advance shall be subject to satisfaction of the following
conditions:
(a) Administrative Agent shall have reviewed and approved each Major Equipment
Contracts;
(b) At least two (2) Business Days prior to the first Equipment Advance and ten
(10) Business Days prior to the date of any subsequent Equipment Advance or
Project Advance, the Borrower shall have submitted to Administrative Agent a
Disbursement Request covering such Equipment Advance and/or Project Advance
together with copies of invoices and other information as may be requested by
Administrative Agent to verify that such Equipment Advance or Project Advance is
for an appropriate amount included in the Project Budget and that labor,
material, service or expense which is the subject of the Equipment Advance or
Project Advance has been delivered or fully performed;
(c) With respect to any Equipment Advance or Project Advance to pay for services
or materials which create mechanics’ or other statutory liens, the Borrower has
complied with Section 5.1(a), (d) and (e) as if such Equipment Advance or
Project Advance were a Construction Advance;
(d) With respect to each Equipment Advance, each Equipment Contract is in full
force and effect without default; and
(e) Until each of the conditions set forth in Section 4 of this Rider is
satisfied, Equipment Advances and Project Advances shall not, in the aggregate,
exceed [REDACTED*].
7. Additional Construction Covenants.
7.1. Applications. Notwithstanding anything to the contrary set forth herein,
Term Loan Advances shall be made no more often than monthly in a single advance
in a minimum amount of $500,000 pursuant to an Application covering any
Construction Advance, Equipment Advance, and Project Advance included in the
Application. No Construction Advances or Equipment Advances shall be made after
the earlier of (a) the Outside Completion Date and (b) the Acceptance Date. Term
Loan Advances shall bear interest only after the funds are disbursed in
accordance with the terms hereof. Except as provided in Section 3.2, no line
item shown in the Project Budget or the Construction Budget may be used or
reallocated for costs and expenses of any other line item without the prior
approval of Administrative Agent. Once the maximum stated amount in the Project
Budget

 

-11-



--------------------------------------------------------------------------------



 



for any line item or the Construction Budget is disbursed, no further
disbursements for that line item or, in the case of the Construction Budget,
with respect to cost of the Improvements, will be made except for reallocations
otherwise permitted under Section 3.2 (including without limitation, for the
avoidance of doubt, reallocations of contingency line items). The interest
reserve in the Project Budget shall not be reallocated without Administrative
Agent’s consent. The approval of Applications by Administrative Agent or
Consultant shall not constitute an acceptance of the work and materials nor be
binding upon Administrative Agent or Lenders, except to the extent that the
facts actually are as represented when approved. Lenders agree to use reasonable
efforts to make Term Loan Advances within five (5) Business Days after
Administrative Agent’s receipt of a completed Application, however, Lenders
shall have no liability to the Borrower or any other entity or individual if
such Lender fails to make any Term Loan Advance within said time frame.
7.2. Administrative Agent’s Inspection. Administrative Agent and its agents and
representatives, including without limitation, any Consultant, shall have the
right, at any reasonable time, to enter and visit the Project for the purpose of
observing the Project and inspecting the progress thereof. After notice to
Administrative Agent, the agents and representatives of any Lender, at the sole
expense of such Lender, may accompany the agent and representatives of
Administrative Agent when observing or inspecting the Property. If, for any
reason, Administrative Agent deems it necessary to cause the construction of the
Improvements or the Equipment to be examined by its representatives or
Consultant prior to making any Construction Advance or Equipment Advance
(including any Construction Advance relating to the stored materials as more
particularly set forth in Section 7.3 below), it shall have a reasonable time to
do so or to cause Consultant to do so, and pursuant thereto Administrative Agent
and Contractor may request a meeting with any Contractor or others to evaluate
the status of the Project, and Lenders shall not be required to make any
Construction Advance or Equipment Advance until such examination or meeting has
been completed and is satisfactory to Administrative Agent. If, as a result of
such examination, Administrative Agent finds some portion of the Project
unsatisfactory, Administrative Agent shall provide for the Borrower a copy of
the report of Consultant relating to such examination. Any such inspection by
Administrative Agent or its representatives shall be for the sole benefit of
Administrative Agent and the Borrower and for ensuring that the Project is
proceeding satisfactorily and that the Obligations are secure. In no event shall
such inspection be construed as participation by Administrative Agent or Lenders
in the Project, as approval by Administrative Agent or Lenders of the quality of
the Project, or as a warranty that the Improvements comply with local building
codes or the Plans or that the Equipment complies with the specifications in the
applicable Equipment Contract. The Borrower agrees to pay all reasonable fees
and reasonable out-of-pocket charges and expenses incurred by Consultant and
invoiced to Borrower.
7.3. Stored Materials. All materials for which a Construction Advance has been
made shall have been either incorporated into the Improvements, or stored in
accordance with the following requirements:
(a) All stored materials, whether stored at the Project or off-site, must be, in
Administrative Agent’s reasonable opinion, adequately stored, safeguarded and
insured;

 

-12-



--------------------------------------------------------------------------------



 



(b) The Borrower shall provide to Administrative Agent, with each requisition
submitted wholly or in part for materials to be stored, whether stored at the
Project or off-site, a copy of the relevant bill of sale and evidence of
insurance, which shall show Administrative Agent as an additional insured;
(c) To the extent the total value of all materials stored off-site would exceed
$100,000.00, such excess materials shall be stored in a bonded warehouse (except
for lumber, which may be stored in an insured reload center);
(d) The total value of all stored materials, whether stored at the Project or
off-site, shall not exceed ten percent (10%) of the Construction Budget at any
one time. For purposes of determining compliance with the limitation set forth
in the foregoing clause (c) above and in this clause (d), stored materials shall
not be deemed to include any materials reflected as “stored materials” on any
particular Application that are actually incorporated into the Project as
fixtures prior to the submission of the next succeeding Application hereunder;
and
(e) As a condition to any Construction Disbursement for materials stored outside
the Paragould, Arkansas, metropolitan area, Administrative Agent shall be
entitled to require that the Consultant inspect and approve such materials at
the site where they are stored, and the Borrower shall pay all costs and fees of
the Consultant, including travel costs, incurred in connection therewith.
7.4. Retainage. Provided that all other conditions to disburse amounts in the
Term Loan have been satisfied with respect to an Application, Lenders shall
disburse to the Borrower, in accordance with the Construction Budget, at least
ninety percent (90%) of the amounts due to contractors, subcontractors and
laborers with respect to the construction of the Improvements, except that
(i) requests for payment made by the Contractor for “general conditions”
expenses, the Contractor’s fee, permits and direct material purchases shall not
be subject to retainage, and (ii) Lenders may disburse greater than ninety
percent (90%) of the amounts due at any time in Required Lenders’ discretion.
Administrative Agent will release the balance of the retainage upon satisfaction
of the conditions of Section 5.2 of this Rider.
7.5. Use of Proceeds. The Borrower will use the proceeds of Term Loan Advances
solely for the costs described in the approved Project Budget and will promptly,
upon receipt of a Term Loan Advance, pay the expenses for which the Term Loan
Advance was requested in the Disbursement Request and related documents. The
Borrower will receive Term Loan Advances to be made hereunder and will hold the
right to receive the same as a trust fund for the purposes of paying the costs
of the Project. The funds disbursed shall not be subject to any attachment
against the Borrower or any assignment by operation of law or otherwise. At
Administrative Agent’s option, and without limiting any provision hereof, Term
Loan Advances shall be made by Administrative Agent to the Borrower or directly
to any third party entitled to payment of costs included in any Disbursement
Request, or through an escrow pursuant to an agreement with the Title Insurer
(for payments

 

-13-



--------------------------------------------------------------------------------



 



with respect to work or services for which any third party has a statutory right
to file a lien against the Project which may be superior to Administrative
Agent’s lien priority).
7.6. Damage to Project. If the Land, Improvements, the Equipment or any of them,
suffer damage or destruction, Lenders may, without liability, refuse to make any
further Term Loan Advances until satisfactory arrangements for restoration or
replacement of the Land and Improvements have been made.
8. Additional Remedy. Upon the occurrence of and during the continuance of an
Event of Default under the Credit Agreement, this Rider or the other Loan
Documents, Administrative Agent, in addition to all other rights, options, and
remedies granted to Administrative Agent under the Loan Documents or at law or
in equity, may take possession of the Project and do anything that is necessary
or appropriate in its sole judgment to fulfill the construction and completion
obligations of the Borrower under the Credit Agreement, this Rider and the other
Loan Documents. Without restricting the generality of the foregoing and for the
purposes aforesaid, the Borrower hereby appoints and constitutes Administrative
Agent its lawful attorney-in-fact with full power of substitution to complete
construction of the Improvements and installation of the Equipment with such
changes to the Plan or the Equipment Contract as Administrative Agent may deem
appropriate using the Contractors or other contractors selected by
Administrative Agent; to use any undisbursed portion of the Term Loan or the
Revolving Loan or which may be reserved, escrowed or set aside for any purposes
hereunder at any time, or to advance funds in excess of the Term Loan
Commitment, to pay, settle or compromise all existing and future bills and
claims, which may be liens or security interest, or to avoid such bills and
claims becoming liens against the Project; to execute all Disbursement Requests
and certificates in the name of the Borrower or prosecute and defend all actions
or proceedings in connection with the Project; and to do any and every act which
the Borrower might do in it own behalf; it being understood and agreed that this
power of attorney shall be a power coupled with an interest and cannot be
revoked. The Borrower agrees to pay all reasonable out-of-pocket charges and
expenses incurred by Administrative Agent (including the fees and expenses of
Administrative Agent’s counsel, advisors and consultants) in exercising its
rights and remedies pursuant to this Section 8, including the retention of
construction management consultants and other advisors or contractors necessary
to supervise and complete construction of the Improvements. Administrative Agent
and Lenders shall have no obligation to take any of the foregoing action nor
shall taking any such action constitute an election of remedies which limits any
other remedies of Administrative Agent and Lenders.
9. Conflicts. The terms and conditions of this Rider shall prevail in the event
of any conflict between this Rider and the Credit Agreement to which it is
attached and of which it is made a part, except that the terms and conditions of
Section 15.1 of the Credit Agreement shall prevail in the event of any conflict
between this Rider and such Section 15.1 of the Credit Agreement regarding
waivers and modifications.

 

-14-



--------------------------------------------------------------------------------



 



EXHIBIT 1
TO CONSTRUCTION RIDER
(FORM OF DISBURSEMENT REQUEST)
Date:                                         
Pursuant to the Construction Rider attached to the Credit Agreement dated as of
                     among Axis, LLC, as borrower, LaSalle Bank National
Association, as Administrative Agent, and the Lenders from time to time parties
thereto, the Borrower hereby requests a Term Loan Advance in the amount of:
$                                        ; consisting of a Construction Advance
in the amount of $                    , an Equipment Advance in the amount of
$                     and a Project Advance in the amount of
$                    .
The Borrower hereby certifies as true and swears under oath, to the Lender, the
following:
With respect to the Construction Advance:

  (a)  
The cost of Change Orders regarding the construction of the Improvements is:

Change Orders agreed upon with Contractor: $                    .
Change Orders in dispute with Contractor: $                    .
Potential Change Orders under review by the Borrower or Contractor:
$                    .

  (b)  
All Change Orders are reflected above or have been previously submitted to
Administrative Agent for approval or, if approval is not required under
Section 3.2, copies thereof have been delivered to Administrative Agent.

  (c)  
The amount requested for the Construction Advance (i) has been approved by the
Borrower and Contractor (in its capacity as architect and engineer under the
Design/Build Contract) as payment for work and materials furnished for the
Project in conformance with the Plans (as modified by any Change Orders),
(ii) represents the actual amount payable to the Contractor or subcontractors
who have performed work on the Project, and (iii) will be used as payment for
the work described on the attached documentation and for no other reason.

With respect to the Equipment Advance:

 

 



--------------------------------------------------------------------------------



 



(a) the amount requested has been approved for payment by the Borrower and is
due under the applicable Equipment Contracts, which is in full force and effect
without default.
(b) Schedule 1 to this Disbursement Request sets forth a breakdown of all
payments to Equipment Sellers identifying (i) each Equipment Contract with
respect to which any portion of the Equipment Advance will be applied, (ii) the
amount of the payment, (iii) any Change Orders to such Equipment Contract,
(iv) payments under such Equipment Contract to date and (v) the balance due
under such Equipment Contract after application of such current payment.
With respect to the entire Term Loan Advance:

  (a)  
All prior Term Loan Advances by Lender to the Borrower have been paid to the
parties entitled to such payment, and all such Loan proceeds have been used for
the purposes set forth in the Credit Agreement.

  (b)  
(i) all conditions and obligations precedent to this Term Loan Advance have been
satisfied under the Construction Rider and the Credit Agreement; (ii) all
representations and warranties made by the Borrower to Lender continue to be
accurate; and (iii) no default has occurred and continues to exist.

  (c)  
No event or condition exists which could result or has resulted in Borrower,
Contractor or any Equipment Seller failing to (or causing others to fail to)
satisfy all milestones or completion dates under the Construction Completion
Schedule.

Capitalized terms set forth above shall have the meanings described in the
Credit Agreement and the Construction Rider. The Borrower acknowledges that
Lenders are relying on the accuracy of the above statements in making the Term
Loan Advance.
IN WITNESS WHEREOF, the Borrower has executed this Disbursement Requisition as
of
DATE:                                               , 20      .

          AXIS, LLC
      By:           Name:           Title:          

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO DISBURSEMENT REQUEST
dated                                         
BREAKDOWN OF EQUIPMENT ADVANCE

 

 



--------------------------------------------------------------------------------



 



EXHIBIT 2
TO CONSTRUCTION RIDER
(FORM OF SURVEYOR’S CERTIFICATE)
The undersigned certifies to LaSalle Bank National Association (“Agent”) (as
Administrative Agent for certain Lenders under that certain Credit Agreement
among Agent, the Lenders party thereto from time to time and Axis LLC), and Axis
LLC and their respective successors, nominees and assigns, and
[                     Title Insurance Borrower] that this map or plat and the
survey on which it is based were made in accordance with the “Minimum Standard
Detail Requirements for ALTA/ACSM Land Title Surveys,” jointly established and
adopted by ALTA and NSPS in 2005, and includes the Items 1 through 18 (except
item 5) of Table A thereof. Pursuant to the Accuracy Standards as adopted by
ALTA and NSPS and in effect on the date of this certification, undersigned
further certifies that in my professional opinion, as a land surveyor registered
in the State of Arkansas, the Relative Positional Accuracy of this survey does
not exceed that which is specified therein. In addition, the undersigned
certifies that: (a) the survey represented herein is an accurate survey of all
the real property legally described herein (the “Property”); (b) the within
survey properly and accurately indicates and locates all visible improvements on
the Property as of                      [current date]; (c) the within survey
was prepared under the direct supervision and control of the undersigned from an
actual survey made of the Property legally described herein; (d) there are no
encroachments either across property lines or zoning restriction lines in effect
as of                      [current date]; (e) the within survey properly
designates and locates all visible or recorded easements as shown in the title
insurance Commitment issued by                                          dated
                    , 20      ; (f) ingress to and egress from the Property is
provided by                                                             
Street(s) upon which the Property abuts, the same being paved and dedicated
rights-of-way maintained by the [City, Village, Town] of
                                        ; (g) the Property is not located in an
area or zone designated as or which constitutes a “Special Flood Hazard Area” as
disclosed by the applicable Flood Insurance Rate Map issued by FEMA; (h) the
Property does not service any adjoining property for drainage, ingress, egress
or any other purpose; (i) the Property (as delineated) on the survey, does not
constitute an illegal subdivision of land under local, county or city
ordinances; and (j) there are no material conflicts between the standards
described above and any applicable local or state standards.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO CONSTRUCTION RIDER
LEGAL DESCRIPTION OF LAND
That part of Section 7, Township 16 North, Range 6 East, described as follows:
Beginning at the Southeast corner of the SW 1/4 SW 1/4 of said Section 7, run
thence N 89° 40’ W 159.7 feet to the true point of beginning, run thence
Northerly along a curve to the left having a radius of 70.3 feet a distance of
110.1 feet, run thence N 0° 34’ E 47.9 feet, run thence Northeasterly along a
curve to the right having a radius of 40.5 feet a distance of 9.9 feet, run
thence N 14° 38’ E 183.2 feet, run thence Northerly along a curve to the left
having a radius of 58.4 feet a distance of 14.9 feet, run thence N 0° 01’ E
288.6 feet, run thence Northwesterly along a curve to the left having a radius
of 750.0 feet a distance of 186.3 feet, run thence Northwesterly along a curve
to the left having a radius of 71.0 feet a distance of 81.4 feet, run thence
Westerly along a curve to the left having radius of 750.0 feet a distance of
154.4 feet, run thence S 88° 40’ W 91.5 feet, run thence Southerly along a curve
to the left having a radius of 59.6 feet a distance of 94.0 feet, run thence S
1° 43’ E 411.4 feet, run thence Easterly along a curve to the left having a
radius of 6.1 feet a distance of 9.0 feet, run thence S 88° 46’ E 13.9 feet, run
thence S 1° 53’ E 374.0 feet, run thence S 89° 40’ E 218.0 feet to the true
point of beginning, containing 6.72 acres, more or less, SUBJECT to the
right-of-way of Highway 358 off the South side thereof and all utility
easements.
ALSO AN EASEMENT FOR INGRESS AND EGRESS DESCRIBED AS FOLLOWS: That part of
Section 7, Township 16 North, Range 6 East, described as follows: Beginning at
the Southeast corner of the SW 1/4 SW 1/4 of said Section 7, run thence N 89°
40’ W 4.4 feet to the true point of beginning, run thence N 89° 40’ W 155.3
feet, run thence Northerly along a curve to the left having a radius of 70.3
feet a distance of 110.1 feet, run thence N 0° 34’ E 47.9 feet, run thence
Northeasterly along a curve to the right having a radius of 40.5 feet a distance
of 9.9 feet, run thence N 14° 38’ E 183.2 feet, run thence Northerly along a
curve to the left having a radius of 58.4 feet a distance of 14.9 feet, run
thence N 0° 01’ E 288.6 feet, run thence Northwesterly along a curve to the left
having a radius of 750.0 feet a distance of 186.3 feet, run thence Northwesterly
along a curve to the left having a radius of 71.0 feet a distance of 81.4 feet,
run thence Westerly along a curve to the left having a radius of 750.0 feet a
distance of 154.4 feet, run thence N 1° 20’ W 24.0 feet, run thence N 88° 44’ E
218.1 feet, run thence Southerly along a curve to the right having a radius of
39.1 feet a distance of 62.3 feet, run thence S 0° 01’ W 526.1 feet, run thence
Southwesterly along a curve to the right having a radius of 82.4 feet a distance
of 21.0 feet, run thence S 14° 38’ W 183.2 feet, run thence Southerly along a
curve to the left having a radius of 16.5 feet a distance of 4.1 feet, run
thence S 0° 34’ W 47.9 feet, run thence Southeasterly along a curve to the left
having a radius of 70.3 feet a distance of 101.4 feet to the true point of
beginning.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
TO CONSTRUCTION RIDER
PROJECT BUDGET
[REDACTED*]

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
TO CONSTRUCTION RIDER
MAJOR EQUIPMENT CONTRACTS
[REDACTED*]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT H
PLEDGE AGREEMENT
See Attached

 

Exhibit H



--------------------------------------------------------------------------------



 



Axis Credit Agreement Disclosure Schedules

 

 



--------------------------------------------------------------------------------



 



Schedule 9.6
Litigation and Contingent Liabilities
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 9.8
Equity Ownership; Subsidiaries
Axis, LLC:

                  Owner:   Percentage:     Number of Units:  
ARI Component Venture, LLC
    50 %   50 units
ASF-Keystone, Inc.
    50 %   50 units

No pre-emptive or other outstanding rights, options, warrants, conversion rights
or other similar agreements or understandings for the purchase or acquisition of
any Capital Securities of any Loan Party, other than as set forth in the
operating agreement of the Borrower, as amended from time to time to the extent
not prohibited by the Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



Schedule 9.16
Insurance
Please See Attached Insurance Certificates

 

 



--------------------------------------------------------------------------------



 



Schedule 9.17
Real Property
Owned:
Axis, LLC
705 Jones Road
Highway 358
Paragould, AR 72450
Leased: None.

 

 



--------------------------------------------------------------------------------



 



Schedule 9.21
Labor Matters
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 11.1
Existing Debt
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 11.2
Existing Liens
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 11.7
Transactions with Affiliates
1. Purchase and Sale Agreement for LLC Members Covering Railcar Axles, dated
July 2, 2007, by and between Axle Manufacturing, LLC (“Seller”) and American
Railcar Industries, Inc. (“Buyer”).
2. Marketing Agreement, dated June 28, 2007, by and between Axle Manufacturing
LLC (“Supplier”) and ASF-Keystone (“ASF”).

 

 



--------------------------------------------------------------------------------



 



Schedule 11.11
Investments
None.

 

 



--------------------------------------------------------------------------------



 



FIRST AMENDMENT TO CREDIT AGREEMENT
This First Amendment to Credit Agreement (this “Amendment”) is dated as of the
28 day of January, 2008, and is by and among LASALLE BANK NATIONAL ASSOCIATION,
a national banking association (in its capacity as Administrative Agent for all
Lenders, “Administrative Agent”), the undersigned Lenders and AXIS, LLC, a
Delaware limited liability company (“Borrower”).
W I T N E S S E T H:
WHEREAS, Administrative Agent, Lenders and Borrower are parties to that certain
Credit Agreement, dated as of December 28, 2007 (as amended, modified or
supplemented from time to time, the “Credit Agreement”; unless otherwise defined
herein, capitalized terms used herein shall have the meanings ascribed to such
terms in the Credit Agreement);
WHEREAS, Borrower has requested that Administrative Agent and Lenders amend the
Credit Agreement in certain respects as provided herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1. Amendments to Credit Agreement. In reliance upon the representations and
warranties of Borrower set forth in Section 3 below and subject to the
conditions to effectiveness set forth in Section 2 below, the Credit Agreement
is hereby amended as follows:
(a) Section 13.1.16 of the Credit Agreement is hereby amended by deleting the
reference to “thirty (30) days” therein and inserting “sixty (60) days” in lieu
thereof.
2. Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the prior or concurrent consummation of each of the following conditions:
(a) Administrative Agent shall have received a fully-executed copy of this
Amendment, together with the Consent and Reaffirmation of each Guarantor
attached hereto and such other documents, agreements and instruments as
Administrative Agent may require, each in form and substance reasonably
acceptable to Administrative Agent;
(b) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to Agent and its legal counsel; and

 

 



--------------------------------------------------------------------------------



 



(c) No Event of Default or Unmatured Event of Default shall have occurred and be
continuing or shall be caused by the transactions contemplated by this
Amendment.
3. Representations and Warranties. To induce Administrative Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to
Administrative Agent and Lenders that:
(a) The execution, delivery and performance by Borrower of this Amendment and
each of the other agreements, instruments and documents contemplated hereby are
within its corporate power, have been duly authorized by all necessary limited
liability company action, have received all necessary governmental approvals (if
any shall be required), and do not and will not contravene or conflict with any
provision of law applicable to any Transaction Party, the certificate of
formation and limited liability company agreement of Borrower or the certificate
of incorporation or bylaws of either Guarantor, any order, judgment or decree of
any court or governmental agency, or any agreement, instrument or document
binding upon any Transaction Party or any of their property;
(b) Each of the Credit Agreement and the other Loan Documents, as amended by
this Amendment and the documents and agreements contemplated thereby, are the
legal, valid and binding obligation of the Transactions Parties which are
parties thereto, enforceable against such Transaction Party, in accordance with
its terms;
(c) The representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects as of the
date hereof (except to the extent such representations and warranties relate to
a specific earlier date, in which case such representations and warranties shall
be true and correct in all materials respects as of such earlier date), shall be
deemed fully incorporated herein by this reference, and shall have the same
force and effect as if such had been made on and as of the date hereof.
(d) The Transaction Parties have performed all of their respective obligations
under the Credit Agreement and the other Loan Documents to be performed by them
on or before the date hereof and as of the date hereof, the Transaction Parties
are in compliance with all applicable terms and provisions of the Credit
Agreement and each of the other Loan Documents to be observed and performed by
it and no Event of Default or Unmatured Event of Default has occurred and is
continuing.
4. Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable (other than with respect to a
material provision or term of this Amendment) shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

 

-2-



--------------------------------------------------------------------------------



 



5. References. Administrative Agent, Lenders and Borrower hereby agree that all
references to the Credit Agreement which are contained in any of the other Loan
Documents shall refer to the Credit Agreement as amended by this Amendment.
6. Release.
(a) In consideration of the agreements of Administrative Agent and Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrower, on behalf of itself and
its successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably release, remise and forever discharge
Administrative Agent and Lenders and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Administrative Agent, each Lender and all such other Persons
being hereinafter referred to collectively as the “Releasees” and individually
as a “Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, Borrower
or any of its successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with any of the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.
(b) Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.
(c) Borrower agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final, absolute and unconditional nature of the release set forth
above.
7. Counterparts. This Amendment may be executed in any number of counterparts,
in original, facsimile or other authenticated electronic transmission, and by
the different parties on separate counterparts, and each such counterpart shall
be deemed to be an original, but all such counterparts shall together constitute
but one and the same Amendment.
8. Continued Effectiveness. Except as specifically set forth herein, the Credit
Agreement and each of the other Loan Documents shall continue in full force and
effect according to its terms.

 

-3-



--------------------------------------------------------------------------------



 



9. Costs and Expenses. Borrower hereby agrees that all expenses incurred by
Administrative Agent and Lenders in connection with the preparation, negotiation
and closing of this Amendment and the transactions contemplated hereby,
including without limitation reasonable attorneys’ fees and expenses, shall be
part of the Obligations.
10. Binding Agreement. This Amendment shall be binding upon Borrower,
Administrative Agent and Lenders and their respective successors and assigns.

 

-4-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Amendment has been executed as of, and is effective as
of, the day and year first written above.

                      AXIS, LLC, as Borrower    
 
               
 
  By:   /s/ James J. Unger                  
 
      Its:   Representative of the Executive Committee     
 
                      LASALLE BANK NATIONAL ASSOCIATION, as Administrative
Agent, as the Issuing Lender and as a Lender    
 
               
 
  By:   /s/ Stefan Loeb                   
 
      Its:   Vice President    
 
                      THE CIT GROUP/EQUIPMENT FINANCING, INC., as a Lender    
 
               
 
  By:   /s/ Angela Harmon                   
 
      Its:   Senior Director     
 
                      FIRST BANK, as a Lender    
 
               
 
  By:   /s/ Edward L. Dehner                   
 
      Its:   Assistant Vice President    
 
               

Signature Page to First Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



CONSENT AND REAFFIRMATION
The undersigned hereby (a) acknowledges receipt of a copy of the foregoing First
Amendment to Credit Agreement (the “Amendment”); (b) consents to Borrower’s
execution and delivery of the Amendment; (c) agrees to be bound by the
Amendment; (d) affirms that nothing contained in the Amendment shall modify in
any respect whatsoever any Loan Document to which it is a party; and (e)
reaffirms that such Loan Documents shall continue to remain in full force and
effect. Although the undersigned has been informed of the matters set forth
herein and has acknowledged and agreed to same, the undersigned understands that
Administrative Agent and Lenders have no obligation to inform the undersigned of
such matters in the future or to seek the undersigned’s acknowledgment or
agreement to future amendments, waivers or consents, and nothing herein shall
create such a duty.
IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of the Amendment.

                      AMERICAN RAILCAR, INC.    
 
               
 
  By:   /s/ James J. Unger                   
 
      Its:   President and CEO     
 
               

Consent and Reaffirmation to First Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



CONSENT AND REAFFIRMATION
The undersigned hereby (a) acknowledges receipt of a copy of the foregoing First
Amendment to Credit Agreement (the “Amendment”); (b) consents to Borrower’s
execution and delivery of the Amendment; (c) agrees to be bound by the
Amendment; (d) affirms that nothing contained in the Amendment shall modify in
any respect whatsoever any Loan Document to which it is a party; and (e)
reaffirms that such Loan Documents shall continue to remain in full force and
effect. Although the undersigned has been informed of the matters set forth
herein and has acknowledged and agreed to same, the undersigned understands that
Administrative Agent and Lenders have no obligation to inform the undersigned of
such matters in the future or to seek the undersigned’s acknowledgment or
agreement to future amendments, waivers or consents, and nothing herein shall
create such a duty.
IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of the Amendment.

                      AMSTED INDUSTRIES, INCORPORATED    
 
               
 
  By:   /s/ Matt Hower                   
 
      Title:   Vice President — Treasurer    
 
               

Consent and Reaffirmation to First Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



CONSENT, ASSUMPTION AND SECOND AMENDMENT
TO CREDIT AGREEMENT
This Consent, Assumption and Second Amendment to Credit Agreement (this
“Amendment”) is dated as of the 29th day of February, 2008, and is by and among
LASALLE BANK NATIONAL ASSOCIATION, a national banking association (in its
capacity as a Lender, “LaSalle” and in its capacity as Administrative Agent for
all Lenders, “Administrative Agent”), the undersigned Lenders, AXIS OPERATING
COMPANY LLC, a Delaware limited liability company (“Borrower”) and AXIS, LLC, a
Delaware limited liability company (“Old Borrower”).
W I T N E S S E T H:
WHEREAS, Administrative Agent, Lenders and Old Borrower are parties to that
certain Credit Agreement dated as of December 28, 2007 (as amended, modified or
supplemented from time to time, the “Credit Agreement”; unless otherwise defined
herein, capitalized terms used herein shall have the meanings ascribed to such
terms in the Credit Agreement);
WHEREAS, Old Borrower has advised Agent and Lenders that Old Borrower desires to
establish Borrower as a Wholly-Owned Subsidiary of Old Borrower, which would
otherwise be prohibited by Section 11.12 of the Credit Agreement;
WHEREAS, Old Borrower has further advised Administrative Agent and Lenders that
Old Borrower desires, on the date hereof, to sell, transfer, convey and assign,
subject in each case to the Liens and security interests in favor of
Administrative Agent, all of Old Borrower’s right, title and interest in and to
all of Old Borrower’s assets and liabilities (including without limitation, the
Obligations) and that Borrower desires to assume and agree to pay, perform and
discharge when due, all of Old Borrower’s liabilities (including without
limitation, the Obligations) pursuant to that certain Assignment, Assumption and
Bill of Sale dated as of February 29, 2008 by and between Borrower and Old
Borrower (the “Purchase Agreement”), which transfers would otherwise be
prohibited by Sections 11.5 and 15.14 of the Credit Agreement (collectively, the
“Asset Transfer”); and
WHEREAS, Old Borrower has requested that Administrative Agent and Lenders
(x) consent to (i) the creation of Borrower as a Wholly-Owned Subsidiary of Old
Borrower and (ii) the Asset Transfer and (y) amend the Credit Agreement in
certain respects as provided herein in connection with the transactions
described herein.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1. Consent. In reliance upon the representations and warranties of Borrower set
forth in Section 5 below and subject to the conditions to effectiveness set
forth in Section 4 below, Administrative Agent and the Lenders hereby consent to
(i) the creation of Borrower as a Wholly-Owned Subsidiary of Old Borrower and
(ii) the consummation of the Asset Transfer on the date hereof and in accordance
with the Purchase Agreement. Except as expressly set forth in this Amendment,
the foregoing consents shall not constitute (x) modifications or alterations of
the terms, conditions or covenants of the Credit Agreement or any other Loan
Document or (y) waivers, releases or limitations upon the exercise by
Administrative Agent or any Lender of any of its rights, legal or equitable,
thereunder.
2. Assumption of Obligations. Borrower is hereby made and hereby agrees that it
is for all purposes hereafter and shall be party to, the Credit Agreement as the
“Borrower”, and Borrower hereby agrees to be bound by the terms and conditions
(including without limitation all of the representations and warranties and
covenants) of each Loan Document to which “Borrower” is a party, including
without limitation the Credit Agreement, as if Borrower were a direct signatory
thereto as “Borrower”. In furtherance of the preceding sentence, and without
limiting any provision of any Loan Document to which Borrower is now becoming a
party as “Borrower”, and Borrower hereby agrees to be liable for the Loans and
other Obligations, whether currently or hereafter outstanding.
3. Amendments to Credit Agreement. In reliance upon the representations and
warranties of Borrower set forth in Section 5 below and subject to the
conditions to effectiveness set forth in Section 4 below, the Credit Agreement
is hereby amended as follows:
(a) Each reference to “Axis, LLC” as Borrower is hereby deemed to be a reference
to “AXIS Operating Company LLC”.
(b) The following new definitions are hereby added to Section 1.1 of the Credit
Agreement as follows:
Holdings means Axis, LLC, a Delaware limited liability company.
Holdings Guarantee means the Guarantee dated as of February 29, 2008 delivered
by Holdings to Administrative Agent.
Holdings Security Agreement means the Security Agreement dated as of
February 29, 2008 by and between Holdings and Administrative Agent.
(c) The following definitions set forth in the Credit Agreement are hereby
amended and restated in their entirety as follows:
Change of Control means the occurrence of any of the following events:
(a) Guarantors shall cease to own and control, directly or indirectly at least
60% of the outstanding Capital Securities of Holdings; or (b) Holdings shall
cease to directly own and control 100% of the outstanding Capital Securities of
the Borrower; or (c) the Borrower shall cease to, directly or indirectly, own
and control 100% of each class of the outstanding Capital Securities of each
Subsidiary.

 

-2-



--------------------------------------------------------------------------------



 



Collateral Documents means, collectively, the Security Agreement, the Holdings
Security Agreement, each Mortgage, the Pledge Agreement, each Collateral Access
Agreement, each control agreement and any other agreement or instrument pursuant
to which Holdings, the Borrower, any Subsidiary, any Guarantor, or any other
Person grants or purports to grant collateral to the Administrative Agent for
the benefit of the Lenders or otherwise relates to such collateral.
Loan Documents means this Amendment, the Notes, the Letters of Credit, the
Master Letter of Credit Agreement, the L/C Applications, the Agent Fee Letter,
the Collateral Documents, the Guarantees, the Holdings Guarantee, the
Subordination Agreements (if any) and all documents, instruments and agreements
delivered in connection with the foregoing.
Loan Party means Holdings, the Borrower and each Subsidiary.
Net Tax Benefit means (i) the total amount of reduction in the income tax
liability of the members of Holdings realized as a result of any loss generated
by Holdings and its Subsidiaries’ business during any prior tax year, assuming
in such calculation that the full amount of such loss has been used to reduce
such members’ gross income in the same tax year that such loss was generated by
the Holdings and its Subsidiaries’ business, plus (ii) the amount by which
(a) the aggregate amount of Tax Distributions made, based on good faith
estimates, to such member in any such tax year is in Borrower’s audited
financial statements delivered to Administrative Agent pursuant to
Section 10.1.1; provided, that, to the extent that any loss is included in
clause (i) above in calculating Net Tax Benefit then the amount to be used for
such loss in clause (ii)(b) above in calculating the Net Tax Benefit shall be
deemed to be zero dollars ($0).
Pledge Agreement means the Securities Pledge Agreement dated as of February 29,
2008 by and between Holdings and Administrative Agent.
Tax Distributions means, for any taxable year for which the Borrower and
Holdings are each treated under the Code as a partnership for income tax
purposes or disregarded under the Code as an entity separate from its owners for
income tax purposes, dividend and/or distributions paid by the Borrower to
Holdings and, in turn, by Holdings to its members in an amount not to exceed the
product of (i) taxable income related to such members’ ownership interest in the
Holdings multiplied by (ii) the highest combined net corporate federal and state
income tax rate in any state in which any member resides which are applicable in
such taxable year.

 

-3-



--------------------------------------------------------------------------------



 



Transaction Party means each Loan Party and, until such time that the Guarantees
shall have been terminated in accordance with their terms, each Guarantor.
(d) The definition “Pledgor” set forth in Section 1.1 of the Credit Agreement is
hereby deleted in its entirety.
(e) Clause (ii) of Section 11.4 of the Credit Agreement is hereby amended by
deleting the phrase “to the holders of its Capital Securities” therein and
inserting “to Holdings and Holdings may, in turn, make such distribution to the
holders of its Capital Securities” in lieu thereof.
(f) Clause (iii) of Section 11.4 of the Credit Agreement is hereby amended by
deleting the reference to “the Borrower” therein and inserting “the Borrower and
Holdings” in lieu thereof.
(g) Section 11.7 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
Section 11.7 Transactions with Affiliates.
Except as set forth on Schedule 11.7 and except for Supply Agreements entered
into with owners of the Capital Securities of Holdings and/or their Affiliates,
not, and not permit any other Loan Party to, enter into, or cause, suffer or
permit to exist any transaction, arrangement or contract with any of its other
Affiliates (other than the Loan Parties) which is on terms which are less
favorable than are obtainable from any Person which is not one of its
Affiliates.
(h) Clause (a) of Section 11.11 of the Credit Agreement is hereby amended and
restated in its entirety as follows:
(a) contributions by Holdings to the capital of the Borrower, by the Borrower to
the capital of any Wholly-Owned Subsidiary, or by any Subsidiary to the capital
of any other domestic Wholly-Owned Subsidiary, so long as the recipient of any
such capital contribution has guaranteed the Obligations and such guaranty is
secured by a pledge of all of its Capital Securities and substantially all of
its real and personal property, in each case in accordance with Section 11.10;
(i) Clause (i) of Section 11.14.2 of the Credit Agreement is hereby amended by
deleting the reference therein to “Completion Date” and inserting “Closing Date”
in lieu thereof.
(j) Section 11.16 of the Credit Agreement is hereby deleted in its entirety.

 

-4-



--------------------------------------------------------------------------------



 



(k) Section 13.1.16 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
13.1.16 Holding Company. Holdings shall conduct any business or any other
activity, other than business activities directly related to (a) the maintenance
of its existence as a holding company and (b) performance of its obligations
under the Loan Documents to which Holdings is a party.
(l) Exhibit H to the Credit Agreement is hereby deleted in its entirety.
4. Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the prior or concurrent consummation of each of the following conditions:
(a) Administrative Agent shall have received a fully-executed copy of this
Amendment, together with the each of the additional documents, instruments and
agreements listed on the Closing Checklist attached hereto as Exhibit A, each in
form and substance reasonably acceptable to Administrative Agent, together with
such other documents, agreements and instruments as Administrative Agent may
require;
(b) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to Agent and its legal counsel; and
(c) No Event of Default or Unmatured Event of Default shall have occurred and be
continuing or shall be caused by the transactions contemplated by this
Amendment.
5. Representations and Warranties. To induce Administrative Agent and Lenders to
enter into this Amendment, each of Borrower and Old Borrower hereby represents
and warrants to Administrative Agent and Lenders that:
(a) The execution, delivery and performance by each of Borrower and Old Borrower
of this Amendment and each of the other agreements, instruments and documents
contemplated hereby are within its corporate power, have been duly authorized by
all necessary limited liability company action, have received all necessary
governmental approvals (if any shall be required), and do not and will not
contravene or conflict with any provision of law applicable to any Transaction
Party, the certificate of formation and limited liability company agreement of
Borrower or Old Borrower or the certificate of incorporation or bylaws of either
Guarantor, any order, judgment or decree of any court or governmental agency, or
any agreement, instrument or document binding upon any Transaction Party or any
of their property;
(b) Each of the Credit Agreement and the other Loan Documents, as amended by
this Amendment and the documents and agreements contemplated thereby, are the
legal, valid and binding obligation of the Transactions Parties which are
parties thereto, enforceable against such Transaction Party, in accordance with
its terms;

 

-5-



--------------------------------------------------------------------------------



 



(c) The representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects as of the
date hereof (except to the extent such representations and warranties relate to
a specific earlier date, in which case such representations and warranties shall
be true and correct in all materials respects as of such earlier date), shall be
deemed fully incorporated herein by this reference, and shall have the same
force and effect as if such had been made on and as of the date hereof.
(d) The Transaction Parties have performed all of their respective obligations
under the Credit Agreement and the other Loan Documents to be performed by them
on or before the date hereof and as of the date hereof, the Transaction Parties
are in compliance with all applicable terms and provisions of the Credit
Agreement and each of the other Loan Documents to be observed and performed by
it and no Event of Default or Unmatured Event of Default has occurred and is
continuing.
6. Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable (other than with respect to a
material provision or term of this Amendment) shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.
7. References. Administrative Agent, Lenders and Borrower hereby agree that all
references to the Credit Agreement which are contained in any of the other Loan
Documents shall refer to the Credit Agreement as amended by this Amendment.
8. Release.
(a) In consideration of the agreements of Administrative Agent and Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrower, on behalf of itself and
its successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably release, remise and forever discharge
Administrative Agent and Lenders and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Administrative Agent, each Lender and all such other Persons
being hereinafter referred to collectively as the “Releasees” and individually
as a “Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, Borrower
or any of its successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with any of the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.

 

-6-



--------------------------------------------------------------------------------



 



(b) Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.
(c) Borrower agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final, absolute and unconditional nature of the release set forth
above.
9. Counterparts. This Amendment may be executed in any number of counterparts,
in original, facsimile or other authenticated electronic transmission, and by
the different parties on separate counterparts, and each such counterpart shall
be deemed to be an original, but all such counterparts shall together constitute
but one and the same Amendment.
10. Continued Effectiveness. Except as specifically set forth herein, the Credit
Agreement and each of the other Loan Documents shall continue in full force and
effect according to its terms.
11. Costs and Expenses. Each of Borrower and Old Borrower hereby agrees that all
expenses incurred by Administrative Agent and Lenders in connection with the
preparation, negotiation and closing of this Amendment and the transactions
contemplated hereby, including without limitation reasonable attorneys’ fees and
expenses, shall be part of the Obligations.
12. Binding Agreement. This Amendment shall be binding upon Borrower, Old
Borrower, Administrative Agent and Lenders and their respective successors and
assigns.
[Signature Page Follows]

 

-7-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Amendment has been executed as of, and is effective as
of, the day and year first written above.

                      AXIS OPERATING COMPANY LLC, as Borrower    
 
               
 
  By:   /s/ Michael Obertop                   
 
      Its:   Secretary     
 
                      AXIS, LLC, as Old Borrower    
 
               
 
  By:   /s/ James J. Unger                   
 
      Its:   Representative of the Executive Committee     
 
                      LASALLE BANK NATIONAL ASSOCIATION, as Administrative
Agent, as the Issuing Lender and as a Lender    
 
               
 
  By:   /s/ Stefan Loeb                   
 
      Its:   Vice President    
 
                      THE CIT GROUP/EQUIPMENT FINANCING, INC.,
as a Lender    
 
               
 
  By:   /s/ Angela Harmon                   
 
      Its:   Senior Director     
 
                      FIRST BANK, as a Lender    
 
               
 
  By:   /s/ Edward L. Dehner                   
 
      Its:   Assistant Vice President    
 
               

Signature Page to Consent, Assumption and Second Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
See attached

 

 



--------------------------------------------------------------------------------



 



CLOSING CHECKLIST
Secured Loans by
LaSalle Bank National Association, individually and as Agent,
and certain other lenders
to
AXIS Operating Company LLC
Consent, Assumption and Second Amendment to Credit Agreement
Closing Date: February 29, 2008

I.  
Parties

  A.  
LaSalle Bank National Association (“LaSalle” or “Agent”)
135 South LaSalle Street
Chicago, Illinois 60603
    B.  
The CIT Group/Equipment Financing, Inc. (“CIT”)
30 South Wacker Drive, Suite 3000
Chicago, Illinois 60606
    C.  
First Bank (“First Bank”)
135 N. Meramec
Clayton, Missouri 83105
    D.  
AXIS Operating Company LLC (“Borrower”)
705 Jones Road
Highway 358
Paragould, Arkansas 72450
    E.  
Axis, LLC (“Holdings”)
c/o American Railcar Industries, Inc.
100 Clark Street
St. Charles, Missouri 63301
    F.  
American Railcar Industries, Inc. (“ARI”)
100 Clark Street
St. Charles, Missouri 63301
    G.  
Amsted Industries Incorporated (“Amsted”)
Two Prudential Plaza
180 N. Stetson St.
Chicago, Illinois 60601

 

 



--------------------------------------------------------------------------------



 



ARI and Amsted are hereinafter referred to individually as a “JV Guarantor” and
collectively as the “JV Guarantors”.

II.  
Counsel to Parties

  A.  
LaSalle and Agent:
       
Goldberg, Kohn, Bell, Black, Rosenbloom & Moritz, Ltd.
55 East Monroe Street, Suite 3300
Chicago, Illinois 60603
Attn: Joel F. Brown and Maria Hrvatin
Telephone: (312) 201-4000
Telecopy: (312) 332-2196
    B.  
Borrower, Amsted and Pledgor:
       
Schiff Hardin LLP
6600 Sears Tower
Chicago, Illinois 60606
Attn: Andrew Kling and Brendan Kelly
Telephone: (312) 258-5551
Telecopy: (312) 258-5600
    C.  
ARI:
       
Brown Rudnick Berlack Israels LLP
One Financial Center
Boston, Massachusetts 02111
Attn: Andrew Strehle
Telephone: (617) 856-8569
Telecopy: (617) 856-8201

III.  
Closing Documents

  A.  
Items to be delivered by, or pertaining to, Borrower:

  1.  
Consent, Assumption and First Amendment to Credit Agreement
    2.  
Amended and Restated $23,333,333.34 Note payable to LaSalle
    3.  
Amended and Restated $23,333,333.33 Note payable to CIT
    4.  
Amended and Restated $23,333,333.33 Note payable to First Bank
    5.  
Amended and Restated Security Agreement

 

-2-



--------------------------------------------------------------------------------



 



  6.  
UCC financing statements showing Borrower as debtor and Agent as secured party
(listed on Exhibit A)
    7.  
Items with respect to insurance:

  a)  
Certificates of insurance with respect to Borrower’s property, vehicle and
machinery insurance policies, showing LaSalle as Agent, as certificate holder
and loss payee
    b)  
Certificates of insurance with respect to Borrower’s liability and other third
party insurance policies, showing LaSalle as Agent, as certificate holder and as
an additional insured party
    c)  
Assignment of Business Interruption Policy as Collateral Security

  8.  
Amended and Restated Fee Letter
    9.  
Certificates of Good Standing (listed on Exhibit B)
    10.  
Secretary’s Certificate as to:

  a)  
Certificate of Formation, certified by the Secretary of State of the State of
Delaware
    b)  
Operating Agreement
    c)  
Resolutions of Board of Directors
    d)  
Incumbency of Officers

  B.  
Items to be delivered by, or pertaining to, Holdings:

  1.  
Guaranty
    2.  
Security Agreement
    3.  
Securities Pledge Agreement
    4.  
Secretary’s Certificate as to:

  a)  
Certificate of Formation, certified by the Secretary of State of the State of
Delaware
    b)  
Operating Agreement
    c)  
Resolutions of Executive Committee

 

-3-



--------------------------------------------------------------------------------



 



  d)  
Incumbency of Officers

  5.  
Certificates of Good Standing (listed on Exhibit B)

  C.  
Items to be delivered by, or pertaining to, each JV Guarantor:

  1.  
Consent, Amendment and Reaffirmation of Guaranty

  D.  
Documents Pertaining to Asset Transfer from Holdings to Borrower

  1.  
Purchase and Sale Agreement
    2.  
Assignment, Assumption, and Bill of Sale
    3.  
Limited Liability Company Deed
    4.  
Consents re Assignment of Equipment Contracts
    5.  
Assumption of Mortgage
    6.  
[Others]

  E.  
Other Items:

  1.  
Pre-Closing UCC and other Public Record Searches
    2.  
Opinion of Schiff Hardin LLP re Loan Documents (covering Borrower and Holdings)

  F.  
Post-closing Items:

  1.  
Post-Filing Searches
    2.  
Certified copies of insurance policies

 

-4-



--------------------------------------------------------------------------------



 



EXHIBIT A
UCC FINANCING STATEMENTS

          Debtor   Jurisdiction   Filing Office
 
       
Borrower
  Delaware   Secretary of State
 
       
Borrower
  Arkansas, Greene County   Greene County Clerk of Circuit Court (fixture
filing)

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
GOOD STANDING CERTIFICATES

          Debtor   Jurisdiction   Foreign Qualifications
 
       
Borrower
  Delaware   Arkansas
 
       
Holdings
  Delaware   Arkansas

 

 



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO CREDIT AGREEMENT
This Third Amendment to Credit Agreement (this “Amendment”) is dated as of the
31 day of March, 2008, and is by and among LASALLE BANK NATIONAL ASSOCIATION, a
national banking association (in its capacity as Administrative Agent for all
Lenders, “Administrative Agent”), the undersigned Lenders and AXIS OPERATING
COMPANY LLC, a Delaware limited liability company (“Borrower”).
W I T N E S S E T H:
WHEREAS, Administrative Agent, Lenders and Borrower are parties to that certain
Credit Agreement, dated as of December 28, 2007 (as amended, modified or
supplemented from time to time, the “Credit Agreement”; unless otherwise defined
herein, capitalized terms used herein shall have the meanings ascribed to such
terms in the Credit Agreement);
WHEREAS, Borrower has requested that Administrative Agent and Lenders amend the
Credit Agreement in certain respects as provided herein.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1. Amendments to Credit Agreement. In reliance upon the representations and
warranties of Borrower set forth in Section 3 below and subject to the
conditions to effectiveness set forth in Section 2 below, the Credit Agreement
is hereby amended as follows:
(a) Section 13.1.15 of the Credit Agreement is hereby amended by deleting the
reference to “March 31, 2008” therein and inserting “April 7, 2008” in lieu
thereof.
(b) The Legal Description of the Land in Schedule 1 to the Construction Rider to
Credit Agreement attached as Exhibit G to the Credit Agreement (the “Rider”) is
hereby deleted and replaced in its entirety with the Legal Description attached
hereto.
(c) The Project Budget in Schedule 2 to the Rider is hereby deleted and replaced
in its entirety with the Project Budget attached hereto.
2. Conditions to Effectiveness. The effectiveness of this Amendment is subject
to the prior or concurrent consummation of each of the following conditions:
(a) Administrative Agent shall have received a fully-executed copy of this
Amendment, together with the Consent and Reaffirmation of each Guarantor
attached hereto and such other documents, agreements and instruments as
Administrative Agent may require, each in form and substance reasonably
acceptable to Administrative Agent;

 

 



--------------------------------------------------------------------------------



 



(b) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to Agent and its legal counsel; and
(c) No Event of Default or Unmatured Event of Default shall have occurred and be
continuing or shall be caused by the transactions contemplated by this
Amendment.
3. Representations and Warranties. To induce Administrative Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to
Administrative Agent and Lenders that:
(a) The execution, delivery and performance by Borrower of this Amendment and
each of the other agreements, instruments and documents contemplated hereby are
within its corporate power, have been duly authorized by all necessary limited
liability company action, have received all necessary governmental approvals (if
any shall be required), and do not and will not contravene or conflict with any
provision of law applicable to any Transaction Party, the certificate of
formation and limited liability company agreement of Borrower or the certificate
of incorporation or bylaws of either Guarantor, any order, judgment or decree of
any court or governmental agency, or any agreement, instrument or document
binding upon any Transaction Party or any of their property;
(b) Each of the Credit Agreement and the other Loan Documents, as amended by
this Amendment and the documents and agreements contemplated thereby, are the
legal, valid and binding obligation of the Transactions Parties which are
parties thereto, enforceable against such Transaction Party, in accordance with
its terms;
(c) The representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects as of the
date hereof (except to the extent such representations and warranties relate to
a specific earlier date, in which case such representations and warranties shall
be true and correct in all materials respects as of such earlier date), shall be
deemed fully incorporated herein by this reference, and shall have the same
force and effect as if such had been made on and as of the date hereof.
(d) The Transaction Parties have performed all of their respective obligations
under the Credit Agreement and the other Loan Documents to be performed by them
on or before the date hereof and as of the date hereof, the Transaction Parties
are in compliance with all applicable terms and provisions of the Credit
Agreement and each of the other Loan Documents to be observed and performed by
it and no Event of Default or Unmatured Event of Default has occurred and is
continuing.

 

-2-



--------------------------------------------------------------------------------



 



4. Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable (other than with respect to a
material provision or term of this Amendment) shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.
5. References. Administrative Agent, Lenders and Borrower hereby agree that all
references to the Credit Agreement which are contained in any of the other Loan
Documents shall refer to the Credit Agreement as amended by this Amendment.
6. Release.
(a) In consideration of the agreements of Administrative Agent and Lenders
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrower, on behalf of itself and
its successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably release, remise and forever discharge
Administrative Agent and Lenders and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Administrative Agent, each Lender and all such other Persons
being hereinafter referred to collectively as the “Releasees” and individually
as a “Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, Borrower
or any of its successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
which arises at any time on or prior to the day and date of this Amendment,
including, without limitation, for or on account of, or in relation to, or in
any way in connection with any of the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.
(b) Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.
(c) Borrower agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final, absolute and unconditional nature of the release set forth
above.
7. Counterparts. This Amendment may be executed in any number of counterparts,
in original, facsimile or other authenticated electronic transmission, and by
the different parties on separate counterparts, and each such counterpart shall
be deemed to be an original, but all such counterparts shall together constitute
but one and the same Amendment.

 

-3-



--------------------------------------------------------------------------------



 



8. Continued Effectiveness. Except as specifically set forth herein, the Credit
Agreement and each of the other Loan Documents shall continue in full force and
effect according to its terms.
9. Costs and Expenses. Borrower hereby agrees that all expenses incurred by
Administrative Agent and Lenders in connection with the preparation, negotiation
and closing of this Amendment and the transactions contemplated hereby,
including without limitation reasonable attorneys’ fees and expenses, shall be
part of the Obligations.
10. Binding Agreement. This Amendment shall be binding upon Borrower,
Administrative Agent and Lenders and their respective successors and assigns.

 

-4-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Amendment has been executed as of, and is effective as
of, the day and year first written above.

                      AXIS OPERATING COMPANY, LLC, as Borrower    
 
               
 
  By:   /s/ James J. Unger                   
 
      Its:   Director     
 
                      LASALLE BANK NATIONAL ASSOCIATION, as Administrative
Agent, as the Issuing Lender and as a Lender    
 
               
 
  By:   /s/ Stefan Loeb                   
 
      Its:   Vice President     
 
                      THE CIT GROUP/EQUIPMENT FINANCING, INC., as a Lender    
 
               
 
  By:   /s/ Carrie Stead                   
 
      Its:   Senior Vice President     
 
                      FIRST BANK, as a Lender    
 
               
 
  By:   /s/ Edward L. Dehner                   
 
      Its:   Vice President     
 
               

Signature Page to Third Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO CONSTRUCTION RIDER
LEGAL DESCRIPTION OF THE LAND
Greene County, Arkansas:
That part of Section 7, Township 16 North, Range 6 East, described as follows:
Beginning at the Southeast corner of the SW 1/4 SW 1/4 of said Section 7, run
thence N 89° 40’ W 159.7 feet to the true point of beginning, run thence
Northerly along a curve to the left having a radius of 70.3 feet a distance of
110.1 feet, run thence N 0° 34’ E 47.9 feet, run thence Northeasterly along a
curve to the right having a radius of 40.5 feet a distance of 9.9 feet, run
thence N 14° 38’ E 183.2 feet, run thence Northerly along a curve to the left
having a radius of 58.4 feet a distance of 14.9 feet, run thence N 0° 01’ E
288.6 feet, run thence Northwesterly along a curve to the left having a radius
of 750.0 feet a distance of 186.3 feet, run thence Northwesterly along a curve
to the left having a radius of 71.0 feet a distance of 81.4 feet, run thence
Westerly along a curve to the left having radius of 750.0 feet a distance of
154.4 feet, run thence S 88° 40’ W 91.5 feet, run thence Southerly along a curve
to the left having a radius of 59.6 feet a distance of 94.0 feet, run thence S
1° 43’ E 411.4 feet, run thence Easterly along a curve to the left having a
radius of 6.1 feet a distance of 9.0 feet, run thence S 88° 46’ E 13.9 feet, run
thence S 1° 53’ E 374.0 feet, run thence S 89° 40’ E 218.0 feet to the true
point of beginning, containing 6.72 acres, more or less, SUBJECT to the
right-of-way of Highway 358 off the South side thereof and all utility
easements.
EASEMENT TRACT I: ALSO AN EASEMENT FOR INGRESS AND EGRESS OVER AND ACROSS THE
FOLLOWING DESCRIBED LANDS IN GREENE COUNTY, ARKANSAS, TO-WIT:
That part of Section 7, Township 16 North, Range 6 East, described as follows:
Beginning at the Southeast corner of the SW 1/4 SW 1/4 of said Section 7, run
thence N 89° 40’ W 4.4 feet to the true point of beginning, run thence N 89° 40’
W 155.3 feet, run thence Northerly along a curve to the left having a radius of
70.3 feet a distance of 110.1 feet, run thence N 0° 34’ E 47.9 feet, run thence
Northeasterly along a curve to the right having a radius of 40.5 feet a distance
of 9.9 feet, run thence N 14° 38’ E 183.2 feet, run thence Northerly along a
curve to the left having a radius of 58.4 feet a distance of 14.9 feet, run
thence N 0° 01’ E 288.6 feet, run thence Northwesterly along a curve to the left
having a radius of 750.0 feet a distance of 186.3 feet, run thence Northwesterly
along a curve to the left having a radius of 71.0 feet a distance of 81.4 feet,
run thence Westerly along a curve to the left having a radius of 750.0 feet a
distance of 154.4 feet, run thence N 1° 20’ W 24.0 feet, run thence N 88° 44’ E
218.1 feet, run thence Southerly along a curve to the right having a radius of
39.1 feet a distance of 62.3 feet, run thence S 0° 01’ W 526.1 feet, run thence
Southwesterly along a curve to the right having a radius of 82.4 feet a distance
of 21.0 feet, run thence S 14° 38’ W 183.2 feet, run thence Southerly along a
curve to the left having a radius of 16.5 feet a distance of 4.1 feet, run
thence S 0° 34’ W 47.9 feet, run thence Southeasterly along a curve to the left
having a radius of 70.3 feet a distance of 101.4 feet to the true point of
beginning.

 

 



--------------------------------------------------------------------------------



 



EASEMENT TRACT II: ALSO A RAIL EASEMENT OVER AND ACROSS THE FOLLOWING DESCRIBED
LANDS IN GREENE COUNTY, ARKANSAS, TO-WIT:
That part of the South Half of the Northeast Quarter of Section 12, Township 16
North, Range 5 East, AND that part of the Southwest Quarter of the Northwest
Quarter of Section 7, Township 16 North, Range 6 East, described as follows:
Beginning at the Southwest corner of said SW1/4 NW1/4, run thence S0°05’E 45.1
feet, run thence N40°34’W 246.2 feet, run thence N47°43’W 503.4 feet, run thence
Northwesterly along a curve to the right having a radius of 653.2 feet a
distance of 337.7 feet to the existing East right-of-way of the railroad, run
thence N26°59’E along said right-of-way 73.8 feet, run thence Southeasterly
along a curve to the left having a radius of 603.2 feet a distance of 364.0
feet, run thence S47°43’E 506.5 feet, run thence S40°34’E 232.2 feet, run thence
S89°01’W 26.9 feet to the true point of beginning.
EASEMENT TRACT III: ALSO A RAIL EASEMENT OVER AND ACROSS THE FOLLOWING DESCRIBED
LANDS IN GREENE COUNTY, ARKANSAS, TO-WIT:
That part of the Northwest Quarter of the Southwest Quarter AND that part of the
Southwest Quarter of the Southwest Quarter of Section 7, Township 16 North,
Range 6 East, described as follows: Beginning at the Northwest corner of said
NW1/4 SW1/4, run thence S0°05’E 45.1 feet, run thence S40°34’E 43.9 feet, run
thence Southeasterly along a curve to the right having a radius of 653.0 feet a
distance of 461.4 feet, run thence S0°05’E 600.7 feet, run thence Southeasterly
along a curve to the left having a radius of 225.0 feet a distance of 244.3
feet, run thence S62°19’E 278.3 feet, run thence Southeasterly along a curve to
the right having a radius of 125.0 feet a distance of 133.1 feet, run thence
S8°01’E 55.1 feet, run thence Southeasterly along a curve to the right having a
radius of 189.5 feet a distance of 188.3 feet, run thence S70°08’E 127.9 feet,
run thence S62°54’E 40.0 feet, run thence Southeasterly along a curve to the
right having a radius of 125.0 feet a distance of 55.5 feet, run thence
Northeasterly along a curve to the right having a radius of 59.6 feet a distance
of 64.2 feet, run thence N88°40’E 91.5 feet, run thence Easterly along a curve
to the right having a radius of 750.0 feet a distance of 55.1 feet, run thence
Northwesterly along a curve to the left having a radius of 175.0 feet a distance
of 140.3 feet, run thence N84°02’W 150.4 feet, run thence Northwesterly along a
curve to the right having a radius of 175.0 feet a distance of 20.7 feet, run
thence N77°15’W 65.6 feet, run thence N69°39’W 27.9 feet, run thence
Northwesterly along a curve to the right having a radius of 135.8 feet a
distance of 32.5 feet, run thence N89°59’W 1.4 feet, run thence N0°23’W 1.0
feet, run thence Northwesterly along a curve to the right having a radius of
135.8 feet a distance of 101.3 feet, run thence N8°01’W 51.9 feet, run thence
Northwesterly along a curve to the right having a radius of 175.0 feet a
distance of 183.2 feet, run thence N62°19’W 278.3 feet, run thence Northwesterly
along a curve to the right having a radius of 175.0 feet a distance of 190.0
feet, run thence N0°05’W 600.7 feet, run thence Northwesterly along a curve to
the left having a radius of 703.0 feet a distance of 496.7 feet, run thence
N40°34’W 61.0 feet, run thence S89°01’W 26.9 feet to the true point of
beginning.

 

 



--------------------------------------------------------------------------------



 



EASEMENT TRACT IV: ALSO A UTILITY EASEMENT OVER, UNDER, ACROSS AND THROUGH THE
FOLLOWING DESCRIBED LANDS IN GREENE COUNTY, ARKANSAS, TO-WIT:
That part of Section 7, Township 16 North, Range 6 East, described as follows:
Beginning at the Southeast corner the SW 1/4 SW 1/4 of said Section 7, run
thence North 89 degrees 40 minutes West 622.5 feet, run thence North 0 degrees
04 minutes West 350.03 feet, run thence North 0 degrees 24 minutes West 549.1
feet to the true point of beginning, run thence North 0 degrees 24 minutes West
20.0 feet, run thence North 88 degrees 15 minutes East 458.5 feet, run thence
Southeasterly along a curve to the right having a radius of 50.0 feet a distance
of 83.1 feet, run thence South 1 degrees 45 minutes East 39.1 feet, run thence
Northwesterly along a curve to the left having a radius of 750.0 feet a distance
of 20.4 feet, run thence North 1 degrees 45 minutes West 35.3 feet, run thence
Northwesterly along a curve to the left having a radius of 30.0 feet a distance
of 51.6 feet, run thence South 88 degrees 15 minutes West 459.0 feet to the true
point of beginning.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
TO CONSTRUCTION RIDER
PROJECT BUDGET
[REDACTED*]

 

 



--------------------------------------------------------------------------------



 



CONSENT AND REAFFIRMATION
The undersigned hereby (a) acknowledges receipt of a copy of the foregoing Third
Amendment to Credit Agreement (the “Amendment”); (b) consents to Borrower’s
execution and delivery of the Amendment; (c) agrees to be bound by the
Amendment; (d) affirms that nothing contained in the Amendment shall modify in
any respect whatsoever any Loan Document to which it is a party; and (e)
reaffirms that such Loan Documents shall continue to remain in full force and
effect. Although the undersigned has been informed of the matters set forth
herein and has acknowledged and agreed to same, the undersigned understands that
Administrative Agent and Lenders have no obligation to inform the undersigned of
such matters in the future or to seek the undersigned’s acknowledgment or
agreement to future amendments, waivers or consents, and nothing herein shall
create such a duty.
IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of the Amendment.

                      AMERICAN RAILCAR, INC.    
 
               
 
  By:   /s/ James J. Unger                   
 
      Its:   President and CEO    
 
               

Consent and Reaffirmation to Third Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



CONSENT AND REAFFIRMATION
The undersigned hereby (a) acknowledges receipt of a copy of the foregoing Third
Amendment to Credit Agreement (the “Amendment”); (b) consents to Borrower’s
execution and delivery of the Amendment; (c) agrees to be bound by the
Amendment; (d) affirms that nothing contained in the Amendment shall modify in
any respect whatsoever any Loan Document to which it is a party; and (e)
reaffirms that such Loan Documents shall continue to remain in full force and
effect. Although the undersigned has been informed of the matters set forth
herein and has acknowledged and agreed to same, the undersigned understands that
Administrative Agent and Lenders have no obligation to inform the undersigned of
such matters in the future or to seek the undersigned’s acknowledgment or
agreement to future amendments, waivers or consents, and nothing herein shall
create such a duty.
IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of the Amendment.

                      AMSTED INDUSTRIES, INCORPORATED    
 
               
 
  By:   /s/ Matt Hower                   
 
      Title:   Vice President — Treasurer     
 
               

Consent and Reaffirmation to Third Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



CONSENT AND REAFFIRMATION
The undersigned hereby (a) acknowledges receipt of a copy of the foregoing Third
Amendment to Credit Agreement (the “Amendment”); (b) consents to Borrower’s
execution and delivery of the Amendment; (c) agrees to be bound by the
Amendment; (d) affirms that nothing contained in the Amendment shall modify in
any respect whatsoever any Loan Document to which it is a party; and (e)
reaffirms that such Loan Documents shall continue to remain in full force and
effect. Although the undersigned has been informed of the matters set forth
herein and has acknowledged and agreed to same, the undersigned understands that
Administrative Agent and Lenders have no obligation to inform the undersigned of
such matters in the future or to seek the undersigned’s acknowledgment or
agreement to future amendments, waivers or consents, and nothing herein shall
create such a duty.
IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of the Amendment.

                      AXIS, LLC    
 
               
 
  By:   /s/ James J. Unger                   
 
      Title:   Representative of the Executive Committee     
 
               

Consent and Reaffirmation to Third Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



Execution Copy
FOURTH AMENDMENT TO CREDIT AGREEMENT
This Fourth Amendment to Credit Agreement (this “Amendment”) is dated as of the
5th day of August, 2009, and is by and among ARI Component Venture LLC, a
Delaware limited liability company (in its capacity as Co-Administrative Agent
for all Lenders, “ARI Co-Administrative Agent”), ASF-Keystone, Inc., a Delaware
corporation (in its capacity as Co-Administrative Agent for all Lenders, “Amsted
Co-Administrative Agent” and, together with ARI Co-Administrative Agent,
collectively, the “Administrative Agent”), the undersigned Lenders and Axis
Operating Company LLC, a Delaware limited liability company (“Borrower”).
W I T N E S S E T H:
WHEREAS, immediately prior to giving effect to the Assignment Transactions
referenced below, Bank of America, N.A., a national banking association,
successor by merger to LaSalle Bank National Association (in its capacity as
Administrative Agent for the Prior Lenders, “Prior Administrative Agent”), the
Prior Lenders referred to below and Borrower were parties to that certain Credit
Agreement, dated as of December 28, 2007 (as amended, modified or supplemented
from time to time, the “Credit Agreement”; unless otherwise defined herein,
capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement);
WHEREAS, on the date hereof, immediately before giving effect hereto, the
Administrative Agent, the Lenders and the Borrower entered into (i) that certain
Master Assignment Agreement, dated as of August 5, 2009 (the “Master
Assignment”), by and among the Prior Administrative Agent, Bank of America,
N.A., The CIT Group/Equipment Financing, Inc. and First Bank (collectively, the
“Prior Lenders”), Amsted Industries Incorporated and American Railcar
Industries, Inc. (collectively, the “Guarantors”), ARI Component Venture LLC, a
Delaware limited liability company (in its capacity as a Lender, the “ARI
Lender”), ASF-Keystone, Inc., a Delaware corporation (in its capacity as a
Lender, the “Amsted Lender” and, together with ARI Lender, the “New Lenders”),
and the Borrower pursuant to which, among other things, the Prior Lenders
assigned 100% of the Loans and their rights under the Loan Documents to the New
Lenders; and (ii) that certain Agreement Regarding Agency Resignation,
Appointment and Acceptance, dated as of August 5, 2009 (the “Agency Agreement”;
the transactions contemplated by the Master Assignment and the Agency Agreement
are referred to herein, collectively, as the “Assignment Transactions”), by and
among the Prior Administrative Agent, the ARI Co-Administrative Agent, the
Amsted Co-Administrative Agent and the Borrower, pursuant to which, among other
things, the Prior Administrative Agent resigned as Administrative Agent under
the Credit Agreement and ARI Co-Administrative Agent and the Amsted
Co-Administrative Agent were appointed, collectively, as Administrative Agent
for the Lenders under the Credit Agreement; and
WHEREAS, Borrower has requested that Administrative Agent and Lenders amend the
Credit Agreement in certain respects as provided herein;
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

 



--------------------------------------------------------------------------------



 



1. Amendments to Credit Agreement. In reliance upon the representations and
warranties of Borrower set forth in Section 4 below and subject to the
conditions to effectiveness set forth in Section 3 below, the Credit Agreement
is hereby amended as follows:
(a) Section 1.1 of the Credit Agreement is amended by adding, or amending and
restating, as applicable, the following defined terms:
Assignment Effective Date means August 5, 2009.
Base Rate Margin means, for any date of determination, 2.50% per annum.
Borrowing Base means an amount equal to the total of (a) 85% of the unpaid
amount (net of such reserves and allowances, in each case following the
Construction Period, as the Administrative Agent deems necessary in its
reasonable discretion) of all Eligible Accounts plus (b) 65% of the value of all
Eligible Inventory valued at the lower of cost or market (net of such reserves
and allowances, in each case following the Construction Period, as the
Administrative Agent deems necessary in its reasonable discretion); provided,
that prior to December 31, 2010, the Borrowing Base shall not be less than
$3,000,000. Absent (i) circumstances that the Administrative Agent deems exigent
in its sole discretion or (ii) circumstances relating directly to Accounts
and/or Inventory, the Administrative Agent shall give the Borrower not less than
3 Business Days’ prior notice before instituting any such new reserve.
EBITDA means, for any period, Consolidated Net Income for such period plus
capital contributions made by members of Holdings to Holdings during such period
to the extent Holdings makes capital contributions to the Borrower during such
period plus, to the extent deducted in determining such Consolidated Net Income,
Interest Expense, income tax expense, depreciation and amortization for such
period.
L/C Fee Rate means, for any date of determination, 4.75% per annum.
LIBOR Margin means, for any date of determination, 4.75% per annum.
Non-Use Fee Rate – means 0.50% per annum.
Swing Line Lender means, collectively, the Lenders.
(b) The last sentence of Section 2.1.2 of the Credit Agreement is hereby amended
and restated in its entirety as follows:
“The Commitments of the Lenders to make Term Loans shall expire on December 31,
2010.”
(c) A new sentence is added to the end of Section 2.1.3 of the Credit Agreement
as follows:
“Notwithstanding the foregoing or any other provision of this Agreement, on and
after the Assignment Effective Date, the Issuing Lender shall have no obligation
to issue Letters of Credit.”

 

2



--------------------------------------------------------------------------------



 



(d) Section 4.1(a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“(a) at all times while such Loan is a Base Rate Loan, at a rate per annum equal
to the greater of (i) 7.75% or (ii) the sum of the Base Rate from time to time
in effect plus the Base Rate Margin from time to time in effect; and”
(e) Section 4.1(b) of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“(b) at all times while such Loan is a LIBOR Loan, at a rate per annum equal to
the greater of (i) 7.75% or (ii) the sum of the LIBOR Rate applicable to each
Interest Period for such Loan plus the LIBOR Margin from time to time in effect;
and”
(f) Section 4.2(b) of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“(b) Notwithstanding any provision of this Agreement or the other Loan
Documents, so long as no Event of Default is then in existence, during the
period from the Closing Date to December 31, 2010 Borrower may elect, in its
sole discretion, to satisfy any interest due and payable pursuant to this
Section 4.2 by increasing the outstanding principal amount of the Term Loan by
the amount of interest otherwise due and payable in cash during such period.”
(g) With respect to Section 5.3 of the Credit Agreement, the Administrative
Agent confirms that there is no Agent Fee Letter in effect and that therefore
the Borrower does not have any payment obligations under Section 5.3 of the
Credit Agreement.
(h) Section 6.4.2 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“6.4.2. Term Loans. The Term Loan shall be paid in twenty-two (22) equal
installments, based on the outstanding principal amount of the Term Loan on
December 31, 2010, commencing on the last day of the first Fiscal Quarter
thereafter and continuing on the last day of each Fiscal Quarter thereafter.
Unless sooner paid in full, the outstanding principal balance of the Term Loan
shall be paid in full on the Term Loan Maturity Date.”
(i) The text of Sections 9.5, 10.10, 10.11, 10.12, 13.1.13, 13.1.14, 13.1.15 and
13.1.16 of the Credit Agreement are each hereby amended and restated in their
entirety as follows: “[Reserved]”
(j) Section 11.11(e) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“(e) bank deposits in the ordinary course of business;”
(k) Section 15.1 of the Credit Agreement is hereby amended to remove the

 

3



--------------------------------------------------------------------------------



 



following parenthetical therefrom: “(except for periodic adjustments of interest
rates and fees resulting from a change in the Applicable Margin as provided for
in this Agreement).”
(l) Annex A, Annex B and Exhibit A to the Credit Agreement are each hereby
amended and restated in their entirety as set forth on Annex A, Annex B and
Exhibit A attached hereto.
2. Release of ARI and Amsted Guarantees. In consideration of the Assignment
Transactions and the amendments to the Credit Agreement made in Section 1
hereof, the parties hereto agree that the Guaranty Agreement, dated as
December 28, 2007, by American Railcar, Inc., a Delaware corporation, in favor
of the Administrative Agent for the benefit of the Lenders, and the Guaranty
Agreement, dated as December 28, 2007, by Amsted Industries Incorporated, a
Delaware corporation, in favor of the Administrative Agent for the benefit of
the Lenders, are each hereby released, terminated and of no further force or
effect, and neither American Railcar, Inc. nor Amsted Industries Incorporated
shall be a Guarantor or Transaction Party under any Loan Document for any
purpose.
3. Conditions to Effectiveness. This Amendment shall be effective as of the
Assignment Effective Date immediately after consummation of the Assignment
Transactions upon consummation of each of the following conditions:
(a) Administrative Agent shall have received a fully-executed copy of this
Amendment, together with the Consent and Reaffirmation of the Guarantor attached
hereto and such other documents, agreements and instruments as Administrative
Agent may require, each in form and substance reasonably acceptable to
Administrative Agent;
(b) Administrative Agent shall have received a fully-executed copy of the
resolutions of the Executive Committee of the Guarantor and the Board of
Directors of the Borrower in the form attached hereto as Exhibit B;
(c) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be reasonably satisfactory to Administrative Agent and its legal
counsel;
(d) Administrative Agent shall have received, in form and substance acceptable
to Administrative Agent, a Note in favor of each Lender in the forms attached
hereto as Exhibit C reflecting the Pro Rata Shares of the Loans held by each
such Lender set forth on Annex A attached hereto; and
(e) No Event of Default or Unmatured Event of Default shall have occurred and be
continuing or shall be caused by the transactions contemplated by this
Amendment.
4. Representations and Warranties. To induce Administrative Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to
Administrative Agent and Lenders that:
(a) The execution, delivery and performance by Borrower of this Amendment and
each of the other agreements, instruments and documents contemplated hereby are
within its limited liability company power, have been duly authorized by all
necessary limited liability

 

4



--------------------------------------------------------------------------------



 



company action, have received all necessary governmental approvals (if any shall
be required), and do not and will not contravene or conflict with any provision
of law applicable to any Transaction Party, the certificate of formation and
limited liability company agreement of any Transaction Party, any order,
judgment or decree of any court or governmental agency, or any agreement,
instrument or document binding upon any Transaction Party or any of their
property;
(b) Each of the Credit Agreement and the other Loan Documents, as amended by
this Amendment and the documents and agreements contemplated thereby, are the
legal, valid and binding obligation of the Transactions Parties which are
parties thereto, enforceable against such Transaction Party, in accordance with
its terms;
(c) The representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects as of the
date hereof (except to the extent such representations and warranties relate to
a specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date), shall be
deemed fully incorporated herein by this reference, and shall have the same
force and effect as if such had been made on and as of the date hereof.
(d) The Transaction Parties have performed all of their respective obligations
under the Credit Agreement and the other Loan Documents to be performed by them
on or before the date hereof and as of the date hereof, the Transaction Parties
are in compliance with all applicable terms and provisions of the Credit
Agreement and each of the other Loan Documents to be observed and performed by
it and no Event of Default or Unmatured Event of Default has occurred and is
continuing.
5. No Default; Waiver. For the avoidance of doubt, the parties hereto agree that
the Acceptance Date and the Completion Date occurred on June 26, 2009.
Furthermore the parties hereto agree that to the extent the Prior Administrative
Agent or any Prior Lender gave notice of or otherwise declared an Event of
Default to be in existence under the Credit Agreement, including without
limitation, pursuant to that certain letter dated June 16, 2009 from the
Administrative Agent to the Company, the parties hereto agree such Events of
Default are hereby waived.
6. Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable (other than with respect to a
material provision or term of this Amendment) shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.
7. References. Administrative Agent, Lenders and Borrower hereby agree that all
references to the Credit Agreement which are contained in any of the other Loan
Documents shall refer to the Credit Agreement as amended by this Amendment.
8. Counterparts. This Amendment may be executed in any number of counterparts,
in original, facsimile or other authenticated electronic transmission, and by
the different parties on separate counterparts, and each such counterpart shall
be deemed to be an original, but all such counterparts shall together constitute
but one and the same Amendment.

 

5



--------------------------------------------------------------------------------



 



9. Continued Effectiveness. Except as specifically set forth herein, the Credit
Agreement and each of the other Loan Documents shall continue in full force and
effect according to its terms.
10. Costs and Expenses. Borrower hereby agrees that all expenses incurred by
Administrative Agent and Lenders in connection with the preparation, negotiation
and closing of this Amendment and the transactions contemplated hereby,
including without limitation reasonable attorneys’ fees and expenses, shall be
part of the Obligations.
11. Binding Agreement. This Amendment shall be binding upon Borrower,
Administrative Agent and Lenders and their respective successors and assigns.
[signature page follows]

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Amendment has been executed as of, and is effective as
of, the day and year first written above.

                  AXIS OPERATING COMPANY, LLC, as Borrower    
 
           
 
  By   /s/ James J. Unger     
 
           
 
  Its   Director     
 
           
 
                ARI COMPONENT VENTURE LLC, as co-Administrative Agent, as
co-Issuing Lender and as a Lender    
 
           
 
  By   /s/ James J. Unger     
 
           
 
  Its   Manager     
 
           
 
                ASF-KEYSTONE, INC., as co-Administrative Agent, as co-Issuing
Lender and as a Lender    
 
           
 
  By   /s/ John Worries    
 
           
 
  Its   President    
 
           

Signature Page to Fourth Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



CONSENT AND REAFFIRMATION
The undersigned hereby (a) acknowledges receipt of a copy of the foregoing
Fourth Amendment to Credit Agreement (the “Amendment”); (b) consents to
Borrower’s execution and delivery of the Amendment; (c) agrees to be bound by
the Amendment; (d) affirms that nothing contained in the Amendment shall modify
in any respect whatsoever any Loan Document to which it is a party; and
(e) reaffirms that such Loan Documents shall continue to remain in full force
and effect. Although the undersigned has been informed of the matters set forth
herein and has acknowledged and agreed to same, the undersigned understands that
Administrative Agent and Lenders have no obligation to inform the undersigned of
such matters in the future or to seek the undersigned’s acknowledgment or
agreement to future amendments, waivers or consents, and nothing herein shall
create such a duty.
IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of the Amendment.

                      AXIS, LLC    
 
               
 
  By:   /s/ James J. Unger                   
 
      Title:   Representative of the Executive Committee     
 
               

Consent and Reaffirmation to Fourth Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



ANNEX A
LENDERS AND PRO RATA SHARES

                                      Revolving                        
Commitment     Pro Rata     Term Loan         Lender   Amount     Share    
Commitment     Pro Rata Share    
ARI Component Venture, LLC
  $ 5,000,000.00 *     50.0 %   $ 30,000,000.00       50.0 %
ASF-Keystone, Inc.
  $ 5,000,000.00 *     50.0 %   $ 30,000,000.00       50.0 %
TOTALS
  $ 10,000,000.00 **     100 %   $ 60,000,000.00       100 %

      */  
Includes individual Swing Line Commitment Amount of $1,000,000.
  **/  
Includes aggregate Swing Line Commitment Amount of $2,000,000.

 

ANNEX A



--------------------------------------------------------------------------------



 



ANNEX B
ADDRESSES FOR NOTICES
AXIS, LLC
AXIS OPERATING COMPANY, LLC
c/o American Railcar Industries, Inc.
100 Clark Street
St. Charles, Missouri 63301
Attention: Michael Obertop
Telephone: (636) 940-6054
Facsimile: (636) 940-5032
ARI COMPONENT VENTURE LLC, as co-Administrative Agent, co-Issuing Lender and a
Lender
c/o American Railcar Industries, Inc.
100 Clark Street
St. Charles, Missouri 63301
Attention: Michael Obertop
Telephone: (636) 940-6054
Facsimile: (636) 940-5032
ASF-KEYSTONE, INC., as co-Administrative Agent, co-Issuing Lender and a Lender
c/o Amsted Industries Incorporated
180 North Stetson Street
Chicago, Illinois 60601
Attention: Matthew Hower
Telephone: (312) 819-8500
Facsimile: (877) 325-3906

 

Annex A



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
NOTE

      [date]     $                       Chicago, Illinois

The undersigned, for value received, promises to pay to the order of  _____ 
(the “Lender”) at the location from time to time designated by it, the aggregate
unpaid amount of all Loans made to the undersigned by the Lender pursuant to the
Credit Agreement referred to below (as shown on the schedule attached hereto
(and any continuation thereof) or in the records of the Lender), such principal
amount to be payable on the dates set forth in the Credit Agreement.
The undersigned further promises to pay interest on the unpaid principal amount
of each Loan from the date of such Loan until such Loan is paid in full, payable
at the rate(s) and at the time(s) set forth in the Credit Agreement. Payments of
both principal and interest are to be made in lawful money of the United States
of America.
This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Credit Agreement, dated as of December 28, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms not otherwise defined herein are used herein as defined in the
Credit Agreement), among the undersigned, certain financial institutions
(including the Lender) and the Administrative Agent, to which Credit Agreement
reference is hereby made for a statement of the terms and provisions under which
this Note may or must be paid prior to its due date or its due date accelerated.
This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.

                  AXIS OPERATING COMPANY, LLC
 
           
 
  By:                  
 
      Title:    
 
           

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
RESOLUTIONS
(see attached)

 

 



--------------------------------------------------------------------------------



 



EXHBIT C
NOTES
(see attached)

 

 



--------------------------------------------------------------------------------



 



NOTE

      August 5, 2009     $35,000,000.00   Chicago, Illinois

The undersigned, for value received, promises to pay to the order of ARI
Component Venture LLC, a Delaware limited liability company (the “Lender”), at
the location from time to time designated by it, Illinois the aggregate unpaid
amount of all Loans made to the undersigned by the Lender pursuant to the Credit
Agreement referred to below (as shown on the schedule attached hereto (and any
continuation thereof) or in the records of the Lender), such principal amount to
be payable on the dates set forth in the Credit Agreement.
The undersigned further promises to pay interest on the unpaid principal amount
of each Loan from the date of such Loan until such Loan is paid in full, payable
at the rate(s) and at the time(s) set forth in the Credit Agreement. Payments of
both principal and interest are to be made in lawful money of the United States
of America.
This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Credit Agreement, dated as of December 28, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms not otherwise defined herein are used herein as defined in the
Credit Agreement), among the undersigned, certain financial institutions
(including the Lender) and the Administrative Agent, to which Credit Agreement
reference is hereby made for a statement of the terms and provisions under which
this Note may or must be paid prior to its due date or its due date accelerated.
This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.

                      AXIS OPERATING COMPANY, LLC    
 
               
 
  By:   /s/ James J. Unger                   
 
      Title:   Director     
 
               

 

 



--------------------------------------------------------------------------------



 



NOTE

      August 5, 2009     $35,000,000.00   Chicago, Illinois

The undersigned, for value received, promises to pay to the order of
ASF-Keystone, Inc., a Delaware corporation (the “Lender”), at the location from
time to time designated by it, the aggregate unpaid amount of all Loans made to
the undersigned by the Lender pursuant to the Credit Agreement referred to below
(as shown on the schedule attached hereto (and any continuation thereof) or in
the records of the Lender), such principal amount to be payable on the dates set
forth in the Credit Agreement.
The undersigned further promises to pay interest on the unpaid principal amount
of each Loan from the date of such Loan until such Loan is paid in full, payable
at the rate(s) and at the time(s) set forth in the Credit Agreement. Payments of
both principal and interest are to be made in lawful money of the United States
of America.
This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Credit Agreement, dated as of December 28, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms not otherwise defined herein are used herein as defined in the
Credit Agreement), among the undersigned, certain financial institutions
(including the Lender) and the Administrative Agent, to which Credit Agreement
reference is hereby made for a statement of the terms and provisions under which
this Note may or must be paid prior to its due date or its due date accelerated.
This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.

                      AXIS OPERATING COMPANY, LLC    
 
               
 
  By:   /s/ James J. Unger                   
 
      Title:   Director    
 
               

 

 